EXHIBIT 10.4
Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
























SPECIAL BUSINESS PROVISIONS


between


THE BOEING COMPANY


and


SPIRIT AEROSYSTEMS, INC.


BCA-MS-65530-0019




787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------




Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].






TABLE OF CONTENTS


TITLE PAGE
TABLE OF CONTENTS
AMENDMENT PAGE
1.0
DEFINITIONS
1
2.0
CONTRACT FORMATION
7
2.1
Order
7
2.2
Entire Agreement
7
2.3
Incorporated by Reference
7
2.4
Supporting Documentation
7
2.4.1
Supporting Documentation and Priority
7
2.4.2
Revision of Documents
8
2.4.3
Compliance
9
2.5
Administrative Authority and Agreement
9
2.5.1
Administrative Authority
9
2.5.2
Administrative Agreement
9
2.6
Written Authorization to Proceed
9
2.7
Order of Precedence
10
2.8.
Certain Remedies
10
3.0
SUBJECT MATTER OF SALE
11
3.1
Obligation to Purchase and Sell
11
3.1.1
Obligation to Purchase and Sell
11
3.1.2
Support of Delivery Schedule
11
3.1.3
Standard Parts and Multiple Source Parts
11
3.1.4
Period of Performance and Support
12
3.2
Subject Matter of Sale
12
3.2.1
Production Rates
12
3.3
Nonrecurring Work
13
3.3.1
Engineering Services
13
3.3.2
Product Development and Testing
13
3.3.2.1
Product Development and Test Activities
13
3.3.2.2
Static and Fatigue Test Articles
13
3.3.2.3
Second Fatigue Unit
13
3.3.3
Certification Support
15
3.3.4
Tooling
15
3.3.4.1
Tooling - General
15
3.3.4.2
Title to Tooling
15
3.3.4.3
Responsible Party
15
3.3.4.4
Common-Use Tooling
15
3.3.4.5
Use of Casting, Forging and Extrusion Tooling
16
3.3.4.6
Initial Planning
16
3.3.4.7
Accountability for Tooling
16
 
 
 
 
-i-
 



- 2 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




3.3.4.8
Certified Tool Lists
16
3.3.4.9
Boeing Furnished Tooling
16
3.3.5
Life Cycle Product Teams
17
3.3.6
Weight Management and Reporting
17
3.3.7
Derivatives and Mission Improvement
17
3.3.7.1
Nonrecurring Work for D&MI
17
3.3.7.2
Research and Development
17
3.3.7.3
Other D&MI Nonrecurring Work
17
3.4
Recurring Work
18
3.4.1
Production Articles
18
3.4.2
Delivery Point and Schedule
18
3.4.2.1
General Delivery Provisions
18
3.4.2.2
Delivery Point
18
3.4.2.3
[Reserved]
19
3.4.2.4
Production Planning
19
3.4.3
Delivery - Title and Risk of Loss
19
3.4.4
Transportation Routing Instructions
19
3.4.5
Sustaining Product Definition
19
3.4.6
Tooling Maintenance
19
3.4.7
Maintenance of Production Planning
19
3.4.8
Certification Support
20
3.4.9
Systems Integration
20
3.5
Spare Parts
20
3.5.1
Certain Definitions
20
3.5.2
Spare Parts Ordering and Delivery
21
3.5.2.1
Spare Part Stock and Lead Times
22
3.5.2.2
Spare Part Delivery Commitment
22
3.5.2.3
Spares Special Handling
23
3.5.2.4
Integrated Materials Management (IMM) Program and other Boeing Materials
Management & Spares Initiatives/Programs
23
3.5.3
Spares Support
24
3.5.4
Reclassification
24
3.5.5
Sale of Boeing Proprietary Spare Parts
24
3.5.6
Initial Provisioning
24
3.5.6.1
Initial Provisioning Spare Part Stocking
24
3.5.6.2
Lead Times for Initial Provisioning Spare Parts
24
3.5.6.3
Delivery of Initial Provisioning Spare Parts
25
3.6
Other Product Support and Miscellaneous Work
25
3.6.1
Product Support and Assurance
25
3.6.2
Miscellaneous Work
25
3.6.3
Program Level Tasks
25
3.6.4
Delivery Schedule of Other Products and Performance of Services
25
 
 
 
 
-ii-
 



- 3 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




4.0
PRICING
25
4.1
Shipset Price
25
4.1.1
Nonrecurring Work Recovery
26
4.1.2
Abnormal Escalation
26
4.1.3
Shipset Price for Shipsets [*****] Through Year End [*****]
26
4.2
Derivative Pricing
27
4.3
Spare Parts Pricing
27
4.3.1
Pricing Methodology for In-Production Spare Parts
27
4.3.1.1
[*****] Prices for Spare Parts Not Listed In SPPC
27
4.3.2
Pricing Methodology for Out-of-Production Spare Parts
27
4.3.3
Pricing for Special Configuration Spare Parts
28
4.3.4
Spares Pricing Factors
28
4.3.4.1
Factor for Full Leadtime In-Production Spares
28
4.3.4.2
Factor for AOG, POA and Expedite In-Production Spares
28
4.3.4.3
Factor for Spare POA Production Articles
28
4.4
Prices for Miscellaneous Work
28
4.5
Pricing of Boeing’s Supporting Requirements
28
4.6
Pricing of Requirements for Modification or Retrofit
29
4.6.1
Boeing Responsibility or Regulatory Requirement
29
4.6.2
Contract In-Service Modification or Retrofit Work Performed by Boeing
29
4.7
Pricing for Research and Development
29
4.8
Pricing for Other D&MI Nonrecurring Work
29
4.9
Incentive Payments for D&MI
29
4.10
Risk Sharing
30
4.11
Incentive Payments for Quality
30
5.0
PAYMENT
30
5.1
Invoicing
30
5.1.1
Invoicing Requirements
30
5.1.2
Invoicing Shipset Identification
30
5.1.3
Spares and Miscellaneous Work Invoicing
30
5.1.4
Summary Invoices
31
5.1.5
Mailing Instructions
31
5.2
Payment Due Date
31
5.2.1
Payment Due Date
31
5.2.2
Reserved
32
5.3
Payment Method
32
5.4
Payment Errors
32
5.5
Advance Payments
32
5.6
Performance Based Payments for Research and Development
33
5.7
Payment of Incentive Payment
33
5.8
Performance Based Payments and Performance Based Advance Payments for Other D&MI
Nonrecurring Work
33
5.8.1
Advance Payments for the Remaining D&MI Balance
33
 
 
 
 
-iii-
 



- 4 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




5.8.2
Remaining Balance
34
6.0
CHANGES
34
6.1
Change Direction
34
6.2
Change Compliance
35
6.3
Change Pricing
35
7.0
CHANGE PROVISIONS
35
7.1
General Change Provisions
35
7.2
Work Statement Changes Subject to Price Adjustment
35
7.2.1
Changes
36
7.2.2
Annual Price Adjustments
36
7.2.3
Substantial Engineering or Manufacturing Changes
36
7.3
Changes Generated by Spirit Affecting Boeing or a Third Party
36
7.4
Schedule Acceleration/Deceleration
37
7.5
Total Cost Management
37
7.5.1
Total Cost Management
37
7.5.2
Relationship to D&MI Nonrecurring Work
37
7.6
Price Adjustments to Maintain Price and Performance Competitiveness
39
7.7
Obsolescence
39
7.8
Price Adjustments and SBP Amendment
39
7.8.1
Price Adjustment
39
7.8.2
SBP Amendment
39
7.9
[Reserved]
39
7.10
[Reserved]
39
8.0
GOVERNING QUALITY ASSURANCE REQUIREMENTS
40
8.1
Quality Assurance Requirements
40
8.2
Spirit’s Disclosure and Acceptance
40
8.2.1
Spirit’s Disclosure
40
8.2.2
Spirit’s Acceptance
40
8.3
Boeing’s Inspection and Rejection
40
8.4
Rights of Boeing’s Customers and Regulators to Perform Inspections,
Surveillance, and Testing
41
8.5
Retention of Quality Records
42
8.6
Inspection
42
9.0
STATUS REPORTS/REVIEWS
42
9.1
Notification of Shipment
42
9.2
General Reports / Reviews
43
9.3
Problem Reports
44
9.4
Notice of Delay - Premium Effort
44
9.5
Utilization of Small Business Concerns
44
9.6
Diversity Reporting Format
45
10.0
BOEING ASSISTANCE AND INTERFACE COORDINATION
45
 
 
 
 
-iv-
 



- 5 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




10.1
Boeing Technical / Manufacturing Assistance Regarding Spirit’s Nonperformance
45
10.2
[Reserved]
45
10.3
Interface Coordination
45
11.0
REPAIR AUTHORIZATION
46
11.1
Boeing-Performed Work
46
11.2
Reimbursement for Repairs
46
12.0
OTHER REQUIREMENTS
47
12.1
Packing and Shipping
47
12.1.1
General
47
12.1.2
Product Packaging
47
12.1.3
Packaging - Spares
48
12.1.4
Shipping Documentation
48
12.1.5
Insurance
49
12.1.6
Shipping Container Labels
49
12.1.7
Carrier Selection
49
12.1.8
Invoices
49
12.1.9
Noncompliance
49
12.1.10
Barcode Marking and Shipping
49
12.1.11
Consolidated Shipments and Markings
49
12.1.12
Transportation Devices
50
12.1.13
Disposable Shipping Fixtures
50
12.1.14
Price Inclusive
50
12.2
Cycle Time Requirements
51
12.3
Compatibility with Engineering, Business and Production Systems
51
12.4
Electronic Access, Communications and Data Exchange Via Telecommunications
51
12.5
Program Manager
51
12.6
Source Selection
51
12.7
International Cooperation
52
12.7.1
Market Access and Sales Support
52
12.7.2
Offset Assistance
53
12.8
Supply Chain Integration
53
12.8.1
Boeing Furnished Material; Bonded Stores Requirements
53
12.8.2
Procurement from Boeing or Its Service Providers
54
12.8.3
Third Party Pricing
54
12.8.4
Agency
54
12.8.5
Acceptance of Assignment, Novation, or Agency for Products within Spirit’s Work
Statement
54
12.9
Responsibility for Property
54
12.10
Surplus Products
55
12.10.1
Return of Surplus Products
55
12.10.2
Substitution of Surplus Products
55
 
 
 
 
-v-
 



- 6 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




12.11
Compliance and Cooperation Regarding Orders, Permits and Approvals
55
13.0
ENVIRONMENTAL MANAGEMENT SYSTEMS AND HEALTH AND SAFETY MANAGEMENT SYSTEMS
56
14.0
WARRANTY
56
15.0
INTELLECTUAL PROPERTY
56
15.1
Certain Definitions
56
15.2
Rights and Obligations
58
15.2.1
Product Proprietary Information
58
15.2.2
Background Proprietary Information and Inventions
58
15.2.3
Joint SBP Activity Proprietary Information and Inventions
59
15.2.4
Spirit SBP Activity Proprietary Information and Inventions
60
15.2.5
Boeing SBP Activity Proprietary Information and Inventions
61
15.2.6
Third Party Proprietary Information and Inventions
62
15.2.7
Derivative Technology
62
15.3
Works of Authorship and Copyrights
62
15.4
Pre-Existing Inventions and Works of Authorship
62
15.5
Hardware, Materials, and Services General Terms Agreement (HMSGTA) and
Supplemental License Agreement (SLA) Requirement
63
16.0
BOEING’S RIGHTS IN SPIRIT’S PATENTS, COPYRIGHTS, TRADE SECRETS, AND TOOLING
63
17.0
PROPRIETARY INFORMATION AND MATERIALS
64
18.0
SOFTWARE PROPRIETARY INFORMATION RIGHTS
65
19.0
INFRINGEMENT
66
20.0
DIGITIZATION OF PROPRIETARY INFORMATION AND MATERIALS
67
21.0
CONFIGURATION CONTROL
67
22.0
WEIGHT
67
23.0
LIFE CYCLE PRODUCT TEAM
68
23.1
Purpose
68
23.2
Assignment of Personnel
68
23.3
Employment Status
68
23.4
Team Leader
69
23.5
Discipline
69
23.6
Equipment and Supplies
69
23.7
Employment by Boeing of Spirit Personnel
69
24.0
ON-SITE REVIEW AND RESIDENT REPRESENTATIVES
70
24.1
Review
70
24.2
Resident Representatives
70
25.0
ON-SITE SUPPORT REQUIREMENTS
71
25.1
Obligations of Spirit
71
25.1.1
Indemnification for Negligence of Spirit or Subcontractor
71
25.1.2
Commercial General Liability
71
25.1.3
Automobile Liability
71
 
 
 
 
-vi-
 



- 7 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




25.1.4
Workers’ Compensation
71
25.1.5
Certificates of Insurance
72
25.1.6
Self-Assumption
72
25.1.7
Protection of Property By Spirit
72
25.1.8
Compliance with Boeing Site Requirements
73
25.2
Obligations of Boeing
73
25.2.1
Indemnification for Negligence of Boeing or Subcontractor
73
25.2.2
Protection of Property By Boeing
73
26.0
PROPERTY INSURANCE
73
26.1
Insurance
73
26.2
Self Insurance
74
26.3
Certificate of Insurance
74
26.4
Notice of Damage or Loss
74
27.0
CUSTOMS-TRADE PARTNERSHIP AGAINST TERRORISM (C-TPAT)
75
28.0
NON-WAIVER/PARTIAL INVALIDITY
75
29.0
HEADINGS
75
30.0
CUSTOMER CONTACT
76
31.0
APPLICABLE LAW
76
32.0
SURVIVAL
76
33.0
INVENTORY AT CONTRACT COMPLETION
77
34.0
DISPOSITION OF TOOLING
77
35.0
COUNTERPARTS
77
36.0
AMENDMENTS
77
37.0
RESTRICTIONS ON LOBBYING
78
37.1
Applicability
78
37.2
Certification
78
37.3
Flow Down
78



































-vii-


- 8 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




Signature Page


Attachment 1
Work Statement and Pricing

Attachment 2
Production Article Definition and Contract Change Notices

Attachment 3
Price Status and Summary Tables

Attachment 4
Work Statement Documents

Attachment 5
Boeing AOG Coverage

Attachment 6
Boeing AOG Shipping Notification

Attachment 7
Priced Parts List and Spares Pricing

Attachment 8
Spirit Data Submittals

Attachment 9
On-Site Terms and Conditions Supplement

Attachment 10
Quality Assurance Requirements

Attachment 11
Second Tier Report

Attachment 12
Non-U.S. Procurement Report Form

Attachment 13
[Reserved]

Attachment 14
Production Article Delivery Schedule

Attachment 15
Schedule Change Examples

Attachment 16
Pricing Methodologies

Attachment 17
Commercial Invoice Requirements (Customs Invoice) For Imports into the United
States

Attachment 18
Abnormal Escalation

Attachment 19
[Reserved]

Attachment 20
Bonded Stores Requirements

Attachment 21
Boeing Furnished Material and Inventory Reporting Form

Attachment 22
Compliance and Cooperation regarding orders, Permits and Approvals

Attachment 23
Derivatives and Mission Improvement Performance to Plan

Attachment 24
Anti-Lobbying Certificate

Attachment 25
Incentive Payment

Attachment 26
Total Cost Management

Attachment 27
Risk Sharing

Attachment 28
Business Case for Rates Greater Than [*****] Shipsets Per Month

Attachment 29
Incentive Payment for Quality





























-viii-


- 9 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].






AMENDMENTS
Page 1
Number


1




2




3




4




5


















6












7




8








9








Description


Provisions for addition of second Fatigue Unit




Provisions for COPB5




Revised Payment Terms and Settlement of Claims




A10.3.1 Relocation/Subcontract Notification




D&MI Agreement
Changed all references of Mid-Western Aircraft Systems Inc. to Spirit
AeroSystems Inc.
Added additional Section 1.0: definitions
Amended SBP 5.5 in its entirety
Amended SBP 7.1 in its entirety
Added the D&MI One Plan Documents to SBP Attachment 4 table of documents
Added SBP Attachment 23


D&MI Advance Payment for S-41 Pre-Amendment 5 D&MI Nonrecurring Work
Amended SBP 5.5 in its entirety
Amended SBP Attachment 1 in its entirety
Amended SBP Attachment 2 in its entirety
Amended SBP Attachment 3 in its entirety


Restrictions on Lobbying
Added Section 37 to the contract


Pylon Firm Configuration Price Adjustment
Amended SBP Attachment 1 in its entirety
Amended SBP Attachment 2 in its entirety
Amended SBP Attachment 3 in its entirety


D&MI Wing/Pylon Retro Proposal Phase I Advanced Payment
Amended SBP 5.5 in its entirety
Amended SBP Attachment 1 in its entirety
Amended SBP Attachment 2 in its entirety
Amended SBP Attachment 3 in its entirety
Date


09/18/06




10/23/06




03/26/08




03/11/08




06/23/09


















07/21/09












09/15/09




11/4/09








11/12/09
Approval


K. O’Brien
M. Kurimsky


T. Pierson
M. Kurimsky


R. Parks
L. McCutchen


J. Loomis
M. Kurimsky


R. Parks
M. Kurimsky
















R. Parks
M. Kurimsky










Mario Guillen
W. Davis


Mario Guillen
Alex Webb






Jeff Loomis /
Mike Kurimsky

















-ix-


- 10 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].






AMENDMENTS
Page 2
Number


10






11












12










13










14










15










16






Description


Quarterly Certified Inventory Reporting Form
1. Amended SBP Attachment 21 in its
entirety


D&MI 3Q09 Advance Payment
Amended SBP 5.5 in its entirety
Amended SBP Attachment 1 in its entirety
Amended SBP Attachment 2 in its entirety
Amended SBP Attachment 3 in its entirety
Amended SBP Attachment 4 in its entirety


D&MI 4Q09 Advance Payment
Amended SBP 5.5 in its entirety
Amended SBP Attachment 1 in its entirety
Amended SBP Attachment 2 in its entirety
Amended SBP Attachment 3 in its entirety


D&MI 1Q10 Advance Payment
Amended SBP 5.5 in its entirety
Amended SBP Attachment 1 in its entirety
Amended SBP Attachment 2 in its entirety
Amended SBP Attachment 3 in its entirety


D&MI 2Q10 Advance Payment
Amended SBP 5.5 in its entirety
Amended SBP Attachment 1 in its entirety
Amended SBP Attachment 2 in its entirety
Amended SBP Attachment 3 in its entirety


D&MI 3Q10 Advance Payment
Amended SBP 5.5 in its entirety
Amended SBP Attachment 1 in its entirety
Amended SBP Attachment 2 in its entirety
Amended SBP Attachment 3 in its entirety


D&MI 4Q10 Advance Payment
Amended SBP 5.5 in its entirety
Amended SBP Attachment 1 in its entirety
Amended SBP Attachment 2 in its entirety
Amended SBP Attachment 3 in its entirety
Date


11/20/09






11/13/09












2/11/10










5/26/10










9/30/10










11/12/10










2/28/11








Approval


Peter Yi
Calleen Green


Jeff Loomis / Mike Kurimsky








Jeff Loomis /
Wade Davis








Jeff Loomis / Wade Davis








Mario Guillen
Wade Davis








Mario Guillen
Wade Davis








Mario Guillen
Wade Davis























-x-


- 11 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




AMENDMENTS
Page 3
Number


17
































18






19
Description


MOA Dated 12-21-10 (Blockpoint 20 Settlement)
Amended or added: SBP Table of Contents, Sections 1.0, 3.1.1, 3.2.1, 3.3.1,
3.3.2.2, 3.3.4.3 and 3.3.4.8, 3.3.7, 3.3.7.1, 3.3.7.2, 3.3.7.3, 3.4.2.1, 3.4.5,
4.1.1, 4.1.3, 4.2, 4.3.1, 4.3.1.1, 4.4, 4.7, 4.8, 4.9, 4.10, 5.5, 5.6, 5.7, 5.8,
5.8.1, 5.8.2, 6.1, 6.2, 6.3, 7.1, 7.2, 7.2.1, 7.2.2, 7.2.3, 7.5, 7.5.1, 7.5.2,
7.8, 7.8.1, 7.8.2, 11.2
Deleted SBP Sections 3.3.2.3.I, 3.4.2.3, 7.9, 7.10
Amended or added SBP Attachments 1, 2, 3, 4, 7, 14, 16, 23, 25, 26, 27, 28
Deleted SBP Attachments 13 and 19
Throughout SBP, various references to: “SBP Attachment 7 Indentured Parts Price
List and Spare Parts Pricing” are revised to “the SPPC”.


D&MI One Plan Update
Updated SBP Attachments 1, 3, 23, 25
Amended: SBP Section 7.4 per Amendment 3


D&MI One Plan Update
Updated SBP Attachments 1, 2, 3, 16, 23, 25
Date


5/12/11
































8/24/11






8/20/12
Approval


R. Parks
M. Kurimsky






























M. Guillen
M. Kurimsky




A. Mauldin
C. Cotner





























































-xi-


- 12 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------




Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




THESE SPECIAL BUSINESS PROVISIONS (this “SBP”) were entered into as of June 16,
2005 by and between Spirit AeroSystems, Inc., a Delaware corporation with its
principal office in Wichita, Kansas (“Spirit”), and The Boeing Company, a
Delaware corporation acting by and through Boeing Commercial Airplanes
(“Boeing”). Hereinafter, Spirit and Boeing may be referred to individually as a
"Party" or jointly as the “Parties.” The SPB, which is amended from time to
time, is conformed to incorporate Amendments 1 through 19 on August 20, 2012.
The conformed contract is for administrative convenience only and is not
intended to change the meaning of any of the Amendments 1 through 19.
In consideration of the mutual covenants set forth herein, the Parties agree as
follows:


SPECIAL BUSINESS PROVISIONS
1.0
DEFINITIONS

The definitions set forth below and elsewhere within this SBP (including,
without limitation, in SBP Sections 3.5.1 “Certain Definitions” and 15.1
“Certain Definitions”) shall apply to this SBP, any Order and the General Terms
Agreement BCA-65520-0032 (“GTA”) dated as of the date hereof. Certain additional
terms used herein are defined in the GTA and when used herein shall have the
same meanings as in the GTA. Words imparting the singular shall also include the
plural and vice versa.
A.
“Administrative Agreement” shall have the meaning set forth in SBP Section 2.3
“Incorporated by Reference”.



B.
“Basic Factory Labor” means hours associated with direct charge touch labor
effort.



C.
"Block Point" means a single Airplane line number where multiple changes are
planned for simultaneous incorporation.



D.
“Boeing Furnished Material” shall have the meaning set forth in SBP
Section 12.8.1 “Boeing Furnished Material; Bonded Stores Requirements”.



E.
“Boeing-Use Tooling” means certain gauge and interface Tooling (not including
Boeing master gauges) manufactured by Spirit in accordance with designs provided
by Boeing, to be used exclusively by Boeing.



F.
“Common-Use Tooling” means all Contractor-Use Tooling that enters into a Boeing
facility or Boeing designated destination and that is required for use by Boeing
and Spirit, and, if applicable, a Third Party.



- 1 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




G.
“Contract Change Notice” or “CCN” means any written notice sent by Boeing to
Spirit describing any change to the general scope of this SBP pursuant to SBP
Section 6.0 “Changes” and authorizing Spirit to proceed with the performance of
work hereunder in accordance with such change description.



H.
“Contractor-Use Tooling” (also sometimes referred to as “Spirit-Use Tooling”)
means all Tooling needed to manufacture and deliver Products (including, but not
limited to, Supplier-Use Tools, Common-Use Tools, Mechanical Handling Equipment,
Rotating Tools, Shipping Equipment, Interface Control Tools and Interface
Production Tools as defined in Boeing Document D33200).



I.
“Cost Estimating Relationship” or “CER” means a mathematical expression of
varying degrees of complexity expressing cost as a function of one or more
variables. The relationship may utilize cost-to-cost variables, such as quality
assurance hours to manufacturing hours, cost-to-non-cost variables, such as
engineering hours to the number of engineering drawings, or non-cost to
non-cost, such as pounds of thrust to weight. Variables can be referred to as,
numerator and denominator, dependent and independent, or pool and base.



J.
“Cycle Time” means the period of time that elapses between the dates the Program
executes a Customer implementation directive for a Program Airplane or
Derivative and delivery of such Program Airplane or Derivative to such Customer



K.
"Derivatives and Mission Improvement", "D&MI" or “D/MI” means certain
Nonrecurring Work for the 787-9 Derivative and/or 787-8 Mission Improvement, as
described in SBP Section 3.3.7.



L.
“D&MI NR Value” means the agreed value of D&MI Nonrecurring Work as determined
pursuant to the Performance to Plan process and modified pursuant to Attachment
23, Section II.B from time to time.

M.
“D&MI SOW” means the statement of work for Derivatives and Mission Improvement
program activities.



N.
“Dataset” means any compilation of data or information (including, without
limitation, numerical data, geometric definitions, program instructions or coded
information) which may be used directly in, integrated with or applied to a
computer program for further processing. A Dataset may be a composite of two or
more other Datasets or an extract of a larger Dataset.





- 2 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




O.
“Documents” shall have the meaning set forth in SBP Section 2.4.1 “Supporting
Documentation and Priority”.



P.
“Drawing” means a computer-based or manual depiction of graphics or technical
information representing a Product or any part thereof and which includes the
parts list and specifications relating thereto.



Q.
“End Item Assembly” means any Product which is described by a single part number
and which is comprised of more than one component part.



R.
“Engineering Release” means engineering Drawings, Datasets or other Documents,
that define the design requirements of any Product.



S.
"Incentive Payment" means funds provided by Boeing to Spirit as a performance
incentive tied to key schedule, cost/price, technical performance, and risk
management elements of Derivatives and Mission Improvement (D&MI).



T.
“LCF” means Large Cargo Freighter, a modified 747.



U.
“Life Cycle Product Team” or “LCPT”, “Integrated Product Team” or “IPT” or
“Design Build Team” or “DBT” means a team composed of representatives from
engineering, operations, procurement, finance, design-to-cost and other
disciplines as Boeing and Spirit shall specify whose objective is to optimize
designs for cost, weight, performance and producibility.



V.
“Manufacturing Work Package” or “Work Package” means manufacturing effort that
Spirit will provide under this SBP.



W.
"Mission Improvement" or "MI" means a set of activities identified by the
Parties and authorized by Boeing as Mission Improvement that are intended to
improve the performance of the 787-8 Aircraft. Boeing’s initial MI plan includes
efforts to both increase the Maximum Take-off Weight (MTOW) of the 787-8
Aircraft and reduce the Manufacturers’ Empty Weight (MEW) of the 787-8 Aircraft.
The first incorporation point for MI changes is Block Point 20, which is
Aircraft 20.



X.
"MI Block Point" means a single Airplane line number where multiple MI changes
are planned for simultaneous incorporation.



Y.
“Miscellaneous Work” is Spirit performed work or services in connection with the
Program not reflected in the Nonrecurring Work component of the pricing set
forth in Attachment 1 and includes, but is not limited to,



- 3 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




provision of additional test articles, Boeing-Use Tooling, test support, field
support and Boeing-used supplier facilities.


Z.
“Nonconformance EPD” means nonconformance Emergent Process Document which is the
documentation of a nonconforming product in Boeing’s quality systems.



AA.
“Nonrecurring Work” is Spirit performed work other than Recurring Work or Spares
and Miscellaneous Work, which may include, but is not limited to, Product
Definition, product development, Tooling, other tooling produced or utilized by
Spirit in performance of this SBP, the Agreement or any Order, static and
fatigue test articles, Transportation Devices and planning.



AB.
“Obsolescence” means the discontinuation of the requirement for any Product as a
result of engineering or manufacturing change, which has rendered such Product
no longer usable in the production of the Program Airplane or any Derivative.



AC.
"One Plan Document" means mutually agreed detailed planning documents containing
the configuration D&MI SOW, detailed activities, work share agreements,
integrated schedule, Spirit resource plans and other non-labor items (such as
sub-contracted tooling) necessary to support the Nonrecurring Work for
Derivatives and Mission Improvement statement of work.



AD.
"Other D&MI Nonrecurring Work" shall have the meaning set forth in SBP Section
3.3.7.3 "Other D&MI Nonrecurring Work”.



AE.
"Performance Based Advance Payments" means those D&MI advance payments subject
to completion of specific events or performance criteria as provided in SBP
Section 5.8 and further described in SBP Attachment 23.



AF.
"Performance Based Payments" means those D&MI payments subject to completion of
specific events or performance criteria as provided in SBP Section 5.5 and
further described in SBP Attachment 23.



AG.
"Performance to Plan" or "PtP" shall have the meaning set forth in SBP Section
3.3.7.1 "Performance to Plan".



AH.
“Price” means the amount to be paid by Boeing to Spirit for any Product in
accordance with the terms of this SBP.





- 4 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




AI.
“Product Definition” means all of Spirit’s design and manufacturing deliverables
(excluding Production Articles), including but not limited to layouts, datasets,
stress notes and manufacturing plans required to design, build, test, certify,
deliver and support the Products.



AJ.
“Product Support” and “Product Assurance” shall have the meaning set forth in
the PSAD.



AK.
“Production Life” means, in the case of any Aircraft, the period of time,
commencing as of the date hereof, during which (a) Boeing (or its assignees or
successors in interest) plans, designs or prepares to produce, or is actually
producing, such Aircraft or (b) Boeing (or any such assignee or successor)
offers such Aircraft for sale.



AL.
“Program Level Tasks” means certain additional tasks to be mutually defined and
agreed as provided in SBP Section 3.6.3 “Program Level Tasks”.



AM.
“Program Life” means the period of time, commencing as of the date hereof and
continuing through the Production Life of all Aircraft and through such
additional time during which Boeing (or its assignees or successors in interest)
provides support to operators or users of any Aircraft.



AN.
“PSAD” means Boeing Document D6-83069-MidWestern Rev.A, “Product Support and
Assurance Document for Major Structures for 787 Aircraft,” as amended from time
to time in accordance with this SBP.



AO.
“Recurring Work” means sustaining Product Definition and work Spirit performs in
producing Production Articles. The cost of Recurring Work can include, but is
not limited to, design, tool maintenance, replacement, and storage, packaging,
disposable shipping fixtures and maintenance of production planning.



AP.
"Research and Development" or "R&D" shall have the meaning set forth in SBP
Section 3.3.7.2, "Research and Development".



AQ.
“Resource Plan” means a committed plan for the resources that will be used to
accomplish the D&MI statement of work, including the necessary skill levels.



AR.
“SCD Products” means all goods, including components and parts thereof, designed
to a Boeing Specification Control Drawing by Spirit or its subcontractors or
suppliers, and provided or manufactured under this SBP.



- 5 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




AS.
“SCD Spare Parts” means Spare Parts that are also SCD Products.



AT.
“Shipset Price” means the Price to be paid for each Shipset.



AU.
“Spare Parts” or “Spares” means Production Articles or components thereof, and
materials, assemblies and items of equipment relating thereto, which are
intended for Boeing’s use or sale as spare parts or production replacements. The
term “Spare Parts” includes, but is not limited to, Boeing Proprietary Spare
Parts (as defined in SBP Section 3.5.1 “Certain Definitions”).



AV.
“Spare Parts Price Catalog” or “SPPC” means Spirit’s prices and lead times for
Spare Parts.



AW.
“Spirit Personnel” means personnel employed by, or performing on behalf of,
Spirit.



AX.
“Spirit Tag” means Spirit’s documentation, associated with a specific Shipset,
of a nonconforming product in Spirit’s quality systems.



AY.
“Third Party” means any Person other than the Parties and their respective
divisions, affiliates and subsidiaries.



AZ.
“Transportation Devices” shall have the meaning set forth in SBP Section 12.1.12
“Transportation Devices”.



BA.
“Type Certification” means the issuance of the Program Airplane type certificate
per CFR (Code of Federal Regulations) Part 21. The type design approves designs
on paper.



BB.
“Work Share Agreement” means an agreement between the Parties that defines the
detailed D&MI Nonrecurring Work tasks to be accomplished by each Party.



















- 6 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




2.0
CONTRACT FORMATION

2.1
Order

Each Order shall include a statement incorporating this SBP and the GTA by
reference, except for such provisions as the Parties specifically agree in
writing. Each such Order will be governed by and be deemed to include the
provisions of this SBP and the GTA. Subject to GTA Section 2.2 “Acceptance of
Orders”, each Order also may contain terms and conditions that are in addition
to those stated herein or in the GTA.
2.2
Entire Agreement

This SBP and the GTA set forth the entire agreement, and supersede any and all
other prior agreements, understandings and communications (whether written or
oral), between Boeing and Spirit related to the subject matter of this SBP and
the GTA. Each Order (including all agreements and other documents that are
incorporated by reference therein or herein as provided in SBP Sections 2.1
“Order” and 2.3 “Incorporated by Reference”) sets forth the entire agreement,
and supersedes any and all other prior agreements, understandings and
communications, between Boeing and Spirit related to the subject matter of such
Order. Subject to SBP Section 2.8 “Certain Remedies”, the rights and remedies
afforded to Boeing or Spirit pursuant to any provisions of an Order are in
addition to any other rights and remedies afforded by law or otherwise.
2.3
Incorporated by Reference

The GTA is incorporated in and made a part of this SBP by this reference.
The Administrative Agreement (AA-65530-0010) (“Administrative Agreement”) dated
June 16, 2005 is incorporated in and made a part of this SBP by this reference.
The Documents set forth in this SBP, or incorporated by reference herein, are
incorporated in and made a part of this SBP by this reference, with full force
and effect, as if set out in full text.
2.4
Supporting Documentation

2.4.1
Supporting Documentation and Priority

For purposes of this SBP, "Documents" means all specifications, Drawings,
Datasets, documents, publications and other similar materials, whether in a
tangible or intangible form, released or otherwise made available by Boeing to
Spirit, as the same shall be revised from time to time, which relate to the
design, manufacture, test, certification, delivery, support and sale of Products
or the provision of services to Boeing pursuant to this SBP, including, but not
limited to,


- 7 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




documents specifically referred to in this SBP, the GTA and the Administrative
Agreement or in such other documents. For the avoidance of doubt, the GTA and
the Administrative Agreement are not Documents. Reference in any Document to
"Contractor" or "Seller" or "Supplier" or "Partner" or "Program Partner" shall
mean Spirit for the purposes of this SBP. In the event of any inconsistency
between the terms and conditions of this SBP (not including any Documents) and
the terms and conditions of any Document, the terms and conditions of this SBP
shall control. In the event any provisions of any Document or Documents conflict
among themselves, Boeing will, on its own initiative or at the request of
Spirit, resolve such conflict either on its own or, where appropriate in
Boeing’s reasonable determination, in consultation with Spirit, revise such
Document or Documents accordingly, and so notify Spirit. In resolving any such
conflicts, this SBP shall be read as a whole and in a manner most likely to
accomplish its purposes in accordance with the intent of the Parties taking into
consideration Boeing’s requirements for the Program.


All Documents existing as of the date of this SBP are listed or otherwise
referenced within the GTA, this SBP including its attachments (including but not
limited to SBP Attachment 4 “Work Statement Documents”: LCPT Work statement
Description, Responsibility, Accountability, Authority document, Commonality
Matrix document, the Product Support and Assurance Document and the Amendments
to 7E7 Spirit Baseline Work Statement), and within the Administrative Agreement.
Notwithstanding the foregoing, the Parties acknowledge that there may be
Documents existing as of the date of this SBP that have inadvertently not been
so listed or otherwise referenced. If either Party learns of the existence of
any such Document, such Party shall promptly identify such Document in a written
notice to the other Party and the Parties, acting in good faith, shall mutually
determine whether such Document should have reasonably been contemplated to have
been incorporated, and therefore shall be incorporated, in and made a part of
this SBP as of the date of this SBP. The Parties further acknowledge that there
may be Documents not existing as of the date of this SBP that are mutually
intended to be incorporated in and made a part of this SBP as of the date of
this SBP. The Parties, acting in good faith, shall mutually determine whether
any such Document shall be incorporated in and made a part of this SBP as of the
date of this SBP.
2.4.2
Revision of Documents

Subject to the terms of this SBP Section 2.4, Boeing may at any time revise any,
or issue previously unreleased, Documents prepared by Boeing, and Boeing shall
provide Spirit with such revised and previously unreleased Documents. Subject to
all other applicable provisions of this SBP and the GTA, it is Spirit’s
responsibility to comply with the latest revision of such Documents. If any such
revised or previously unreleased Document is considered by Spirit to constitute
a


- 8 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




change within the general scope of this SBP, (i) Spirit shall notify Boeing’s
Procurement Representative in writing as to the nature of such change and its
effect (or anticipated effect) upon Spirit’s performance and (ii) the provisions
of SBP Sections 6.0 “Changes” and 7.0 “Change Provisions” shall be applied, if
applicable, to determine whether or not Spirit is entitled to an equitable Price
adjustment on account of such change.
2.4.3
Compliance

Subject to all other applicable provisions of this SBP and the GTA, Spirit shall
promptly comply with the provisions of all Documents referenced in this SBP, the
GTA, and any Order including any revisions Boeing may make thereto.
2.5
Administrative Authority and Agreement

2.5.1
Administrative Authority

For all matters requiring the approval or consent of either Party under this
SBP, the GTA or any Order, such approval or consent shall be requested in
writing and shall not be effective until given in writing. With respect to
Boeing, authority to grant approval or consent is limited to Boeing's
Procurement Representative as provided in the Administrative Agreement. With
respect to Spirit, authority to grant approval or consent is limited to Spirit’s
Contract Manager as provided in the Administrative Agreement.
2.5.2
Administrative Agreement

The Administrative Agreement is to be used for administrative matters not
specifically addressed elsewhere in this SBP, the GTA or any Order and sets
forth certain obligations of the Parties relating to the administration of this
SBP, the GTA and each Order. Stated addresses and designees for each Party
contained therein may be modified unilaterally by such Party, and any
modification of the Administrative Agreement shall be reflected by an amendment
thereto prepared by Boeing for execution by both Parties.
2.6
Written Authorization to Proceed

Boeing’s Procurement Representative may give written or electronic authorization
to Spirit to commence performance before Boeing issues an Order. If Boeing’s
authorization specifies that an Order will be issued, Spirit shall be deemed to
have received Boeing’s authorization to proceed and Boeing and Spirit shall
proceed as if an Order had been issued. If Boeing does not specify in its
authorization that an Order shall be issued, Boeing’s obligation shall be
strictly limited to the terms of the authorization.


- 9 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




Whether or not Boeing’s authorization specifies that an Order will be issued,
this SBP, the GTA and the terms stated in the authorization shall be deemed to
be a part of Boeing’s offer and the Parties shall promptly and in good faith
agree on any open terms. If Spirit commences performance before an Order is
issued, such performance shall be at Spirit’s risk and expense to the extent
such performance has not been authorized by Boeing as provided above.
2.7
Order of Precedence

In the event of a conflict or inconsistency between any of the terms of the
following documents, the following order of precedence shall control:
A.
This SBP including Attachments (excluding all documents listed below), then

B.
The GTA (excluding all documents listed elsewhere in this listing), then

C.
Orders (excluding all documents listed elsewhere on this listing), then

D.
Administrative Agreement, then

E.
All Documents incorporated by reference in SBP Section 2.4 “Supporting
Documentation”, then

F.
Any other Boeing generated exhibits, attachments, forms, flysheets, codes or
documents that the Parties agree in writing shall be part of this SBP, then

G.
Engineering Drawing by Part Number and, if applicable, related Supplier
Specification Plan (SSP), whether Boeing or Spirit generated, and lastly

H.
Any Spirit generated documents that the Parties agree in writing shall be part
of this SBP.

The Parties shall promptly report to each other in writing any known
inconsistencies in these documents, even if the inconsistency is resolvable
using the above rules.
2.8.
Certain Remedies

Nothing contained in this Agreement, the SBP or any Order shall be construed to
limit any right or remedy of either Party now or hereafter existing at law or in
equity; provided, however, that the right to cancel or terminate any Order, the
GTA, or SBP in whole or in part shall be limited to those as expressly provided
in GTA Sections 7.0 “Termination for Convenience”, 8.0 “Events of Default and
Remedies”, 9.0 “Termination of Airplane Program” and 10.1 “Excusable Delay”,
Neither Party shall be entitled to exercise any right or remedy that is contrary
to or otherwise inconsistent with any of the terms of this Agreement or the SBP.


- 10 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




3.0
SUBJECT MATTER OF SALE

3.1
Obligation to Purchase and Sell

3.1.1
Obligation to Purchase and Sell

Except as provided in SBP Sections 3.1.2 “Support of Delivery Schedule” and
3.1.3 “Standard Parts and Multiple Source Parts” below, Boeing and Spirit agree
that in consideration of the prices set forth in SBP Attachment 1 “Work
Statement and Pricing” and the other terms and conditions set forth in this SBP
and the GTA, Boeing shall issue Orders from time to time to Spirit for all of
Boeing’s requirements for Products, as provided in SBP Section 3.2 “Subject
Matter of Sale”, during the Production Life of the Aircraft (and, in the case of
all Products other than Production Articles, during the Program Life). Subject
to SBP Section 3.2.1 “Production Rates” and all other applicable provisions of
this SBP and the GTA, such Products shall be shipped at any scheduled rate of
delivery, as determined by Boeing, and Spirit shall sell to Boeing, and Boeing
shall purchase from Spirit, all of Boeing’s requirements for such Products
during the period of performance for this SBP.
Boeing and Spirit confirm their intention for the Aircraft to remain price and
performance (including weight) competitive throughout the life of the Program by
incorporating into the Aircraft advances in design, configuration, materials, or
manufacturing processes that will benefit the Parties and Boeing’s Customers.
Boeing and Spirit further acknowledge and agree that the incorporation of any
advances and any associated investment must be based on a business case that is
reasonably acceptable to both Boeing and Spirit.
3.1.2
Support of Delivery Schedule

If Spirit can not meet Boeing’s requirement for an AOG, POA or Expedite Spare
Part and Boeing reasonably demonstrates to Spirit that such requirement can be
satisfied by an alternate source and Spirit does not, or is unable to, accept
such requirement (which may include procuring such Spare Part from such
alternate source) in a timely manner, Boeing may cancel the Order for such AOG,
POA or Expedite Spare Part and may procure such requirement from an alternate
source, but only to the extent necessary to satisfy such specific requirement,
and only for a limited quantity of parts.
3.1.3
Standard Parts and Multiple Source Parts

Boeing reserves the right to procure any standard parts directly from any
source.
A Spare Part that is supplied by Spirit, and other Boeing sources, to Boeing is
a “Multiple Source Part”. In the event Boeing has a requirement for a Multiple
Source Part (for example, a passenger window) and Boeing is not able to


- 11 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




determine what work package such Spare Part is required for, Boeing may procure
such Multiple Source Part from whichever existing source Boeing may determine.
3.1.4
Period of Performance and Support

Except as otherwise provided in this SBP and the GTA, the period of performance
for this SBP shall be from the date of this SBP through the Program Life. Spirit
agrees to support each Product so long as any Aircraft is using or supported by
such Product during the Program Life. However, Spirit is not obligated to
produce or deliver Production Articles after expiration of the Production Life.
3.2
Subject Matter of Sale

Subject to the provisions of this SBP, Spirit shall sell to Boeing and Boeing
shall purchase from Spirit certain Products as described in this SBP including
Production Articles and other recurring Products as described in SBP Section 3.4
“Recurring Work”, and certain Spare Parts and other Miscellaneous Work as
described in SBP Sections 3.5 “Spare Parts” and 3.6 “Other Product Support and
Miscellaneous Work”. In addition, Spirit shall be responsible for providing
engineering services and Nonrecurring Work as described in SBP Section 3.3
“Nonrecurring Work”.
3.2.1
Production Rates

This SBP contains no minimum or maximum production rates. Spirit is responsible
for capitalization to support a production rate of [*****] Shipsets per month,
and no price adjustment shall be made for any investment required to support a
production rate of [*****] Shipsets per month.
For the first occurrence exceeding [*****] Shipsets per month, Spirit
acknowledges that production rates can be reached within a commercially
reasonable lead time. Boeing will provide market and backlog data to Spirit
prior to Boeing’s decision to exceed [*****] Shipsets per month and to assist
the Parties in determining Spirit’s overall business case. At the time of the
Boeing decision to exceed [*****] Shipsets per month, if Spirit requires capital
investments to attain the desired rate, a contribution margin calculation as
specified in SBP Attachment shall be utilized to determine if the additional
revenue will reasonably recover Spirit’s estimate of its capital investments. In
the event this calculation does not project recovery of Spirit’s investments,
then Boeing and Spirit will negotiate an equitable price adjustment.
Spares requirements are in addition to production. Spirit shall support all
Spares. (For capacity planning purposes only, a reasonable estimate at the time
of execution of this SBP is an average of [*****] Shipsets per month.)


- 12 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




For the avoidance of doubt, nothing in this SBP Section 3.2.1 shall affect the
provisions of SBP Section 3.3.7 and Attachment 23, “Derivatives and Mission
Improvement”.
3.3
Nonrecurring Work

3.3.1
Engineering Services

Spirit is responsible for engineering activities required to design, build,
test, deliver, certify, and support Product Definition and other Products as set
forth in SBP Attachment 4 “Work Statement Documents”. Boeing’s participation in
these activities also is defined in SBP Attachment 4.
Product Definition shall conform to the standards and requirements set forth in
SBP Attachment 4. Subject to all other applicable provisions of this SBP and the
GTA, it is Spirit’s responsibility to comply with the latest revision of these
documents and schedules.
3.3.2
Product Development and Testing

3.3.2.1    Product Development and Test Activities
Spirit is responsible for all product development and test activities required
to design, build, test, deliver, certify, and support Products as set forth in
SBP Attachment 4 “Work Statement Documents”. Spirit shall also prepare, and
Boeing shall have the right to review, initial product development and test
planning documentation as necessary to produce Product Definition and Production
Articles in accordance with SBP Attachment 2 “Production Article Definition and
Contract Change Notices” and Spare Parts listed in the SPPC.
3.3.2.2    Static and Fatigue Test Articles
Spirit will provide Boeing with Products as set forth in SBP Attachment 2
"Production Article Definition and Contract Change Notices" and associated
hardware for static and fatigue tests, and as scheduled in SBP Attachment 14
"Production Article Delivery Schedule" or as developed and documented in a
Boeing selected scheduling system specified in SBP Attachment 14. As part of
Nonrecurring Work, static and fatigue test articles are not Production Articles
and therefore shall not be subject to a Shipset Price payment.
3.3.2.3    Second Fatigue Unit
Notwithstanding SBP section 3.3.2.2, Spirit shall provide a second fatigue unit
(2nd Fatigue) subject to the following:
a.
Spirit shall provide the 2nd Fatigue to Boeing in [*****]

b.
The Parties will work together to mitigate any risk to the [*****] delivery
date.



- 13 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




c.
Boeing shall issue a Purchase Order to Spirit by [*****]

d.
The Parties acknowledge that the pricing structure of the 2nd Fatigue is unique
and sets no precedent for future pricing.

e.
Boeing and Spirit shall work together to identify cost reduction opportunities
in the 2nd Fatigue and will negotiate a sharing of any such reductions.

f.
Boeing shall provide Spirit with OLTs for the production of [*****] production
units. Once all fabrication of these [*****] units is complete, Spirit shall
return the OLTs to Boeing. Spirit shall provide the date the OLTs are needed,
and the production line units they will be used for.

g.
Boeing shall provide the necessary M&PT support to qualify Spirit’s “North Clean
Room” to production standards. Spirit shall provide the schedule for Boeing M&PT
support.

h.
Boeing shall provide the necessary M&PT support to qualify Spirit’s [*****] AFP
machine to production standards. Spirit shall provide the schedule for Boeing
M&PT support.

i.
Boeing and Spirit shall work together to release deviations to material
specifications with regard to exposure limitations for fiberglass and adhesive.
Spirit shall provide the specific needed deviations.

j.
Boeing shall work with Spirit to ensure PMI hardware supports Spirit need dates.
Spirit shall schedule all PMI requirements to meet the [*****] delivery. Spirit
shall provide a discrete list of PMI needed to complete the 2nd Fatigue, and the
dates the PMI is needed. Boeing and Spirit shall work together to mitigate any
effects caused by late shipment of PMI.

k.
Boeing and Spirit mutually recognize that the insertion of this additional
Fatigue Unit [*****]. As of the time of this Amendment 1, the resulting [*****]
ranges from [*****] to [*****] for a period of [*****]. Boeing and Spirit shall
use all best commercially reasonable efforts to mitigate any schedule
disruption, and, shall work together to mitigate any further schedule disruption
to the production articles resulting from production of the 2nd Fatigue Unit.
All efforts utilized shall be documented by the parties.

l.
[Reserved]

m.
Boeing shall work with Spirit to ensure Standards (Fasteners, Nuts, Bolts, etc),
TMX material (titanium and aluminum), and Toray material supports Spirit need
dates. Spirit shall provide a discrete list of these commodities that are needed
to complete the 2nd Fatigue, and the dates the commodities are needed. Boeing
and Spirit shall work together to mitigate any effects caused by late delivery
of these commodities.

n.
To mitigate impacts to Spirit’s schedule, Boeing may complete some of the 2nd
Fatigue work in its own factory. If Boeing elects to do this, the Parties will
negotiate a reduction in the price of the 2nd Fatigue.

o.
Pricing is contained in Attachment 1.

p.
Documents specific to the Statement of Work for the second 2nd Fatigue are
listed in Attachment 2.



- 14 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




3.3.3
Certification Support

Spirit is responsible for its certification activities as set forth in SBP
Attachment 4 “Work Statement Documents”.
3.3.4
Tooling

3.3.4.1    Tooling - General
Spirit is responsible for all Contractor-Use Tooling needed to manufacture and
deliver Products as required in the performance of this SBP. Spirit shall plan,
design, manufacture or procure, and test all Contractor-Use Tooling.
Contractor-Use Tooling shall be in the configuration, quantity and quality
required to produce (i) Production Articles in accordance with SBP Attachment 14
“Production Article Delivery Schedule” and (ii) other Products (including,
without limitation, Spare Parts) required by Boeing in accordance with this SBP.
All Contractor-Use Tooling produced in performance of this SBP must conform to
the provisions of Boeing Document D33200, “Boeing Suppliers’ Tooling Document,”
or, subject to Boeing’s review and approval (not to be unreasonably withheld or
delayed), its equivalent or replacement document.


3.3.4.2    Title to Tooling
Except as provided in GTA Section 7.2.E “Termination Instructions”, GTA
Section 8.2.F “Tooling and Other Materials” and GTA Section 9.3 “Transfer of
Certain Property”, Spirit shall retain, and shall cause each of its
subcontractors to retain, legal title to all Contractor-Use Tooling, Common-Use
Tooling and Boeing-Use Tooling manufactured or procured by Spirit or any of its
subcontractors.
3.3.4.3    Responsible Party
Except as provided in SBP Sections 3.3.7 "Derivatives and Mission Improvement”
and 4.8 “Pricing for Other D&MI Nonrecurring Work”, Spirit shall absorb all
costs associated with Tooling (except Boeing-Use Tooling) manufactured and/or
purchased by Spirit necessary for the manufacture and delivery of the Products.
Such costs shall also include, but not be limited to, rework, repair,
replacement and maintenance of the Tooling.
3.3.4.4    Common-Use Tooling
Except as provided in SBP Section 12.1.12 “Transportation Devices”, Spirit shall
design, manufacture or procure, and test all Common-Use Tooling including,
without limitation, strongback handling fixtures, rotable shipping fixtures and
handling fittings, sufficient to support Program requirements. The requirements
for such items will be mutually defined and agreed by the Parties


- 15 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




3.3.4.5    Use of Casting, Forging and Extrusion Tooling
Upon mutual agreement of the Parties, Boeing or its designees may use all
Tooling for the production of castings, forgings and extrusions produced at
Spirit’s direction for use under this SBP. Such Tooling shall be used by Boeing
or its designees only in the performance of this SBP.
3.3.4.6    Initial Planning
Spirit will perform initial Tooling and production planning activities. Spirit
shall also prepare, and Boeing shall have the right to review, initial Tooling
and production planning documentation as necessary to produce Production
Articles in accordance with SBP Attachment 2 “Production Article Definition and
Contract Change Notices” and SBP Attachment 4 “Work Statement Documents” and
Spare Parts listed in the SPPC.
3.3.4.7    Accountability for Tooling
Spirit shall control and account for all Tooling in accordance with the
provisions of Boeing Document D33200, “Boeing Suppliers’ Tooling Document” or,
subject to Boeing review and approval, its equivalent or replacement. This
requirement shall apply to Boeing-Use Tooling until delivery thereof to Boeing,
and to Contractor-Use Tooling and Common-Use Tooling at all times prior to the
removal thereof by Boeing or delivery to Boeing or Boeing’s designee pursuant to
GTA Section 7.0 “Termination for Convenience”, GTA Section 8.0 “Events of
Default and Remedies” or GTA Section 9.3 “Transfer of Certain Property”. Upon
request Spirit shall identify all new, reworked and reidentified Tooling.
3.3.4.8    Certified Tool Lists
For Boeing-Use and Boeing Owned Common-Use Tooling and, if necessary to comply
with law, for Contractor-use Tooling produced in accordance with SBP Section
3.3.7.3, “Other D&MI Nonrecurring Work”, Spirit shall prepare a list or lists
(“Certified Tool List” or “CTL”) in accordance with the D33200, “Boeing
Suppliers’ Tooling Document,” or, subject to Boeing review and approval, its
equivalent or replacement. Spirit shall prepare a separate Certified Tool List
for Tooling produced, procured, or reworked by authority of a Boeing tool
purchase order. Spirit shall promptly submit each initial Certified Tool List to
Boeing. Spirit shall subsequently submit from time to time as specified by
Boeing new Certified Tool Lists to supplement the information contained in the
initial Certified Tool Lists. Except as provided in this SBP Section 3.3.4.8, no
CTL approval by Boeing will be required for Spirit owned Tooling (including
Spirit owned Common-Use Tooling).


- 16 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




3.3.4.9    Boeing Furnished Tooling
In the event Boeing furnishes tooling to Spirit, Spirit shall conform to the
standards and requirements of the applicable Documents referred to in SBP
Section 2.4 “Supporting Documentation”. No repair, replacement, maintenance or
rework of such tooling shall be performed without Boeing’s prior written
consent, which shall not be unreasonably withheld or delayed. Boeing shall
notify Spirit of any action required for discrepant Tooling.
3.3.5
Life Cycle Product Teams

Spirit shall, in accordance with SBP Section 23.0 “Life Cycle Product Team”,
locate at Boeing’s facilities key personnel for Life Cycle Product Teams
(LCPT’s).
3.3.6
Weight Management and Reporting

Spirit shall report weight information in accordance with Boeing Document
D024Z001-01, “787 Weight Engineering Requirements.”
3.3.7
Derivatives and Mission Improvement

3.3.7.1    Nonrecurring Work for D&MI
Certain Nonrecurring Work required for the 787-9 Derivative and 787-8 Mission
Improvement shall be subject to the detailed planning and management process set
forth in SBP Attachment 23 "Derivatives and Mission Improvement Performance to
Plan". This Nonrecurring Work shall be comprised of: 1) Research and Development
as specified in SBP Section 3.3.7.2 and 2) Other D&MI Nonrecurring Work required
for the 787-9 Derivative and 787-8 Mission Improvement as specified in SBP
Section 3.3.7.3.
3.3.7.2    Research and Development
"Research and Development" or "R&D" means specific Product Definition
Nonrecurring Work activities relating to the design and development of the 787-9
Derivative and 787-8 Mission Improvement. These activities include but are not
limited to: 1) the design and test of the baseline 787-9 configuration set forth
in Work Statement Documents in SBP Attachment 4 (including the build of test
articles and any dedicated (not used for production) tooling required to build
or test the test articles), 2) design of 787-8 Mission Improvement changes, and
3) the support of change refurbishment of 787-9 test airplanes. Only those items
specifically identified by Boeing as R&D activities in accordance with SBP
Attachment 23 "Derivatives and Mission Improvement Performance to Plan" shall be
subject to the provisions of this SBP Section 3.3.7.2 and SBP Section 4.7
"Pricing for Research and Development". For the avoidance of doubt, Product
Definition does not include Tooling engineering.


- 17 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




3.3.7.3    Other D&MI Nonrecurring Work
"Other D&MI Nonrecurring Work" means specific Nonrecurring Work activities
related to the 787-9 Derivative and 787-8 Mission Improvement that are not
included in Research and Development. Other D&MI Nonrecurring Work shall be
identified by Boeing in accordance with SBP Attachment 23 “Derivatives and
Mission Improvement Performance to Plan” and shall be subject to the provisions
of SBP Section 4.8 “Pricing for Other D&MI Nonrecurring Work”.
3.4
Recurring Work

3.4.1
Production Articles

Upon acceptance of the initial and subsequent Orders, Spirit shall provide the
Production Articles specified in SBP Attachment 1 “Work Statement and Pricing”
and SBP Attachment 2 “Production Article Definition and Contract Change Notices”
in accordance with such Orders. All Production Articles will be designed,
manufactured, certified, tested, delivered, and supported in accordance with the
specifications and schedules set forth in this SBP.
3.4.2
Delivery Point and Schedule

3.4.2.1    General Delivery Provisions
Subject to GTA Section 10.0 “Delays”, Spirit shall strictly adhere to the
shipment, delivery or completion schedules specified in: i) each Order, ii) SBP
Attachment 14 “Production Article Delivery Schedule”, or, iii) as developed and
documented in a Boeing selected scheduling system specified in SBP Attachment 14
“Production Article Delivery Schedule”. Spirit shall immediately notify Boeing
in writing of any schedule developed by the selected scheduling system that is
less than the lead time notifications specified in SBP Section 7.4 "Schedule
Acceleration/Deceleration". In the event of any anticipated or actual delay,
including but not limited to delays attributed to labor disputes, that could
impact Spirit’s ability to deliver Product Definition or Products on time and
otherwise in conformance with the terms of any Order, Spirit shall promptly
provide to Boeing a "Problem Report" as provided in SBP Section 9.3 “Problem
Reports”. In addition, Boeing may request premium effort as provided in SBP
Section 9.4 “Notice of Delay - Premium Effort”. Spirit shall not deliver
Products prior to the scheduled delivery dates unless authorized by Boeing.
3.4.2.2    Delivery Point
[For 747 LCF Deliveries]
Free On-Board (FOB) Large Cargo Freighter (LCF) originating Airport at
designated loading point


- 18 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




[For Partner to Partner Deliveries]


Free On-Board (FOB) [receiving Partner name and plant name, [city of origin (per
INCOTERMS 2000)
3.4.2.3    [Reserved]
3.4.2.4    Production Planning
Boeing and Spirit shall develop and mutually agree upon methods to provide
Spirit with advance planning information (which may include planning schedules,
forecasts, quantity estimates and delivery plans) solely in order to support
Spirit’s production planning activities. Boeing may purchase Products in
different quantities and specify different delivery dates as necessary to meet
Boeing’s requirements. Information provided pursuant to this Section 3.4.2.4
shall be subject to adjustment from time to time, and such adjustment shall not
constitute a change under SBP Section 6.0 “Changes” or a termination under GTA
Section 7.0 “Termination for Convenience”.
3.4.3
Delivery - Title and Risk of Loss

Title to and risk of any loss of, or damage to, all Products (except for
Common-Use Tooling) shall pass from Spirit to Boeing upon delivery as set forth
in SBP Sections 3.4.2 “Delivery Point and Schedule” and 3.5.2 “Spare Parts
Ordering and Delivery”, as applicable, except for loss or damage resulting from
Spirit’s fault or negligence or failure to comply with the terms of this SBP.
3.4.4
Transportation Routing Instructions

Unless otherwise specified by Boeing, Spirit shall be responsible for
transportation of Products, including agents, carriers and routing to the
delivery point. Boeing shall have the right to review Spirit’s transportation
agents, carriers and routing.
3.4.5
Sustaining Product Definition

Spirit shall provide Product Definition and sustaining engineering in accordance
with the documents set forth in SBP Attachment 4 “Work Statement Documents”.
3.4.6
Tooling Maintenance

Spirit shall provide control, accountability, care, storage, maintenance and
replacements of all Contractor-Use Tooling and Common-Use Tooling in accordance
with Boeing Document D33200, “Boeing Suppliers’ Tooling Document,” or, subject
to Boeing review and approval, its equivalent or replacement, as required to
support the manufacture, certification, support and delivery of Products.


- 19 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




3.4.7
Maintenance of Production Planning

Spirit will revise and maintain the production planning as required to support
the production and certification of Production Articles and Spare Parts.
3.4.8
Certification Support

Spirit is responsible for its certification activities as set forth in SBP
Attachment 4 “Work Statement Documents”.
3.4.9
Systems Integration

All Spirit activities required to incorporate systems into Products, as provided
in the documents set forth in SBP Attachment 4 “Work Statement Documents”, are
included in Recurring Work.
3.5
Spare Parts

3.5.1
Certain Definitions

For purposes of SBP Section 3.5 and other applicable provisions of this SBP and
the GTA, the following requirements and definitions shall apply:
A.
Aircraft on Ground (“AOG”) means the highest Spares priority. Spirit will expend
best efforts to provide the earliest possible shipment of any Spare designated
AOG by Boeing. Such effort includes but is not limited to working twenty-four
(24) hours a day, seven (7) days a week and use of premium transportation.
Spirit shall expend best commercially reasonable efforts to specify the delivery
date of any such AOG Spare within [*****] hours of receipt of an AOG Spare
request, but in no case should Spirit exceed [*****] hours to specify the
delivery date.

B.
“Boeing Proprietary Spare Parts” means all Spare Parts which are manufactured
(i) by Boeing, (ii) to Boeing’s detailed design with Boeing’s authorization, or
(iii) in whole or in part using Boeing Proprietary Information.

C.
“Demand Date” means a date provided to Spirit by Boeing when Boeing wants the
Product(s) on dock. Except as otherwise provided in this SBP, Spirit will
provide a commitment to Boeing no later than [*****] days from notification of
Demand Date.

D.
“Spirit’s Full Lead Time Spare” means a Spare in which the Demand Date is equal
to or greater than Spirit’s normal lead time.

E.
“Initial Provisioning” shall have the meaning set forth in the PSAD.

F.
“Less Than Spirit’s Full Lead Time Spare (“Expedite”)” means a Spare in which
the Demand Date is less than Spirit’s normal lead time and Spirit’s best effort
commitment to meet the Demand Date is less than Spirit’s normal lead time.



- 20 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




G.
Purchased On Assembly (“POA”) - means any detail component needed to replace a
component on an End Item Assembly currently in Boeing’s assembly line process.
Spirit shall expend best efforts to provide the earliest possible delivery of
any Spare designated as POA by Boeing. Such effort includes but is not limited
to working twenty-four (24) hours a day, seven (7) days a week and use of
premium transportation. Spirit shall expend best commercially reasonable efforts
to specify the delivery date of any such POA within [*****] hours of a POA
request, but in no case should Spirit exceed [*****] hours to specify the
delivery date.

H.
“In-Production” means those Spare Parts that have been or will be manufactured
in a configuration substantially the same as that required for the manufacture
of any Production Article in production or offered to Customers by Boeing at the
time such Spare Parts are ordered.

I.
“Out-of-Production” means those Spare Parts (i) with a configuration that is not
substantially the same as the configuration of parts performing a similar
function which are being manufactured for any Production Article in production
or offered to Customers by Boeing at the time such Spare Parts are ordered or
(ii) that require for their manufacture Tooling that is no longer used to
manufacture parts for any Production Article.

J.
“Shelf Stock Spare Part” means a Spares Prone Part that has been ordered [*****]
or more times by Boeing within the most recent [*****] month period.

K.
“Spare Parts Price Catalog” or “SPPC” means Spirit’s prices and lead times for
Spare Parts.

L.
“Spares Prone Part” means a Spare Part that is identified and recommended by
Boeing or Spirit in its provisioning data as a part that for the life of an
Aircraft can be expected to be replaced during normal aircraft line maintenance
or during overhaul of line replaceable units due to failure, wear,
deterioration, maintenance, damage, loss, corrosion, vibration or temperature.

M.
“Special Configuration Spare Parts” means those Spare Parts which require both
In-Production and Out-of-Production components for their manufacture or require
special manufacturing operations applicable only to such Spare Parts.

3.5.2
Spare Parts Ordering and Delivery

In accordance with the Administrative Agreement, Spirit will design, test,
manufacture, certify and sell such Spare Parts as Boeing may order from time to
time. Spirit shall accept any Order for Spare Parts during the term of this SBP.
The delivery point for Spares Parts is as follows: Free On-Board (FOB), Spirit’s
Plant. Subject to this SBP Section 3.5.2 and except as provided in SBP
Section 3.5.1 “Certain Definitions” with respect to Spares designated AOG or POA
by Boeing, the delivery schedule for Spare Parts shall be as specified in the
applicable Order.


- 21 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




3.5.2.1    Spare Part Stock and Lead Times
Spirit will maintain an adequate Spare Part stock of Products to support all
lead times specified in this SBP and will ship such Products within lead times
as follows:
a.
Shelf Stock Spare Parts will ship in not more than [*****] calendar days from
receipt of an Order or prior to the applicable Demand Date, whichever is later.

b.
A Spares Prone Part that is not a Shelf Stock Spare Part that is in Spirit’s
continuous production at the time of receipt of an Order will ship in not more
than [*****] calendar days from receipt of an Order.

c.
Spare Parts that are not designated as Spares Prone Parts and are in Spirit’s
continuous production at the time of receipt of an Order will ship [*****]
(including AOG and Expedite) or within the [*****] identified in the SPPC from
receipt of an Order, including parts that are unique to a single Customer (e.g.,
interior color coded parts), unless mutually agreed upon by Boeing and Spirit.

d.
Notwithstanding paragraph a above, for Spare Parts not in Spirit’s continuous
production at the time of receipt of an Order, Spirit will [*****] to meet
Boeing’s delivery requirements.

3.5.2.2    Spare Part Delivery Commitment
Spirit agrees that a Spare Part will be available for shipment to Customer or
Boeing within the lead times specified in SBP Section 3.5.2.1 “Spare Part Stock
and Leadtimes”. If, following entry in service of the Program Airplane, Spirit
is unable to comply with the requirements of Section 3.5.2.1 with respect to any
Spare Part, Spirit will perform, at no charge, one or more of the following
actions, as necessary to meet Boeing’s requirements:
a. Expend premium time;
b. Remove such Spare Part from a higher assembly in Spirit’s inventory;
c. Provide a loan Spare Part until the Spare Part can be delivered; or
d. Provide reimbursement of Boeing’s reasonable lease charges for a replacement
Product.
If Spirit’s actions above still fail to meet Boeing’s requirements, Spirit will
provide a credit to Boeing in an amount of [*****] percent ([*****]%), or other
mutually acceptable percentage, of Spirit’s Spare Parts Price Catalog (SPPC)
price of the Spare Part for [*****] the delivery of the Spare Part is delayed;
provided, however, that such credit shall not exceed the lesser of (i) the
[*****] price of [*****] or (ii)


- 22 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




the amount, if any, [*****]. Spirit agrees that such credit reflects Boeing’s
liquidated damages and is not a penalty.
Unless otherwise agreed between Spirit and Boeing, the delivery date for
computation of credit will be the delivery date by which Spirit is committed to
deliver the Spare Part in accordance with the requirements of SBP
Section 3.5.2.1. Boeing will provide Spirit a request for such credit within
[*****] days after delivery of the Spare Part.
3.5.2.3    Spares Special Handling
The price for all effort associated with the handling and delivery of Spare(s)
is deemed to be included in the price for such Spare(s). If Boeing directs a
Spare Parts delivery point other than as designated in SBP Section 3.5.2 “Spares
Parts Ordering and Delivery”, Boeing shall reimburse Spirit for all shipping
charges, including insurance and administrative costs, paid by Spirit which
exceed the cost of shipping to the designated delivery point as identified in
SBP Section 3.5.2. Such charges shall be shown separately on all invoices.
3.5.2.4    Integrated Materials Management (IMM) Program and other
            Boeing Materials Management & Spares Initiatives/Programs
If requested by Boeing, Spirit shall participate in and support Boeing’s
integrated materials management (IMM) program and other Boeing materials
management and spares initiatives/programs pursuant to terms and conditions
mutually determined by the Parties, that are intended to achieve an efficient
and low cost supply chain infrastructure pursuant to the goals and strategies of
Boeing as set forth below:
a.
Provide Boeing integrated solutions for customers’ material management
operations and spares support;

b.
Provide guaranteed service levels to customers’ maintenance operations by Spirit
holding and forward deploying inventory as deemed appropriate;

c.
Reduce inventory and process costs with better service levels to customers;

d.
Enable supply chain and customers to reduce costs and share benefits.

3.5.3
Spares Support



Spirit shall provide Boeing with a written Spares support plan describing
Spirit’s process for supporting AOG commitments, design, manufacturing, testing,
and certification support. The plan must provide Boeing with the name and
telephone number of a twenty-four (24) hour contact for coordination of AOG
requirements.


- 23 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




Such contact shall be equivalent to the coverage provided by Boeing to its
Customers as outlined in SBP Attachment 5 “Boeing AOG Coverage”.


Spirit shall notify Boeing as soon as possible via fax, telecom, or as otherwise
agreed to by the Parties of each AOG requirement shipment using the form
identified in SBP Attachment 6 “Boeing AOG Shipping Notification”. Such
notification shall include time and date shipped, quantity shipped, Order, pack
slip, method of transportation and air bill if applicable. Spirit shall also
notify Boeing immediately upon the discovery of any delays in shipment of any
requirement and identify the earliest revised shipment possible.
3.5.4
Reclassification

Boeing may instruct Spirit to re-prioritize or reclassify an existing Spares
requirement in order to improve or otherwise change the established shipping
schedule. Spirit shall expend the effort required to meet the revised
requirement in accordance with the requirements of Section 3.5.2.1 “Spare Part
Stock and Lead Times”. Spirit’s commitment to a delivery schedule shall be given
in accordance with such requirements for the applicable classification but in no
case shall it exceed [*****] hours from notification by Boeing.
3.5.5
Sale of Boeing Proprietary Spare Parts

Spirit shall sell Boeing Proprietary Spare Parts to Boeing, or to Third Parties
only with Boeing’s prior written approval or at Boeing’s direction. Except as
permitted pursuant to a written agreement between Spirit and Boeing, Spirit
shall respond to any inquiry from a Third Party concerning Boeing Proprietary
Spare Parts in accordance with SBP Section 30.0 “Customer Contact”.
3.5.6
Initial Provisioning

3.5.6.1    Initial Provisioning Spare Part Stocking
Spirit shall maintain adequate Products in stock to support Initial Provisioning
requirements and delivery times as provided in this SBP Section 3.5.6.
3.5.6.2    Lead Times for Initial Provisioning Spare Parts
Lead times for notification by Boeing to Spirit of Initial Provisioning Spare
Parts requirements will not be less than [*****] calendar days prior to the
delivery of any Aircraft to a Customer. Lead times for delivery of Initial
Provisioning Spare Parts will not exceed [*****] calendar days prior to the
delivery of any Aircraft to a Customer.


- 24 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




3.5.6.3    Delivery of Initial Provisioning Spare Parts
Spirit will deliver Initial Provisioning Spare Parts in accordance with SBP
Section 3.5.6.2 “Lead Times for Initial Provisioning Spare Parts.”
3.6
Other Product Support and Miscellaneous Work

3.6.1
Product Support and Assurance

Spirit shall provide Product Support and Product Assurance in accordance with
the applicable documents referred to in SBP Attachment 4 “Work Statement
Documents” and SBP Section 14.0 “Warranty”. Except as otherwise provided in the
PSAD, unless otherwise specified in the applicable Order, no additional payment
shall be made by Boeing for any Product Support and Product Assurance performed
hereunder.
3.6.2
Miscellaneous Work

Spirit shall provide to Boeing Miscellaneous Work, including, without
limitation, Boeing-Use Tooling, field support or other related program support
items, as may be mutually agreed by the Parties from time to time. Unless
otherwise mutually agreed by the Parties, Boeing shall pay reasonable
compensation to Spirit for Miscellaneous Work. Such compensation shall be
determined in accordance with SBP Section 4.4 “Prices for Miscellaneous Work”.
3.6.3
Program Level Tasks

Boeing and Spirit intend to have Spirit participate in Program Level Tasks,
subject to discussion and mutual agreement of the Parties. The nature and scope
of any such participation will be mutually defined and agreed by the Parties.
3.6.4
Delivery Schedule of Other Products and Performance of Services

All deliveries of other Products and performance of services not otherwise
specified in this SBP will be as mutually agreed by the Parties.
4.0
PRICING

4.1
Shipset Price

The Shipset Price is set forth in SBP Attachment 1 “Work Statement and Pricing”
and is subject to adjustment in accordance with SBP Sections 3.2.1 “Production
Rates”, 4.1.2 “Abnormal Escalation”, 4.2 “Derivative Pricing”, 6.0 “Changes” and
7.0 “Change Provisions”.


- 25 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




4.1.1
Nonrecurring Work Recovery

Except as provided in SBP Sections 3.3.7 "Derivatives and Mission Improvement”,
4.7 "Pricing for Research and Development" and 4.8 “Pricing for Other D&MI
Nonrecurring Work”, the Shipset Price, as subject to adjustment in accordance
with SBP Section 4.1, is inclusive of Spirit’s recovery of its nonrecurring
investment including any such investment prior to the execution of this SBP. For
the avoidance of doubt, except as provided in SBP Sections 3.3.7. “Derivatives
and Mission Improvement”, 4.7 "Pricing for Research and Development" and 4.8
“Pricing for Other D&MI Nonrecurring Work”, Spirit’s nonrecurring investment is
inclusive of Nonrecurring Work. Static and fatigue test articles are part of
Nonrecurring Work and not subject to payment as Shipsets. Except as provided in
SBP Sections 3.2.1 “Production Rates”, 3.3.7 “Derivatives and Mission
Improvement”, 4.7 "Pricing for Research and Development", 4.8 “Pricing for Other
D&MI Nonrecurring Work, 7.0 "Change Provisions" and 4.2 "Derivative Pricing", no
change in the Shipset Price shall be made by Boeing for any Nonrecurring Work
performed hereunder.
Spirit waives and agrees not to assert to recover or recoup any costs associated
with Nonrecurring Work upon the cancellation or the termination by Boeing, in
whole or in part, of any Order, the GTA or this SBP, except as provided in GTA
Sections 7.3.E (for Spare Part Orders), 8.2.F “Tooling and Other Materials”, 9.0
“Termination of Airplane Program” and 10.1 “Excusable Delay” and SBP Sections
3.3.7 “Derivatives and Mission Improvement”, 4.7 "Pricing for Research and
Development" and 4.8 “Pricing for Other D&MI Nonrecurring Work”.
4.1.2
Abnormal Escalation

The Shipset Price shall be subject to adjustment as provided in Attachment 18
“Abnormal Escalation.”
4.1.3
Shipset Price for Shipsets [*****] Through Year End [*****]

Twenty-four (24) months prior to the scheduled delivery of Shipset [*****] to
Boeing by Spirit, the Parties shall mutually agree to the price per Shipset for
Shipset [*****] through all other Shipsets delivered through year end [*****].
The Shipset Price for Shipset [*****] through all other Shipsets delivered
through year end [*****] will be set at a level to preserve or enhance, if
market conditions allow, the anticipated economics of the 787 Program for both
Spirit and Boeing. In no event shall the Shipset Price for Shipsets [*****] -
year end [*****] exceed a [*****] percent ([*****]%) increase over the average
Shipset Price for Shipsets delivered in the year prior to Shipset [*****].


- 26 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




4.2
Derivative Pricing

The pricing of any Derivatives shall be established in accordance with SBP
Attachment 16, “Pricing Methodologies”. For the avoidance of doubt, capital
equipment and facility sizing investment relating to Derivatives (787-9), as
defined in document [*****] dated [*****], are included in the Shipset Price set
forth in Attachment 1 “Work Statement and Pricing” as of the date of this SBP.
4.3
Spare Parts Pricing

Spare Parts will be categorized and priced as follows:
4.3.1
Pricing Methodology for In-Production Spare Parts

Boeing and Spirit will develop a [*****] Price for each Spare Part, in which the
Price shall be the "indentured" prices of parts as specified in SBP Attachment 7
and the [*****]. The result shall be incorporated into the Spares Parts Price
Catalog (SPPC) as described in SBP Section 3.5. The line item prices contained
in such "indentured" priced parts list (“IPPL”) shall be adjusted by Spirit, and
agreed to by Boeing, each time an adjustment of Prices for Products is made
pursuant to SBP Section 7.0 “Change Provisions”, with the effect that the
[*****]. Spirit shall update the SPPC to reflect then current pricing not later
than [*****] days after completion of any amendment of this SBP as provided in
SBP Section 7.0 and the Administrative Agreement. Payment for any Spare Part
will be made in accordance with SBP Section 5.0 “Payment”. Separate Indentured
Parts Price Lists shall be established for the 787-8 and any derivative
configuration.
4.3.1.1    [*****] Prices for Spare Parts Not Listed In SPPC
Spare Parts not yet incorporated into the SPPC shall be priced based on the
[*****]. Any Spare Part priced in this manner shall be discretely priced in the
next revision of the SPPC. [*****] shall be documented in the SPPC and such
[*****] shall be updated each time the SPPC is updated.
Standard parts shall not be discretely listed in the SPPC, however, [*****]
pricing for families of standards shall be established and listed in the SPPC to
facilitate ordering and payment of such standard parts in the event Boeing
should require such standard parts.
4.3.2
Pricing Methodology for Out-of-Production Spare Parts

[*****] prices for Out-of-Production Spare Parts not listed in the SPPC shall be
mutually agreed and negotiated in good faith by the Parties on a case-by-case
basis prior to the cessation of production of the applicable Spare Parts.


- 27 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




4.3.3
Pricing for Special Configuration Spare Parts

[*****] prices for Special Configuration Spare Parts will be developed by
Spirit, subject to Boeing's approval (which shall not be unreasonably withheld).
In-Production Spares Prices will be applied to In-Production components and
Out-of-Production Spares Prices will be applied to Out-of-Production components.
Prices for any component not priced at the time any Special Configuration Spare
Part (in which such component will be installed) is ordered shall be priced as
if it were an In-Production component if such component is then in production
and shall be priced as if it were an Out-of-Production component if such
component is not then in production.
4.3.4
Spares Pricing Factors

4.3.4.1    Factor for Full Leadtime In-Production Spares
The price for all In-Production Spares requirements (other than AOG, POA and
Expedite In-Production Spares) shall be the [*****] for such Products listed in
the SPPC in effect when such Spares are ordered multiplied by a factor of
[*****].
4.3.4.2    Factor for AOG, POA and Expedite In-Production Spares
The price for all AOG, POA, and Expedite In-Production Spares requirements shall
be the [*****] for such Products listed in the SPPC in effect when such Spares
are ordered multiplied by a factor of [*****].
4.3.4.3    Factor for Spare POA Production Articles
The price for any spare POA Production Articles shall be the [*****] for such
Production Articles listed on [*****] in effect when such spare POA Production
Articles are ordered, multiplied by a factor of [*****].
4.4
Prices for Miscellaneous Work

[*****] prices for Miscellaneous Work will be developed in accordance with SBP
Attachment 16.
4.5
Pricing of Boeing’s Supporting Requirements

Any Products required to assist Boeing’s supporting requirements that are in
excess of those documented in Attachment 4 “Work Statement Documents”, and
Miscellaneous Work, will be provided to Boeing for not more than [*****], and
otherwise at a cost to be mutually agreed by the Parties on a case-by-case
basis. For the avoidance of doubt such prices shall include the application of
the spares pricing factor of [*****].


- 28 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




4.6
Pricing of Requirements for Modification or Retrofit

4.6.1
Boeing Responsibility or Regulatory Requirement

Any Products required by Boeing to support modification or retrofit programs,
which results from a regulatory requirement or for which Boeing may be liable
for the cost associated with such programs, shall be provided to Boeing not more
than for [*****], and otherwise at [*****] to be mutually agreed by the Parties
on a case-by-case basis. For the avoidance of doubt such prices shall include
the application of the spares pricing factor of [*****].
4.6.2
Contract In-Service Modification or Retrofit Work Performed by Boeing

Any Products required by Boeing to support modification or retrofit programs,
which Boeing performs under contract, shall be provided to Boeing for not more
than [*****].
4.7
Pricing for Research and Development

The Price for Research and Development activities is set forth in SBP Attachment
1 "Work Statement and Pricing" and is subject to adjustment in accordance with
SBP Attachment 23 "Derivatives and Mission Improvement Performance to Plan".
Payment for Research and Development activities shall be in accordance with SBP
Section 5.6 "Performance Based Payments for Research and Development".
4.8
Pricing for Other D&MI Nonrecurring Work

The Price for Other D&MI Nonrecurring Work is set forth in SBP Attachment 1
"Work Statement and Pricing" and is subject to adjustment in accordance with SBP
Attachment 23 "Derivatives and Mission Improvement Performance to Plan". Payment
for Other D&MI Nonrecurring Work shall be in accordance with SBP Section 5.8
"Performance Based Payments and Performance Based Advance Payments for Other
D&MI Nonrecurring Work".
4.9
Incentive Payments for D&MI

In addition to the Price for Research and Development and Other D&MI
Nonrecurring Work activities, an Incentive Payment incentive shall be made
available as set forth in SBP Attachment 25 "Incentive Payment" for D&MI
activities. The administration of the Incentive Payment plan is established by
Boeing as set forth in Document [*****]. Payment of Incentive Payments for D&MI
shall be in accordance with SBP Section 5.7 "Payment of Incentive Payment".
Total Payments of Incentive Payments shall be documented in SBP Attachment 25
"Incentive Payment". Incentive Payments shall be categorized by


- 29 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




Boeing as either for i) Research and Development or ii) Other D&MI Nonrecurring.
For the avoidance of doubt, Incentive Payments for Other D&MI Nonrecurring shall
not be subject to the incremental payment provisions of SBP Section 5.8.
4.10
Risk Sharing

The Shipset Price shall be subject to a supplemental payment or credit as
provided in Attachment 27 “Risk Sharing”. Any resulting payment shall be due
upon amendment of the SBP in accordance with SBP Section 7.8.2 and as provided
in SBP Section 5.0. For any resulting credit, Boeing shall be entitled to either
(a) set off the amount of such credit against any amounts payable to Spirit
hereunder or (b) invoice Spirit for the amount of such costs and expenses, and
Spirit shall pay the invoiced amount within [*****] days after receipt of a
correct (proper) invoice.
4.11
Incentive Payments for Quality

An Incentive Payment incentive shall be made available as set forth in SBP
Attachment 29 "Incentive Payment for Quality". Payment of Incentive Payments for
Quality shall be in accordance with SBP Section 5.7 "Payment of Incentive
Payment". Total Payments of Incentive Payments for Quality shall be documented
in SBP Attachment 1 "Work Statement and Pricing. Nothing in this SBP Section
4.11 shall modify or supersede the provisions and obligations of SBP Section
8.0, “Governing Quality Assurance Requirements”, or any other quality provision
under this SBP or the GTA or any of Boeing’s remedies under this SBP or the GTA.
5.0
PAYMENT

5.1
Invoicing

5.1.1
Invoicing Requirements

Spirit shall submit separate invoices for payment for each Shipset and each
invoice for payment shall be submitted in triplicate.
5.1.2
Invoicing Shipset Identification

Spirit shall indicate on each Shipset invoice the line number of each Shipset
included therein.
5.1.3
Spares and Miscellaneous Work Invoicing

Spirit shall prepare and submit an invoice for each shipment of Spare Parts.
Miscellaneous Work will be invoiced separately.


- 30 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




5.1.4
Summary Invoices

Spirit shall supply a summary invoice for those shipments that contain
multiple-invoiced items, each item in turn having its own invoice. The summary
invoice shall be attached along with the paperwork for the shipment and provide
total value for the invoices that accompany it as well as specify what invoices
are covered.
An acceptable alternative is the use of a single invoice for multiple items,
part numbers and purchase order numbers.
All specific questions and concerns on customs invoicing may be addressed to the
Boeing Traffic Organization.
5.1.5
Mailing Instructions

All invoices shall be mailed to:
Boeing Commercial Airplanes
P.O. Box [*****]
Seattle, WA 98124-2207
Attention: Payment Services
5.2
Payment Due Date

5.2.1
Payment Due Date

Unless otherwise provided pursuant to a written agreement between the Parties,
payment for all shipsets delivered before [*****] shall be [*****] or [*****]
days after receipt of a correct (proper) invoice for such Product, whichever is
last, and payment for all subsequent shipsets shall be (net) [*****] calendar
days.
Except as otherwise provided pursuant to a written agreement between the
Parties, payment due dates, including discount periods, shall be computed from
(a) the actual date of delivery of the Product, (b) the date of receipt of a
correct (proper) invoice for such Product or (c) the scheduled delivery date of
such Product, whichever is last. Unless freight and other charges are itemized,
any discount shall be taken on the full amount of the invoice. Boeing shall
notify Spirit AeroSystems, Inc. in a timely manner if it receives an invoice it
believes to be incorrect or improper. All payments are subject to adjustment for
shortages, credits and rejections. When practical, Boeing shall consult with
Spirit AeroSystems, Inc. regarding any adjustments.


- 31 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




5.2.2
Reserved

5.3
Payment Method

All payments hereunder shall be made by electronic payment per Boeing Payment
Services approved process.
5.4
Payment Errors

If an error in payment (over payment or under payment) is discovered by Boeing
or Spirit, a written notification will be submitted to the other Party and
resolution of the error will occur in a timely manner after discovery of such
error.
5.5
Advance Payments

Notwithstanding the payment due dates for Shipsets specified elsewhere in this
SBP, Boeing shall make total advance payments to Spirit for Shipsets in the
amount of $[*****] (“Advance Payments”). The schedule for Boeing’s Advance
Payments shall be as follows: $[*****] shall be due on [*****]; an additional
$[*****] shall be due on each of [*****],[*****],[*****] and [*****]; an
additional [*****] shall be due on each of [*****], [*****], [*****] and
[*****], an additional [*****] shall be Due on [*****] an addition [*****] shall
be due on [*****], an additional [*****] shall be due on [*****] and [*****] and
an additional [*****] shall be due on [*****]. Excepting the [*****] payment,
Spirit shall invoice Boeing [*****] days prior to these dates. These payments
are made for the Work Statement set forth in Attachment 1 - “Work Statement and
Pricing”. Notwithstanding anything to the contrary contained herein, in the GTA
or in any other agreement between Boeing and Spirit, Boeing shall not be
entitled to any offset or credit of the Advance Payments for any amounts owed by
Spirit to Boeing under this SBP or otherwise.


The Advance Payments shall be applied against payments due by Boeing to Spirit
for the first 1000 Shipsets such that the Shipset Price, as set forth in
Attachment 1 - “Work Statement and Pricing,” for each of the first 1000 Shipsets
shall be decreased as follows: $[*****] for shipsets [*****], $[*****] for
Shipsets [*****], $[*****] for Shipsets [*****], $[*****] for shipsets [*****].
$[*****] for Shipsets [*****], and $700,000 for Shipsets 101 - 1000.
  
In the event that Boeing does not take delivery of 1000 Shipsets under the terms
of this SBP prior to the termination of the Program or this SBP, the remaining
balance of the Advance Payments shall be first applied against any outstanding
payments then due by Boeing to Spirit in respect of the 787 program. Finally,
any remaining balance shall be prorated at an equivalent rate of [*****]
Shipsets per year, beginning in the month following delivery to Boeing of
Spirit’s final production Shipset. Spirit shall make a payment to Boeing on
December 15 of each year for the payments due on account of such year until any
remaining balance of the Advance Payments has been fully recovered.


- 32 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].






5.6
Performance Based Payments for Research and Development

Spirit shall be entitled to a Performance Based Payment for Research and
Development Nonrecurring Work upon the successful accomplishment of the event or
performance criterion ("Performance Event") for which payment is specified, as
provided in SBP Attachment 23 “Derivatives and Mission Improvement Performance
to Plan”, Section IV.
Upon successful completion of such Performance Event and receipt of Spirit's
correct (proper) invoice, payment shall be due (net) [*****] calendar days.
5.7
Payment of Incentive Payment

Upon the granting of an Incentive Payment by Boeing in accordance with SBP
Attachment 25 “Incentive Payment” or SBP Attachment 29 “Incentive Payment for
Quality” and receipt of Spirit's correct (proper) invoice, payment shall be due
(net) [*****] calendar days.
5.8
Performance Based Payments and Performance Based Advance Payments for Other D&MI
Nonrecurring Work

The Price for Other D&MI Nonrecurring Work shall be paid in [*****] increments.
[*****] percent ([**]%) shall be paid upon the successful accomplishment of the
event or performance criterion ("Performance Event") for which payment is
specified, as provided in SBP Attachment 23 “Derivatives and Mission Improvement
Performance to Plan”, Section IV. [*****] percent ([*****]%) shall be paid upon
the delivery of Shipset [*****] by Spirit to Boeing (the “Remaining D&MI
Balance”). An advance payment for the Remaining D&MI Balance shall be made in
accordance with SBP Section 5.8.1” Advance Payments for the Remaining D&MI
Balance". These values shall be recorded in Attachment 1.
5.8.1
Advance Payments for the Remaining D&MI Balance

Spirit shall be entitled to a Performance Based Advance Payment for the
Remaining D&MI Balance upon the successful accomplishment of the event or
performance criterion ("Performance Event") for which payment is specified, as
provided in SBP Attachment 23 “Derivatives and Mission Improvement Performance
to Plan”, Section IV.
Upon successful accomplishment of such event or performance criterion and
receipt of Spirit's correct (proper) invoice, payment shall be due (net) [*****]
calendar days.
The Advance Payment for the Remaining D&MI Balance shall be recovered by Boeing
from Spirit upon the delivery by Spirit to Boeing of Shipset [*****]. Upon


- 33 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




receipt of Spirit’s invoice for i) Shipset [*****] and ii) the Remaining D&MI
Balance, Boeing shall set off the amount of the Advance Payments against any
amounts payable to Spirit hereunder.


5.8.2
Remaining Balance

In the event of Program termination or SBP cancellation, if Boeing has not taken
delivery of [*****] Shipsets under the terms of this SBP, the remaining balance
of advance payments related to the Remaining D&MI Balance shall be first applied
against any outstanding payments due by Boeing to Spirit. The remaining balance
of advance payments equals the total Performance Based Advance Payments made by
Boeing reduced by the Advance Payment Recovery amounts as reflected in SBP
Attachment 1 for each Shipset delivered by Spirit and accepted by Boeing.
Finally, any remaining balance shall be prorated at an equivalent rate of
[*****] Shipsets [*****] beginning the month following Spirit's final production
Shipset delivery to Boeing, but in any event, beginning no sooner than [*****].
Spirit shall make a payment to Boeing [*****] until any remaining balance of
such advance payment has been fully recovered.
6.0
CHANGES

6.1
Change Direction

At any time, Boeing may, by written direction to Spirit, pursuant to the
Administrative Agreement, or in accordance with SBP Section 2.4.2 “Revision of
Documents”, make changes within the general scope of this SBP in: (i)
requirements for Product Definition, Drawings, designs, specifications, Datasets
or any other Document; (ii) Boeing-Use Tooling and Common‑Use Tooling
(including, without limitation, the quantities thereof), services or Spare Parts
to be provided by Spirit under this SBP; (iii) the method of shipping or
packing; (iv) the place of delivery, inspection or acceptance for all Products;
(v) Program schedules, delivery rates and schedules for performance of services;
(vi) Products, the Program Airplane and Derivative models and Customer
variables; (vii) Boeing Furnished Material; (viii) the allocation of
responsibility as between Spirit and Boeing for production of any component of
any Product or the provision of any service; (ix) the allocation of
responsibility among Spirit and Third Parties; (x) certification requirements;
and (xi) description of services to be performed; provided, however, that (a)
such changes are made for the purpose of supporting Program requirements as
determined by Boeing in good faith and in accordance with SBP Section 3.1.1
"Obligation to Purchase and Sell" and (b) the provisions of this SBP Section 6.1
are subject to SBP Section 2.0 “Contract Formation” and other provisions of SBP
Section 6.0.
If Spirit reasonably expects that any change made in accordance with the above
shall significantly affect Spirit's cost or schedule performance of any work


- 34 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




hereunder, Spirit shall, without affecting its obligation to comply in
accordance with SBP Section 2.4 “Supporting Documentation” and SBP Section 6.2
“Change Compliance” with any such change, so notify Boeing in writing within
thirty (30) days of Spirit's receipt of such change in accordance with Section
3.1.1 “Correspondence" of the Administrative Agreement. The absence of Spirit’s
notification shall not affect the rights or remedies of the Parties of this SBP.
If Spirit considers Boeing's conduct to be direction other than as provided
above, Spirit shall notify Boeing's Procurement Representative in writing, prior
to proceeding, as to the nature of such conduct and its effect (or its
anticipated effect) upon Spirit's performance. Upon receipt of such
notification, Boeing shall provide written direction to Spirit in accordance
with this SBP Section 6.1.
6.2
Change Compliance

Spirit shall immediately comply with any written direction from Boeing issued in
accordance with SBP Section 6.1 “Change Direction” and Section 6.0 of the
Administrative Agreement upon receipt, irrespective of any failure by the
Parties to agree that such change shall be subject to Price adjustment in
accordance with SBP Section 7.0 Change Provisions” and SBP Section 4.3 “Spare
Parts”.
If at any time Spirit has any concerns regarding its ability to implement any
such change, the Parties shall consult in good faith regarding such concerns.
Spirit shall be deemed to be in full compliance with this SBP so long as it
immediately commences substantial efforts to implement each such change and
thereafter proceeds diligently and in good faith to implement such change within
a reasonable period of time specified by Boeing after consultations with Spirit
and taking into account the efforts required by Spirit in connection with such
implementation. Notwithstanding anything in the foregoing to the contrary, any
change directed by Boeing that impacts Spirit’s ability to meet the delivery
schedule will be subject to the mutual agreement of the Parties with respect to
any necessary schedule changes. Spirit agrees to use its best commercially
reasonable efforts to incorporate such change in accordance with the Boeing
desired delivery schedule.
6.3
Change Pricing

If a change is made pursuant to this SBP Section 6.0, and such change meets the
applicable criteria for Price adjustment set forth in SBP Section 7.0 “Change
Provisions”, then a Price adjustment shall be made in accordance with the
provisions set forth in SBP Section 7.0.
7.0
CHANGE PROVISIONS

7.1
General Change Provisions



- 35 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




Except as the Parties may otherwise mutually agree, no adjustment will be made
to the Price of any Product for any change orders as provided in SBP Section 6.0
issued through the period of performance of this SBP except as provided in this
SBP Section 7.0.
7.2
Work Statement Changes Subject to Price Adjustment

7.2.1
Changes

Changes authorized by Boeing on or before [*****] that are first effective at
Shipset [*****] or earlier, are hereby incorporated in to the SBP and are not
subject to any price adjustment. Changes authorized by Boeing in accordance with
SBP Section 6.1 subsequent to [*****], or first effective for Shipsets after
Shipset [*****], are subject to Price adjustment in accordance with SBP Section
7.2.2 and 7.2.3.
Only those changes authorized in writing by Boeing as provided in the
Administrative Agreement shall be subject to a Price adjustment pursuant to this
SBP Section 7.0. In the event Boeing has formally delegated authority to Spirit
to issue engineering design changes independently of Boeing, Spirit shall
provide a monthly summary to Boeing’s Procurement Representative of such changes
and
their anticipated impact to Spirit costs. Provided these conditions are met,
such changes shall be considered authorized in writing by Boeing.
When requested by Boeing, Spirit shall participate in and support the evaluation
of any change prior to its authorization. This may include, but not be limited
to, Spirit cost analysis in a manner that supports timely program decision
making, and other processes to be jointly developed by Boeing and Spirit to
maintain change visibility by means of tracking and approval processes.
7.2.2
Annual Price Adjustments

An annual adjustment to Shipset Prices for each Shipset (“Annual Shipset Price
Adjustment”) shall be developed using the pricing methodology described in SBP
Attachment 16 "Pricing Methodologies".
7.2.3
Substantial Engineering or Manufacturing Changes

If the Parties mutually determine that there is a substantial change to any
Production Article in manufacturing procedures, or manufacturing technology, or
process specifications, or material type that is not addressable by the
methodology set forth in SBP Attachment 16, the Parties shall establish
additional methodology as necessary.
In the event the Parties are unable to establish additional methodology in time
to support a timely Price adjustment as set forth in SBP Section 7.2.2, Boeing
will


- 36 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




adjust the then current Prices for such Production Article based on dollars per
part card and dollars per pound, and the Prices set forth in SBP Attachment 1
"Work Statement and Pricing" shall be adjusted accordingly.
7.3
Changes Generated by Spirit Affecting Boeing or a Third Party

Spirit may propose changes that have an effect on Boeing or a Third Party. Any
such proposal shall include Spirit's business case proposal for such change,
including any compensation or payment Spirit may (but shall not be obligated to)
offer to Boeing or any Third Party. Any such proposal shall be considered in
good faith by Boeing. Boeing shall coordinate with any affected Third Party
regarding any change proposed by Spirit and shall have the sole right, after
consultation with Spirit, to approve or disapprove any such change. Spirit may
not implement any such change without Boeing's prior written approval.
7.4
Schedule Acceleration/Deceleration

Boeing may revise the delivery schedule and/or firing order without additional
cost or change to the Shipset Price stated in the applicable Order if Boeing
provides Spirit with written notice of such revision; provided, however, that
Spirit shall be entitled to payment for schedule accelerations made with less
than [*****] [*****] notice for acceleration and less than [*****] notice for
deceleration. In case of shorter notification for acceleration, the Shipset
Price for those Shipsets inside the notification period (less than [*****]
notification) shall be equitably adjusted as agreed by the Parties subject to
schedule feasibility. In case of shorter notification for deceleration, the
Shipset Price will be adjusted by [*****] for those Shipsets inside the
notification period (less than [*****] notification). Attachment 15 “Schedule
Change Examples” provides examples of the above. Except as provided in this SBP
Section 7.4 and SBP Section 3.2.1 “Production Rates”, there shall be no other
Price adjustment for schedule rate or firing order changes. The resulting
payment amount shall be paid in accordance with SBP Section 5.0 “Payment”.
Notwithstanding the paragraph above, Spirit shall not be entitled to payment for
an increase in the Shipset Price for any notification of deceleration made with
less than [*****] notice for any Shipsets prior to Shipset [*****].
Spirit shall inform Boeing as Spirit deems appropriate of critical lead times
and constraints in its production system and Boeing shall reasonably consider
such information in making a determination to accelerate production rates.
Boeing agrees to provide Spirit with written notice of any deceleration as soon
as reasonably possible. Reasons for decelerations shall include, but not be
limited to, rate changes, possible strikes at Boeing or any of its suppliers or
subcontractors on the Program or performance issues at Boeing or any of its
suppliers or subcontractors on the Program.


- 37 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




7.5
Total Cost Management

7.5.1
Total Cost Management

Boeing and Spirit shall engage in a process herein known as Total Cost
Management ("TCM"). Boeing and Spirit shall each identify cost reduction
opportunities and work together for implementation. Each Party shall fund and be
responsible for those Nonrecurring costs associated with cost reduction
activities that are consistent with their RAAs as generally defined by the scope
of the SBP and as set forth in SBP Attachment 4 “Work Statement Documents”.
Spirit shall provide certain data to Boeing sufficient to guide cost reduction
activities, as specified in SBP Attachment 26. Executive reviews will be
conducted from time to time to assess progress of cost reduction activities.
The Parties shall utilize the TCM program set forth in SBP Attachment 26, which
sets forth the general methodology to be used by the Parties to identify and
implement cost reduction opportunities.
7.5.2    Relationship to D&MI Nonrecurring Work
For the avoidance of doubt, nothing in this SBP Section 7.5, including
Nonrecurring funding provisions specific to this SBP Section 7.5, shall modify
the process for payments for Nonrecurring Work for D&MI activities set forth in
Attachment 23 to the SBP.
7.6
Price Adjustments to Maintain Price and Performance Competitiveness

Shipset Prices shall be subject to adjustment in accordance with SBP
Section 3.1.1, “Obligation to Purchase and Sell”.
7.7
Obsolescence

Each Party will absorb [*****]% of its obsolescence costs. Obsolescence due to
changes originated by either Party that increase the cost or delay the schedule
of the other Party shall be subject to an equitable price and schedule
adjustment.
7.8
Price Adjustments and SBP Amendment

7.8.1
Price Adjustment

The then current Shipset Price shall be adjusted to reflect those changes that
are subject to a Price adjustment as set forth in SBP Section 7.2. Research and
Development Prices shall be adjusted to reflect those changes that are subject
to a Price adjustment as set forth in SBP Section 4.7 and Other D&MI
Nonrecurring Work Prices shall be adjusted to reflect those changes that are
subject to a Price adjustment as set forth in SBP Section 4.9.


- 38 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




7.8.2
SBP Amendment

Each adjustment to Shipset Prices, Research and Development Prices and Other
D&MI Nonrecurring Work Prices shall be set forth in an amendment to this SBP.
Unless the Parties shall agree otherwise, this SBP shall be amended to reflect
adjustments to such Prices hereunder twice each calendar year while any work is
being performed under the provisions of Attachment 23, or otherwise once each
calendar year. The amount of each Price adjustment shall be documented in SBP
Attachment 3, “Price Status and Summary Tables.”
7.9    [Reserved]
7.10    [Reserved]


8.0
GOVERNING QUALITY ASSURANCE REQUIREMENTS

8.1
Quality Assurance Requirements

In addition to those general quality assurance requirements set forth below, the
work performed under this SBP shall be in accordance with the requirements set
forth in SBP Attachment 10 “Quality Assurance Requirements.”
8.2
Spirit’s Disclosure and Acceptance

8.2.1
Spirit’s Disclosure

Spirit shall immediately notify Boeing in writing when it discovers or suspects
discrepancies in Spirit’s processes or Products that Spirit has delivered, is
delivering, or will deliver under any Order.
8.2.2
Spirit’s Acceptance

Spirit shall provide with all shipments the following evidence of acceptance by
its quality assurance department: (a) certified physical and metallurgical or
mechanical test reports where required by controlling specifications; or (b) a
signed, dated statement on the packing sheet certifying that its quality
assurance department has inspected the Products and they adhere to all
applicable drawings and/or specifications.
8.3
Boeing’s Inspection and Rejection

Spirit shall achieve and maintain minimum Boeing requirements for delegation in
order that Spirit may source inspect, and accept, Products on Boeing’s behalf.
If Spirit fails to achieve and maintain delegation status, Products shall be
source inspected by Boeing, or Boeing’s designee, at Spirit’s facilities at
Spirit’s expense.


- 39 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




Nothing in this SBP Section 8.3 shall be construed as limiting Boeing’s post
acceptance remedies, including the ability to revoke acceptance. No inspection,
test delay or failure to inspect or test or failure to discover any defect or
other nonconformance shall relieve Spirit of any obligations under any Order or
impair any right or remedy of Boeing.
If Spirit delivers non-conforming Products, Boeing may at its option and at
Spirit’s expense (except that no cost or expense incurred by Boeing that was
directly caused by non-conforming Products supplied by Boeing to Spirit may be
recovered from Spirit) (i) return the Products for credit or refund; (ii)
require Spirit to promptly correct or replace the Products; (iii) correct the
Products; or, (iv) obtain replacement Products per SBP Section 3.1.2 “Support of
Delivery Schedule”. These remedies are in addition to any remedies Boeing may
have at law or equity. If Spirit so requests and acts promptly, Spirit shall
have the right to inspect and test any rejected Product at Boeing’s plant prior
to its correction by Boeing or return to Spirit provided it does not cause any
delay or cost to Boeing.
Spirit shall not redeliver corrected or rejected goods without disclosing the
former rejection or requirement for correction. Spirit shall disclose any
corrective action taken. Repair, replacement and other correction and redelivery
shall be completed within the original delivery schedule or such later time as
the Procurement Representative of Boeing may reasonably direct.
In the event the Parties determine at any time that any Product was improperly
rejected, Boeing shall promptly accept such Product and shall be responsible for
all repair or rework and associated costs Boeing has incurred with respect to
such improper rejection.
Acceptance of any Product by Boeing following any repair or rework pursuant to
this SBP Section 8.3 shall not alter or affect the obligations of Spirit or the
rights of Boeing under this SBP.
8.4
Rights of Boeing’s Customers and Regulators to Perform Inspections,
Surveillance, and Testing

Boeing’s rights to perform inspections, surveillance and tests and to review
procedures, practices, processes and related documents related to quality
assurance, quality control, flight safety, and configuration control shall
extend to the Customers of Boeing that are departments, agencies or
instrumentalities of the United States Government and to the FAA and any
successor agency or instrumentality of the United States Government. Boeing may
also, at Boeing’s option, by prior written notice from Boeing’s Procurement
Representative to Spirit’s Contract Administrator, extend such rights to other
Customers of Boeing and to agencies or instrumentalities of other governments
equivalent in purpose to the FAA. Spirit shall cooperate with any such United
States Government or Boeing directed inspection, surveillance, test or review
without additional charge


- 40 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




to Boeing. Nothing in any Order shall be interpreted to limit United States
Government access to Spirit’s facilities pursuant to law or regulation.
Where Spirit is located in or subcontracts with a supplier or subcontractor
located in a country which does not have a bilateral airworthiness agreement
with the United States, Spirit will obtain and maintain on file and require its
affected supplier(s) or subcontractor(s) to obtain and maintain on file, subject
to review by Boeing, a letter from the applicable government where the Product
or subcontracted element is to be manufactured stating that Boeing and the FAA
will be granted access to perform inspections, surveillance and tests and to
review procedures, practices, processes and related documents related to quality
assurance, quality control, flight safety, and configuration control.
8.5
Retention of Quality Records

Spirit shall maintain, on file at Spirit’s facility, quality records traceable
to the conformance of Products delivered to Boeing. Spirit shall make such
records available to regulatory authorities and Boeing’s authorized
representatives. Spirit shall retain such records for a period of not less than
seven (7) years from the date of shipment under each applicable Order for all
Products unless otherwise specified on the Order. Spirit shall maintain all
records related to the current first article inspection (“FAI”) for seven (7)
years past final delivery of the last Product covered by the FAI.
At the expiration of such period, Boeing reserves the right to request delivery
of a copy of such records. In the event Boeing chooses to exercise this right,
Spirit shall promptly deliver such copy to Boeing at no additional cost on media
agreed to by both Parties.
8.6
Inspection

Without additional charge, Products may be subject to inspection, surveillance
and test at reasonable times and places, including Spirit’s subcontractors’ or
suppliers’ locations. Boeing will perform inspections, surveillance and tests so
as not to unduly delay Spirit’s performance of its tasks hereunder.
If Boeing performs an inspection or test on the premises of Spirit or its
subcontractors or suppliers, Spirit shall furnish and require its subcontractors
or suppliers to furnish, without additional charge, reasonable facilities and
assistance for the safe and convenient performance of these duties.
Spirit’s documentation accompanying the shipment must reflect evidence of this
inspection.


- 41 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




9.0
STATUS REPORTS/REVIEWS

9.1
Notification of Shipment

Spirit shall notify the Boeing personnel identified in the Administrative
Agreement by email, telephone, facsimile or other electronic means when any
shipment has been made. Such notification will include (i) a list of the items
and quantities of items shipped, (ii) the Shipset number with respect to any
item shipped, (iii) the number and weight of containers shipped, (iv) the
shipper or packing sheet number with respect to such shipment, and (v) the date
of such shipment. Spirit shall airmail or facsimile copies of shipping manifests
for Common-Use Tooling to Boeing. Such manifests shall identify Common-Use
Tooling codes and part numbers, unit numbers of Common-Use Tooling and the
airplane effectivity of the Production Article contained in such Common-Use
Tooling.
9.2
General Reports / Reviews

When requested by Boeing, Spirit shall update and submit, as a minimum, monthly
status reports or data reasonably requested by Boeing using a method mutually
agreed upon by Boeing and Spirit. Boeing has the right to request more frequent
reporting on Spirit to achieve Program objectives, and any such request shall be
considered in good faith by Spirit. A general listing of data submittals is
provided in SBP Attachment 8 “Spirit Data Submittals,” which is not intended to
be comprehensive.
When requested by Boeing, Spirit shall provide to Boeing a Product Definition
and manufacturing milestone chart identifying the major engineering, purchasing,
planning, tooling and manufacturing operations for the applicable Product(s).
Program reviews will be held at Spirit’s facility or Boeing’s facilities as
reasonably requested by Boeing or Spirit. The topics of these reviews may
include:
A.
Product Definition maturity, schedule and performance updates;

B.
Delivery schedule updates, written recovery schedules, schedule impact issues
and corrective action;

C.
Technical/manufacturing progress since the previous report period, including
significant accomplishments, breakthroughs, problems and solutions;

D.
Spirit’s current and future capacity assessments, including Identification of
changes to key manpower or staffing levels;

E.
Identification of the critical events/activities and a discussion of potential
risk factors;

F.
Progress on open action items, including closure dates;

G.
Boeing supplied components, purchased components and raw material status;

H.
Identification of quality issues and resolutions;

I.
Manufacturing and quality inspection progress of first article Products;



- 42 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




J.
Status on Tooling design and fabrication, as applicable, until completion;

K.
Inventory status of castings and forgings procured by Spirit (if applicable);

L.
Boeing’s requirements, changes, forecasts and other issues pertinent to Spirit’s
performance under this SBP; and

M.
Sales and marketing status.

Reviews will allow formal presentations by both Parties and discussion of status
reports.
Formal management reviews shall be held periodically by Boeing and Spirit at
such times and locations as shall be mutually agreed.
9.3
Problem Reports

In the event of any anticipated or actual delay, including but not limited to
delays attributed to labor disputes, that could impact Spirit’s ability to
deliver Product Definition or Products on time and otherwise in conformance with
the terms of any Order, Spirit shall provide a detailed report, notifying Boeing
of problems/issues. The report shall contain a detailed description of the
problem, impact on the Program or affected tasks, and corrective/remedial
action, with a recovery schedule. Spirit also shall require each of its
subcontractors supporting the Order to provide such notification to Spirit
concerning any such problems/issues of any subcontracted good or service to
Spirit. Submittal of a report in no way relieves Spirit of any obligations under
the Order nor does it constitute a waiver of any rights and remedies Boeing may
have with respect to any default.
Problem reports shall be promptly submitted to the Boeing Procurement
Representative upon a problem becoming known to Spirit.
9.4
Notice of Delay - Premium Effort

Where Spirit has notified Boeing of any anticipated or actual delay pursuant to
SBP Section 3.4.2.1 “General Delivery Provisions”, Boeing may, at its sole
discretion, after consultation with Spirit, (except in the case of any Excusable
Delay in which event the provisions of GTA Section 10.0 “Delays” shall apply as
applicable), direct Spirit to use additional effort, including premium effort,
and shall ship via air or other expedited routing in order to avoid or minimize
delay to the maximum extent possible.
9.5
Utilization of Small Business Concerns

Spirit agrees to actively seek out and provide the maximum practicable
opportunities for small businesses, small disadvantaged businesses, women-owned
small businesses, minority business enterprises, historically black colleges and
universities and minority institutions, historically underutilized business zone
small business concerns and U.S. veteran and service-disabled


- 43 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




veteran owned small business concerns to participate in the subcontracts Spirit
awards to the fullest extent consistent with the efficient performance of this
contract.
9.6
Diversity Reporting Format

Spirit shall report to Boeing on a quarterly basis, starting from the date of
this SBP award, all payments to small businesses, small disadvantaged
business/minority business enterprises, women-owned small business and
historically black colleges and universities and minority institutions in
dollars and as a percentage of the contract price paid to Spirit to date,
proving the information shown on the Second Tier Report located in SBP
Attachment 11 “Second Tier Report”.
10.0
BOEING ASSISTANCE AND INTERFACE COORDINATION

10.1
Boeing Technical / Manufacturing Assistance Regarding Spirit’s Nonperformance

If Boeing determines Spirit’s and/or Spirit’s subcontractors nonperformance
requires Boeing technical or manufacturing assistance in order to resolve such
nonperformance, Boeing shall determine, subsequent to consultation with Spirit,
the extent of such Boeing assistance. Boeing and Spirit shall reach mutual
agreement on the amount of compensation Spirit shall provide to Boeing. Spirit
shall only be obligated to pay for such assistance as the Parties agree. Such
reimbursement may be offset against any pending Spirit invoice relating to any
Boeing commercial model or program with the exclusion of the Advance Payments to
be made the [*****], in totality of [*****], as noted in this SBP, Section 5.5,
Advance Payments, which are not subject to offset. The Parties also acknowledge
and agree that Boeing shall not be entitled to set off any such obligation, sum
or amount against any Advance Payments or invoices for payments pursuant to
Section 5.2.1, in the totality of $277 million, of the Special Business
Provisions between Boeing and Spirit (MS-65530-0016). The reference to SBP
MS-65530-0016 is for reference purposes only and does not incorporate the terms
and conditions of such SBP. Boeing’s rights under this clause are in addition to
those available to Boeing for Spirit’s nonperformance issues, including those
where a demand for an Assurance of Performance may be made under GTA Section
13.0 “Assurance of Performance”.


- 44 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




10.2
[Reserved]

10.3
Interface Coordination

When an interface problem involving any Product becomes known by Spirit, Spirit
shall notify Boeing of the nature of the problem and shall provide all
reasonably required information.
Upon receipt of such notice and information, Boeing with the appropriate
cooperation from Spirit shall promptly conduct an analysis of the interface
problem to determine the cause and any corrective action required. At the
conclusion of such analysis, Boeing shall promptly advise Spirit, in writing,
identifying the cause and stating any action required to correct the interface
problem.
If any Products of Spirit’s design or manufacture are involved, Spirit shall
promptly (i) repair or replace any affected Products, (ii) cooperate in the
correction or resolution of the problem and (iii) make such changes in such
Products as are required to either correct, or to assist in correcting, the
problem. The Parties shall cooperate in allocating any cost impacts
appropriately to the responsible Party or Parties.
11.0
REPAIR AUTHORIZATION

11.1
Boeing-Performed Work

In the event that any Product is rejected by Boeing pursuant to SBP Section 8.3
“Boeing’s Inspection and Rejection”, Spirit hereby grants to Boeing the right,
without prior authorization from Spirit, to repair or rework such Product, or to
have such Product repaired or reworked by a third party. Such repair or rework
by Boeing or such third party shall be deemed not to be inconsistent with
Spirit’s ownership of such Product. Boeing shall notify Spirit before, if
practicable, and otherwise as soon as practicable after the commencement of any
repair or rework.
Costs and expenses of Boeing relating to such repair or rework, as determined in
accordance with SBP Attachment 16 “Pricing Methodologies”, shall be paid by
Spirit. These provisions shall also apply to incomplete work shipped to Boeing
for completion (traveled work), except to the extent such incomplete work was
due to any delay caused by Boeing.
11.2
Reimbursement for Repairs

Pursuant to this SBP Section 11.2, for those costs and expenses for the
completion, repair or rework of Products incurred by Boeing after [*****], and
not reimbursed as set forth in paragraph 2 of this SBP Section 11.2, Boeing will


- 45 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




either: (1) advise Spirit quarterly, within [*****] days after the end of each
calendar quarter, of the total costs and expenses incurred for repair of
Products by Line Unit for those Aircraft delivered by Boeing to its Customers in
the prior calendar quarter; or (2)  upon implementation by Boeing of automated
systems, which shall be coordinated with Spirit prior to implementation, notify
Spirit of costs and expenses incurred for each individual repair. Spirit shall
notify Boeing within [*****] days after receipt of such advice of any errors
detected by Spirit in, or any other disagreements by Spirit with, Boeing’s
estimate of costs and expenses. Boeing and Spirit shall promptly resolve such
errors in a fair and equitable manner. Furthermore, Boeing agrees to provide any
supplemental information related to the statement of work for the repair of
Products as reasonably requested by Spirit and Spirit shall have the right to
verify such information at Boeing’s facilities. Spirit’s failure to so notify
Boeing shall be deemed to be an acceptance of Boeing’s determination of such
costs and expenses. Boeing shall be entitled to either (a) set off the amount of
such costs and expenses against any amounts payable to Spirit hereunder or (b)
invoice Spirit for the amount of such costs and expenses, and Spirit shall pay
the invoiced amount within [*****] days after receipt of a correct (proper)
invoice.
For those costs and expenses for the completion, repair or rework of Products
incurred by Boeing prior to [*****], and for work planned in Boeing’s
manufacturing systems prior to [********], the total reimbursement of all Boeing
costs and expenses prior to [*****] is [*****] dollars ($[*****]). The full
recovery of such Boeing costs and expenses shall be a set off of [*****] dollars
($[*****]) per Shipset for Shipsets [*****]. This recovery schedule is included
in SBP Attachment 1. This recovery schedule is exclusive to those costs and
expenses for the completion, repair or rework of Products incurred by Boeing
prior to [*****], and for work planned in Boeing’s manufacturing systems prior
to [*****].
12.0
OTHER REQUIREMENTS

12.1
Packing and Shipping

12.1.1
General

Spirit shall pack the Products to prevent damage and deterioration taking into
account method of shipment, location of shipment and destination of receipt, as
well as time associated with shipment. Spirit shall comply with carrier tariffs.
Unless the Order specifies otherwise, the price for Products sold place of
destination shall include shipping charges. Unless otherwise specified in the
Order, Products sold place of origin or shipment shall be forwarded collect. For
Products shipped domestically, Spirit shall make no declaration concerning the
value of the Products shipped, except on the Products where the tariff rating is
dependent upon released or declared value. In such event, Spirit shall release
or declare such value at the maximum value within the lowest rating. Boeing may
charge Spirit for damage to or deterioration of any Products resulting from


- 46 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




improper packing or packaging. Spirit shall comply with any special instructions
stated in the applicable Order. Upon Boeing’s request, Spirit will identify
packaging charges showing material and labor costs for container fabrication.
12.1.2
Product Packaging

Except as expressly provided otherwise herein, all Products shall be prepared
(cleaned, preserved, etc.) and packed for shipment in a manner in accordance
with Boeing Document D37520-1, -1A, & -1B, “Supplier’s Part Protection Guide,”
to (i) comply with carrier regulations and (ii) prevent damage or deterioration
during handling, shipment and outdoor storage at destination for up to ninety
(90) days. Packaging design shall be suitable for, and consistent with, the
requirements and limitations of the transportation mode specified by Boeing.
Boeing specifically reserves the right, at Boeing’s discretion, to direct air
shipment from the delivery point specified in SBP Section 3.4.2.2 “Delivery
Point” and Spirit shall maintain a capability (where reasonably practicable) for
meeting this requirement. Spirit shall submit two (2) copies of its proposed
preparation procedure and packaging design to Boeing for approval prior to the
first Product delivery, and shall prepare and package each Product in accordance
with the procedure and design approved by Boeing (which approval shall not be
unreasonably withheld). Notwithstanding any Boeing approval of Spirit’s
packaging design, Spirit shall be solely liable for the manufacture of such
packaging. Any package (or unitized group of packages) weighing in excess of
forty (40) pounds or otherwise not suited to manual handling shall be provided
with skids to permit use of mechanical handling equipment.
12.1.3
Packaging - Spares

The Spare Part Prices shown in the SPPC include all packaging costs. Spirit
shall package Spares in accordance with the applicable requirements set forth in
the Order. In the case of Products to be shipped directly to Customers, A.T.A.
Specification 300 “Specification for Packaging of Airline Supplies” shall apply
unless otherwise directed by Boeing. Upon Boeing’s request, Spirit will provide
discrete packaging costs.
12.1.4
Shipping Documentation

Shipments by Spirit or its subcontractors or suppliers must include packing
sheets. Each packing sheet must include at a minimum the following: a) Spirit’s
name, address, phone number; and supplier code number; b) Order and item number;
c) ship date for the Products; d) total quantity shipped and quantity in each
container, if applicable; e) legible packing slip number; f) nomenclature;
g) unit of measure; h) ”ship to” information if other than Boeing; i) warranty
data and certification, as applicable; j) rejection tag, if applicable;
k) Spirit’s certification that Products comply with Order requirements; and,
l) identification of optional material used, if applicable. A shipment
containing hazardous and non-


- 47 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




hazardous materials must have separate packing sheets for the hazardous and
non-hazardous materials. Items shipped on the same day will be consolidated on
one bill of lading or airbill, unless Boeing’s Procurement Representative
authorizes otherwise. The shipping documents will describe the material
according to the applicable classification or tariff rating. The total number of
shipping containers will be referenced on all shipping documents. Originals of
all government bills of lading will be surrendered to the origin carrier at the
time of shipment. In addition, Shipments shall contain any test reports required
by the specifications applicable to the Products being shipped.
For Non-United States shipments, prior to exportation of any Product, one (1)
copy of the required customs invoice shall be enclosed in a waterproof envelope
or wrapper, clearly marked “Customs Invoice,” securely attached to the outside
of the No. 1 shipping container of each shipment. Where appropriate, Spirit will
provide the necessary information for clearance through customs. Customs invoice
requirements are set forth in SBP Attachment 17 “Commercial Invoice Requirements
(Customs Invoice) For Import into the United States.”
Additional copies of packing sheets, test reports shall be furnished to Boeing
in accordance with Boeing’s written instructions.
12.1.5
Insurance

Spirit will not insure any shipment designated origin or place of shipment
unless authorized by Boeing.
12.1.6
Shipping Container Labels

Spirit will label each shipping container with the Order number and the number
that each container represents of the total number being shipped (e.g., Box 1 of
2, Box 2 of 2).
12.1.7
Carrier Selection

Boeing will select the carrier and mode of transportation for all shipments
where freight costs will be charged to Boeing.
12.1.8
Invoices

Spirit will include copies of documentation supporting prepaid freight charges
(e.g., carrier invoices or shipping log/manifest), if any, with its invoices.
12.1.9
Noncompliance

If Spirit is unable to comply with the shipping instructions in an Order, Spirit
will contact Boeing’s Traffic Management Department or Boeing’s Procurement
Representative.


- 48 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




12.1.10
Barcode Marking and Shipping

For Orders from Boeing locations that have approved Spirit to utilize barcode
labeling for shipping and packaging, Spirit shall mark and package such
shipments in accordance with the applicable barcode requirements for that
location. Where approved and pursuant to applicable specifications, Spirit will
utilize barcoding technology for part marking Products.
Product packaging shall be in accordance with Boeing Document D6-81628,
“Shipping Label, Barcoded Preparation and Placement”, which is incorporated
herein by reference.
12.1.11
Consolidated Shipments and Markings

All shipments of Products (excluding POA, AOG and other Spare Parts), which are
forwarded on one day via one routing, shall be consolidated in accordance with
Boeing’s instructions. POA, AOG and other Spare Parts shall be packaged
separately. Each container shall be consecutively numbered and marked with the
relevant Order number and the part number of each enclosed Product. Container
and Order numbers shall be indicated on the appropriate bill of lading. Each
unit container (individual part box or other innermost package), each
intermediate container and each shipping container (shipping box, crate or other
outermost package) in each shipment shall be marked in English in accordance
with Boeing’s written instructions. For shipments originating outside the United
States, Spirit shall identify any Boeing-supplied items and any items purchased
from the United States on the packing sheets enclosed in, or attached to, any
container.
12.1.12
Transportation Devices

All fixtures necessary for the handling, transportation and loading of Products,
including rotable tools, are referred to herein as “Transportation Devices.”
Each Party shall be responsible for the cost of all common-use Transportation
Devices necessary for the handling, transportation and loading of Products while
such fixtures are under the control of such Party in proportion to its use of
such Transportation Devices. Boeing and Spirit shall collaborate in the
planning, design, manufacture or procurement and test of any such common-use
Transportation Devices. For the avoidance of doubt, Transportation Devices
required solely for transportation in, or solely for transportation to or from
and use in, the LCF shall be Boeing’s responsibility, and all other
Transportation Devices (other than common-use Transportation Devices, for which
the Parties will share responsibility as provided above) shall be Spirit’s
responsibility.


- 49 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




12.1.13
Disposable Shipping Fixtures

Spirit shall design, manufacture or procure, and test disposable shipping
fixtures, as reasonably requested by Boeing, to support Orders. The requirements
for such items will be defined and identified by Boeing. The design of any
disposable shipping fixture shall be approved by Boeing and conform to the
standards and requirements of the applicable Documents referred to in SBP
Section 2.4 “Supporting Documentation”.
12.1.14
Price Inclusive

Unless otherwise specified in this SBP (including the Attachments hereto and any
documents incorporated by reference herein), the Prices for Products stated in
this SBP include the cost with respect to such Products of preparation,
packaging, crating, shipping fixtures and containers, container marking,
furnishing of packing sheets and test reports and delivery, in accordance with
this SBP, in each case (where applicable) to their designated delivery points or
as otherwise required by this SBP, the GTA or any Order.
12.2
Cycle Time Requirements

Boeing and Spirit acknowledge that Boeing is committed to reduce Cycle Time.
Spirit agrees to support Boeing in its commitment and to take all commercially
reasonable actions to support Cycle Time requirements as specified by Boeing to
support the Program Airplane and any Derivative. Upon Boeing’s request Spirit
shall submit to Boeing a written plan describing how Spirit will comply with the
Cycle Time schedules, as specified by Boeing.
12.3
Compatibility with Engineering, Business and Production Systems

Subject to the following paragraph, Spirit shall implement and maintain systems
as required to ensure: (i) compatibility with Boeing systems; and (ii) Spirit’s
performance under this SBP, including, but not limited to, business,
manufacturing and engineering systems as defined in the RAA document and
Commonality Matrix set forth in SBP Attachment 4 “Work Statement Documents”.
Boeing shall make all applicable Boeing-directed application systems provided
for in the Commonality Matrix as defined in SBP Attachment 4 available to Spirit
in a manner that will not have an adverse effect on Spirit’s timely delivery of
Products or Spirit’s business case. In the event of an adverse effect, Boeing
and Spirit will work together to mitigate the cost and schedule impact.


- 50 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




12.4
Electronic Access, Communications and Data Exchange Via Telecommunications

Any electronic communications and data exchange via telecommunications between
the Parties shall be pursuant to an electronic access agreement between the
Parties; provided, that any amendments to any Order, change authorizations and
any other matter requiring written authorization shall be communicated in
writing and not solely by electronic communication.
Any electronic access to Boeing by Spirit or to Spirit by Boeing shall be
pursuant to an electronic access agreement or other agreements as the Parties
shall determine.
12.5
Program Manager

Spirit will assign a full-time program manager whose exclusive responsibility
will be to oversee and manage Spirit’s performance hereunder. The assignment of
such program manager will be subject to Spirit’s prior notification to Boeing.
12.6
Source Selection

During the term of this SBP, Spirit agrees to work with Boeing to identify and
implement opportunities to introduce into its sub-contract base substantial
changes in manufacturing procedures, manufacturing technology, process
specifications, and alternate sourcing to lower cost subcontractors. Spirit and
Boeing shall periodically review the implementation of these opportunities and
evaluate the sharing of cost savings in accordance with SBP Section 7.5 “Total
Cost Management”. Notwithstanding the foregoing, Spirit shall retain the right
to select all subcontractors in its sole discretion, except as otherwise
provided in the following paragraph.
In addition to the provisions of GTA Section 20.2 “Subcontracting”, Boeing may
at any time during the performance of this SBP review Spirit’s make-or-buy plan
and source selection for Products and Tooling considered critical by Boeing
because of process requirements or manufacturing complexity; provided, that any
subcontract by Spirit for the procurement of goods or services in excess of
$[*****] U.S. Dollars from any source shall be subject to Boeing’s prior written
approval. Boeing’s approval shall not be unreasonably withheld or delayed.
Spirit shall in a timely manner submit to Boeing its proposed make-or-buy plan
and proposed source selection before awarding any subcontract or purchase order
with respect to any Products or Tooling. Boeing shall have the right to
determine whether the proposed subcontractors are technically qualified to
manufacture Products and Tooling in accordance with Boeing processes; provided,
however, that Spirit may accompany Boeing when Boeing is investigating the
qualifications of proposed subcontractors, and Boeing shall give Spirit
reasonable notice of any such investigation. Any action taken by Boeing in


- 51 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




connection with the approval, disapproval or qualification of subcontractors
shall not be construed as relieving Spirit of any of its obligations under this
SBP.
12.7
International Cooperation

12.7.1
Market Access and Sales Support

With respect to work covered by this SBP, and if requested by Boeing, Spirit
will make commercially reasonable efforts to procure from subcontractors, in
countries where Boeing sells products, goods and services having a value up to
[*****] percent ([*****]%) of Spirit’s Work Package. Spirit may satisfy its
obligations hereunder by any appropriate manner. Boeing will attempt to minimize
such obligations hereunder and under SBP Section 12.7.2 “Offset Assistance” to
the extent practicable and will consider in good faith Spirit’s capabilities and
desires. Boeing and Spirit acknowledge that Spirit shall not be required to
satisfy its obligations hereunder (or under SBP Section 12.7.2 below) if and to
the extent that doing so would violate any governmental statute or regulation.
Issues of potential conflict with governmental policy arising hereunder or under
SBP Section 12.7.2 below will be discussed and resolved in good faith by Boeing
and Spirit after taking into account any interpretation of governmental policy
made in good faith and with a reasonable basis. If Spirit is requested by Boeing
to subcontract any part of its Work Package and Spirit anticipates a cost
increase as a result of such request, Spirit shall promptly notify Boeing in
writing. Boeing shall respond within [*****] on whether Spirit is to proceed. In
such cases should Boeing direct Spirit to proceed, an equitable adjustment shall
be mutually agreed to by the Parties. Spirit shall provide to Boeing with an
updated copy of SBP Attachment 12 “Non-U.S. Procurement Report Form” for the
six-month periods ending June 30 and December 31 of each year or as otherwise
agreed by the Parties.
12.7.2
Offset Assistance

Spirit shall use its commercially reasonable efforts to cooperate with Boeing in
the fulfillment of any non-United States offset program obligation that Boeing
may have accepted as a condition of the sale of a Boeing product. Spirit’s
obligations hereunder and under SBP Section 12.7.1 “Market Access and Sales
Support” above shall not exceed, in the aggregate, [*****] percent ([*****]%) in
value of Spirit’s Work Package. In the event that Spirit is either requested by
Boeing, or on its own solicits bids and/or proposals for, or procures or offers
to procure any goods or services relating to, the work covered by this SBP from
any source outside of the United States, Boeing shall be entitled, to the
exclusion of all others, to all industrial benefits, countertrade, and other
“offset” credits which may result from such solicitations, procurements or
offers to procure. Spirit shall take any actions that may be reasonably
requested by Boeing and required on its part to assist Boeing in receiving such
credits. If Spirit is requested by Boeing to subcontract any part of its
Product(s) to a country in which Boeing has an offset


- 52 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




obligation and Spirit anticipates a cost increase as a result of such request,
Spirit shall promptly notify Boeing in writing. Boeing shall respond within
[*****] days on whether Spirit is to proceed. In such cases should Boeing direct
Spirit to proceed, an equitable adjustment shall be mutually agreed to by the
Parties. The execution of any offset shall be subject to all governmental
requirements. Spirit shall document on SBP Attachment 12 “Non-U.S. Procurement
Report Form” all offers to contract and executed contracts with such
subcontractors including the dollars contracted. Spirit shall provide to Boeing
with an updated copy of SBP Attachment 12 for the six-month periods ending June
30 and December 31 of each year. The reports shall be submitted on the next 1st
of August and the 1st of February respectively or as otherwise agreed by the
Parties.
12.8
Supply Chain Integration

12.8.1
Boeing Furnished Material; Bonded Stores Requirements

Material, including but not limited to raw material, standards, detail
components, systems components and major assemblies, furnished to Spirit by
Boeing (“Boeing Furnished Material”) shall be administered in accordance with
and subject to the provisions of SBP Attachment 20 “Bonded Stores Requirements”.
Spirit and Boeing shall cooperate in the development of processes for the
efficient management of Boeing Furnished Material. Spirit shall provide notice
to Boeing and to the sources of Boeing Furnished Material of the required
on-dock dates for all such material. Boeing and Spirit shall work together to
establish reasonable lead times to permit Spirit to provide such sources with
sufficient time to provide the material. Spirit shall notify Boeing, as
necessary, in the event of schedule conflicts between Spirit and Boeing sources
of Boeing Furnished Material. All Boeing Furnished Material shall be provided to
Spirit FOB [Spirit designated facility]
12.8.2
Procurement from Boeing or Its Service Providers

Boeing may at any time identify products or services, to be incorporated into
the Products that Spirit may procure from Boeing (or its designated service
providers who will act on behalf of Boeing).
12.8.3
Third Party Pricing

Boeing may at any time identify products or services, to be incorporated into
the Products, for which Boeing has established a contract that allows Spirit to
purchase directly from Boeing’s subcontractor under the terms of Boeing’s
subcontract (“Third Party Price Contract”). Pricing for products under a Third
Party Price Contract is only available for Products to be delivered under this
SBP. Notwithstanding the foregoing, Spirit is free to negotiate and enter into
contracts with any such subcontractor or any other Person.


- 53 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




12.8.4
Agency

From time to time, Boeing may require Spirit to act as Boeing’s agent with
respect to certain contracts Boeing has with other suppliers. Details of this
agency agreement shall be defined and documented as necessary and mutually
agreed.
If required by the agency agreement, Boeing shall reimburse Spirit for the
Boeing subcontracted price of such products. Boeing shall make no additional
payment to Spirit for acting as Boeing’s agent.
12.8.5
Acceptance of Assignment, Novation, or Agency for Products within Spirit’s Work
Statement

Boeing may at any time identify raw materials and finished parts, used in the
manufacture of the Products, for which Boeing has subcontracted with other
suppliers. Boeing may at any time request Spirit’s consent to assign or novate
to Spirit all or part of Boeing’s subcontracts with such suppliers or designate
Spirit as Boeing’s agent. Spirit may, in its sole discretion, accept any such
assignment, novation or agency when requested by Boeing on such terms as the
Parties may agree.
12.9
Responsibility for Property

While in Spirit’s or its subcontractors’ or suppliers’ possession, custody or
control, Spirit shall clearly mark, maintain an inventory of, and keep
segregated or identifiable, all of Boeing's tangible property and all tangible
property in which Boeing has acquired an interest. Spirit assumes all risk of
loss, destruction or damage of such property while in Spirit’s or its
subcontractors’ or suppliers’ possession, custody or control. Spirit shall not
use such property other than in performance of this SBP or any Order without
prior written consent from Boeing. As directed by Boeing, upon completion,
termination or cancellation of this SBP or any Order, Spirit shall deliver, as
and to the extent provided elsewhere in this SBP and the GTA, as the case may
be, such property, to the extent not incorporated in delivered end products, to
Boeing in good condition subject to ordinary wear and tear and normal
manufacturing losses. Nothing in this SBP Section 12.9 limits Spirit's use, in
its direct contracts with the U.S. Government, of property in which the U.S.
Government has an interest.
12.10
Surplus Products

12.10.1
Return of Surplus Products

Boeing shall be entitled to return to Spirit, at Boeing’s expense, any Product
that has been delivered to Boeing in accordance with this SBP and that is
surplus to Boeing’s then current requirements (including, without limitation,
any Products


- 54 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




returned to Boeing by any Customer); provided that (i) any such Product may only
be returned to Spirit if agreed by Spirit, and such agreement shall not be
unreasonably withheld, and (ii) such Product is in a current production
configuration or can be, in Boeing’s determination, economically changed to such
a configuration. On receipt of any such Product, Spirit shall credit Boeing’s
account with [*****]. If instructed by Boeing, Spirit shall rework any such
returned Product to put such Product in a current configuration. Such rework
shall be considered Miscellaneous Work and shall be priced in accordance with
SBP Attachment 16 “Pricing Methodologies” or as may be otherwise mutually agreed
between the Parties.
12.10.2
Substitution of Surplus Products

In its sole discretion, Boeing may, upon providing written notice to Spirit at
least [*****] prior to the scheduled delivery date for any Production Article,
elect to use any Product in inventory or any Product returned to Boeing by any
Customer in the place of such Production Article. Boeing’s notice shall include
the cumulative line number of the Program Airplane or Derivative on which Boeing
intends to incorporate such Product. Spirit shall not deliver such Production
Article to Boeing and shall not invoice Boeing for the Price of such undelivered
Production Article.


12.11
Compliance and Cooperation Regarding Orders, Permits and Approvals



GTA Section 15.1 “Compliance with Laws” is hereby supplemented with the
additional terms and conditions contained in SBP Attachment 22 that shall apply
in the event that any operation of Spirit used in the performance of this SBP,
the GTA or any Order is or will be located on, or within 20 miles of, any
property owned, operated, leased or controlled by Boeing:


13.0
ENVIRONMENTAL MANAGEMENT SYSTEMS AND HEALTH AND SAFETY MANAGEMENT SYSTEMS

Spirit shall implement an environmental management system (“EMS”) and health and
safety management system (“HSMS”) with respect to its performance under this
SBP. In no event shall this SBP Section 13.0 be construed to grant Boeing the
power to direct or cause the direction of management or the policies of Spirit.
14.0
WARRANTY

The following provisions, including documents, if any, set forth below are
incorporated herein and made a part hereof:


- 55 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




Except as provided below, Spirit shall support Boeing’s administration of the
warranty as provided in document D6-83069-MidWestern Rev. A, “Product Support
and Assurance Document”.
i.
The warranty period will expire upon the earlier of [*****] after delivery of
the Aircraft to a Customer or [*****] after delivery of the Product to Boeing.
Service life policy for primary structure will be [*****] pro-rata reimbursement
after delivery of aircraft.

ii.
The warranty period will expire [*****] for flight test aircraft after delivery
of the Product to Boeing

Upon the incorporation of the above provisions into the PSAD, this paragraph
shall be amended to remove the applicable language and to insert a reference to
the PSAD.
15.0
INTELLECTUAL PROPERTY

15.1
Certain Definitions

For purposes of SBP Section 15.0 “Intellectual Property” and other applicable
provisions of this SBP and the GTA, the following definitions shall apply:


A.
“Proprietary Information” means all proprietary, confidential and/or trade
secret information relating to the subject matter of the Aircraft and disclosed
by one Party to the other, or developed, during the SBP Activity.

B.
“Product Proprietary Information” means all Proprietary Information related to
the configuration or certification of the Aircraft that is developed or reduced
to writing or electronic format (including, but not limited to, all technical
data, calculations and manufacturing data sets that disclose explicit Aircraft
configuration (expressly excluded from this definition are technical data,
calculations, and manufacturing data sets where explicit Aircraft configuration
data has been removed or otherwise modified so that such information cannot be
used to replicate or disclose explicit Aircraft configuration), engineering
design data including assembly requirement models, engineering intent objects,
detail part model based definition, digital mock up solids, and bill of material
data, analytical data and Boeing developed analytical tools, common architecture
documentation, developmental test data, configuration memos and documentation,
and coordination memos) for preliminary and final designs, analyses in support
thereof and trade studies for configuration and certification.

C.
“Invention” means subject matter that is or becomes covered by an issued patent
anywhere in the world or by any application pending in any patent office
anywhere in the world. If and to the extent an



- 56 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




Invention is embodied in an unpublished patent application, then it shall be
treated as Proprietary Information for the purposes of this SBP.
D.
“Background Proprietary Information” means any Proprietary Information belonging
to a Party which was developed prior to or outside of the SBP Activity.

E.
“Background Invention(s)” means any Invention(s) conceived by a Party prior to
or outside of the SBP Activity.

F.
“Joint SBP Activity Proprietary Information” means any Proprietary Information
jointly developed by the Parties, or developed through the use or application of
funds provided jointly by the Parties, during the SBP Activity.

G.
“Joint SBP Activity Invention(s)” means any Invention(s) conceived jointly by
the Parties, or conceived through the use or application of funds provided
jointly by the Parties, during the SBP Activity.

H.
“Spirit SBP Activity Proprietary Information” means any Proprietary Information
solely developed by Spirit, or developed through the use or application of funds
provided solely by Spirit, during the SBP Activity.

I.
“Spirit SBP Activity Invention(s)” means any Invention(s) solely conceived by
Spirit, or conceived through the use or application of funds provided solely by
Spirit, during the SBP Activity.

J.
“Boeing SBP Activity Proprietary Information” means any Proprietary Information
developed during the SBP Activity, other than Joint SBP Activity Proprietary
Information and Spirit SBP Activity Proprietary Information.

K.
“Boeing SBP Activity Invention(s)” means any Invention(s) conceived during the
SBP Activity, other than Joint SBP Activity Inventions and Spirit SBP Activity
Inventions.

L.
“SBP Activity” means all work conducted pursuant to this SBP, the GTA or any
Order. Strictly for purposes of SBP Section 15.0 “Intellectual Property”, SBP
Activity also includes “MOA Activity” as defined in 787 Program Memorandum Of
Agreement dated , it being the intent of the Parties that the provisions of this
Section 15.0 “Intellectual Property” shall retroactively apply to Proprietary
Information and Inventions subject to such prior MOA’s.

M.
“Derivative Technology” means any Proprietary Information or Invention that is
developed and brought to the point of practical application solely by either
Party during or after the SBP Activity and is derived, in substantial part, (i)
from any Background Proprietary Information of the other Party or any
Proprietary Information solely developed by the other Party during the SBP
Activity, or from any Joint SBP Activity Proprietary Information, and/or (ii)
from any Background Invention(s) of the other Party or any Invention(s) solely
conceived by the other Party during the SBP Activity, or from any Joint SBP
Activity Invention(s).



- 57 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




15.2
Rights and Obligations

15.2.1
Product Proprietary Information

Notwithstanding any other provision in the GTA or SBP to the contrary, Product
Proprietary Information shall be deemed to be Background Proprietary Information
or Background Inventions of Boeing and be delivered to Boeing promptly upon
request; provided, however, that all Background Proprietary Information and
Background Inventions of Spirit, Joint SBP Activity Proprietary Information,
Joint SBP Activity Inventions, Spirit SBP Activity Proprietary Information and
Spirit SBP Activity Inventions that are contained in any Product Proprietary
Information, or from which any portion of any Product Proprietary Information is
derived, shall continue to be treated as Background Proprietary Information and
Background Inventions of Spirit, Joint SBP Activity Proprietary Information,
Joint SBP Activity Inventions, Spirit SBP Activity Proprietary Information or
Spirit SBP Activity Inventions, respectively, and Spirit shall retain all of its
right, title and interest in and to such Proprietary Information and Inventions
under the GTA and this SBP, separate and apart from Product Proprietary
Information.
15.2.2
Background Proprietary Information and Inventions

Each Party shall retain all rights in its own Background Proprietary Information
and Background Inventions, which shall be subject to the following:
a)
Each Party shall not disclose the other Party’s Background Proprietary
Information to any Third Party without the prior written consent of the other
Party, which shall not be unreasonably withheld if such disclosure is in
connection with the Program and otherwise may be withheld in the other Party’s
sole and absolute discretion. Any disclosure by either Party to any Third Party
of the other Party’s Background Proprietary Information also shall be subject to
the previous execution by such Third Party of a written agreement (which shall
be reasonably satisfactory to, and enforceable by, such other Party) to protect
such Background Proprietary Information under terms no less restrictive than
those set forth herein.

b)
Boeing agrees to grant and hereby grants Spirit a royalty free license to use
Boeing Background Proprietary Information and/or Boeing Background Inventions
for work under the Program.

c)
Spirit agrees to grant and hereby grants a royalty free license to Boeing and a
royalty free license on reasonable terms and conditions to any Third Party to
use Spirit Background Proprietary Information or Spirit Background Inventions
for work under the Program, subject in each case to Spirit’s Government
approval, if required.



- 58 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




15.2.3
Joint SBP Activity Proprietary Information and Inventions

All Joint SBP Activity Proprietary Information and Joint SBP Activity Inventions
shall be jointly owned by the Parties and shall be subject to the following:
a)
Each Party may disclose any Joint SBP Activity Proprietary Information to any
Third Party for work under the Program; provided that the Third Party shall have
entered into a written agreement (which shall be reasonably satisfactory to, and
enforceable by, each of Boeing and Spirit) to protect such Joint SBP Activity
Proprietary Information under terms no less restrictive than those set forth
herein. Any other disclosure by either Party to any Third Party shall require
the prior written consent of the other Party, which shall not be unreasonably
withheld.

b)
Each Party shall be free to use Joint SBP Activity Proprietary Information and
Joint SBP Activity Inventions for work under (i) the Program, (ii) any other
aerospace programs of Boeing (“Other Boeing Programs”). Any other use by either
Party of Joint SBP Activity Proprietary Information or Joint SBP Activity
Inventions shall require the prior written consent of the other Party, which may
include a reasonable royalty, which license shall not be unreasonably withheld.

c)
Spirit and Boeing agree to grant any Third Party a royalty free license on
reasonable terms and conditions to use Joint SBP Activity Proprietary
Information and Joint SBP Activity Inventions for work under the Program.

d)
Any disclosure to or use by a Third Party of any Joint SBP Activity Proprietary
Information or Joint SBP Activity Inventions for any Other Boeing Programs shall
require a license from both Parties, which may include a reasonable royalty
payable to Spirit when such use is for any Other Boeing Program and a reasonable
royalty payable to Boeing when such use is for any Spirit Own Program. Approval
by the Parties of any such license shall not be unreasonably withheld; provided
that Spirit shall have been offered an opportunity, to the extent commercially
feasible, to perform work (to which such Joint SBP Activity Proprietary
Information or Joint SBP Activity Inventions is or are applicable) for such
Other Boeing Program, but only if such Other Boeing Program is a commercial
airplane program.

e)
The Parties shall decide on a case-by-case basis which Party will take the lead
role in the preparation, filing, prosecution and maintenance (including with
respect to fee payments) of Joint SBP Activity Inventions. The costs associated
with the preparation, filing, prosecution and maintenance of Joint SBP Activity
Inventions shall be shared equally by the Parties. If either Party declines to
share the costs associated with the preparation, filing, prosecution or
maintenance of any Joint SBP Activity Invention in any country, the declining
Party shall retain the right to use such Joint SBP Activity Invention in such
country, but shall thereafter have no right to grant or approve licenses of such
Joint SBP Activity Invention to Third Parties in such country.



- 59 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




15.2.4
Spirit SBP Activity Proprietary Information and Inventions

Spirit SBP Activity Proprietary Information and Spirit SBP Activity Inventions
shall be owned by Spirit and shall be subject to the following:
a)
Boeing may disclose any Spirit SBP Activity Proprietary Information and Spirit
SBP Activity Inventions to any Third Party for work under the Program; provided
that the Third Party shall have entered into a written agreement (which shall be
reasonably satisfactory to, and enforceable by, Spirit) to protect such Spirit
SBP Activity Proprietary Information and Spirit SBP Activity Inventions under
terms no less restrictive than those set forth herein. Any other disclosure by
Boeing to any Third Party shall require the prior written consent of Spirit,
which shall not be unreasonably withheld if such disclosure is in connection
with any Other Boeing Program and otherwise may be withheld at Spirit’s sole and
absolute discretion.

b)
Spirit agrees to grant and hereby grants Boeing a royalty free license to use
Spirit SBP Activity Proprietary Information and Spirit SBP Activity Inventions
for work under the Program, subject to Spirit’s Government approval, if
required.

c)
Any use by Boeing of any Spirit SBP Activity Proprietary Information or Spirit
SBP Activity Inventions for any Other Boeing Program shall be subject to a
license from Spirit (which shall be on reasonable terms and conditions and may
include a reasonable royalty), and subject to Spirit’s Government approval, if
required. Approval by Spirit of any such license shall not be unreasonably
withheld; provided that Spirit shall have been offered an opportunity, to the
extent commercially feasible, to perform work (to which such Spirit SBP Activity
Proprietary Information or Spirit SBP Activity Inventions is or are applicable)
for such Other Boeing Program, but only if such Other Boeing Program is a
commercial airplane program.

d)
Any other use by Boeing of Spirit SBP Activity Proprietary Information and SBP
Activity Inventions shall be subject to a license (which may include a
reasonable royalty) from Spirit, which shall be at Spirit’s sole and absolute
discretion.

e)
Spirit agrees to grant any Third Party a royalty free license on reasonable
terms and conditions to use any Spirit SBP Activity Proprietary Information or
Spirit SBP Activity Inventions for work under the Program, subject to Spirit’s
Government approval, if required.

f)
Any use by a Third Party of any Spirit SBP Activity Proprietary Information or
Spirit SBP Activity Inventions for any Other Boeing Program shall be subject to
a license from Spirit (which shall be on reasonable terms and conditions and may
include a reasonable royalty), and subject to Spirit’s Government approval, if
required. Approval by Spirit of any such license shall not be unreasonably
withheld; provided that Spirit shall have been offered an opportunity, to the
extent commercially feasible to perform



- 60 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




work (to which such Spirit SBP Activity Proprietary Information or Spirit SBP
Activity Inventions is or are applicable) for such Other Boeing Program, but
only if such Other Boeing Program is a commercial airplane program.
15.2.5
Boeing SBP Activity Proprietary Information and Inventions

Boeing SBP Activity Proprietary Information and Boeing SBP Activity Inventions
shall be owned by Boeing and shall be subject to the following:
a)
Spirit may disclose any Boeing SBP Activity Proprietary Information and Boeing
SBP Activity Inventions to any Third Party for work under the Program; provided
that the Third Party shall have entered into a written agreement (which shall be
reasonably satisfactory to, and enforceable by, Boeing) to protect such Boeing
SBP Activity Proprietary Information and Boeing SBP Activity Inventions under
terms no less restrictive than those set forth herein. Any other disclosure by
Spirit to any Third Party shall require the prior written consent of Boeing,
which shall not be unreasonably withheld if such disclosure is in connection
with any Other Boeing Program, and otherwise may be withheld at Boeing’s sole
and absolute discretion.

b)
Boeing agrees to grant and hereby grants Spirit a royalty free license to use
Boeing SBP Activity Proprietary Information and Boeing SBP Activity Inventions
for work under the Program.

c)
Any other use by Spirit of Boeing SBP Activity Proprietary Information and
Boeing SBP Activity Inventions shall be subject to a license (which may include
a reasonable royalty) from Boeing, which shall be at Boeing’s sole and absolute
discretion.

15.2.6
Third Party Proprietary Information and Inventions

In case either Party discloses any proprietary information or invention of a
Third Party to the other Party during the SBP Activity, such proprietary
information or invention shall be treated as though it were the Background
Proprietary Information or Background Invention, as the case may be, of the
disclosing Party and also shall be subject to all restrictions imposed by such
Third Party of which the receiving Party has received written notice from the
disclosing Party.
15.2.7
Derivative Technology

Notwithstanding any other provision of SBP Section 15.2 “Rights and
Obligations”, all Derivative Technology (other than Product Proprietary
Information) shall be considered to be Joint SBP Activity Proprietary
Information or Joint SBP Activity Inventions, as the case may be.


- 61 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




15.3
Works of Authorship and Copyrights    

Except as otherwise provided in SBP Section 15.2.1 “Product Proprietary
Information”, all works of authorship (including, but not limited to, documents,
drawings, software, software documentation, software tools, photographs, video
tapes, sound recordings and images) created by or for Spirit, either alone or
with others, constituting Product Proprietary Information, together with all
copyrights subsisting therein, will be the sole property of Boeing. To the
extent permitted under United States copyright law, all such works will be works
made for hire, with the copyrights therein vesting in Boeing. The copyrights in
all other such works, including all of the exclusive rights therein, will be
promptly transferred and formally assigned free of charge to Boeing.
15.4
Pre-Existing Inventions and Works of Authorship

Spirit grants to Boeing, and to Boeing’s subcontractors, suppliers, and
customers in connection with Products or work being performed for Boeing, an
irrevocable, nonexclusive, paid-up, worldwide license under any patents,
copyrights, industrial designs and mask works (whether domestic or foreign)
owned or controlled by Spirit at any time and existing prior to or during the
term of this SBP, but only to the extent that such patents or copyrights would
otherwise interfere with Boeing’s or Boeing’s subcontractors’, suppliers’, or
customers’ use or enjoyment of Products or the work product, inventions, or
works of authorship belonging to Boeing under this SBP.
15.5
Hardware, Materials, and Services General Terms Agreement (HMSGTA) and
Supplemental License Agreement (SLA) Requirement

In recognition of the Boeing Proprietary Information and Materials being
utilized for the Program, and in consideration of the business roles
contemplated for the Parties, Boeing and Spirit agree that any sales directly to
Boeing of Products manufactured by Spirit shall not require execution of a
Supplemental License Agreement (SLA) between Boeing and Spirit. However, Spirit
agrees that prior to any manufacture for, use by, offer of sale or sale to any
entity other than Boeing of Products or any other product, equipment or service
which utilizes Boeing Proprietary Information and Materials, Spirit shall be
required to execute a Hardware Material Services General Terms Agreement
(HMSGTA) and SLA between Boeing and Spirit.
16.0
BOEING’S RIGHTS IN SPIRIT’S PATENTS, COPYRIGHTS, TRADE SECRETS, AND TOOLING

Spirit hereby grants to Boeing an irrevocable, nonexclusive, paid-up worldwide
license to practice and/or use, and license others to practice and/or use on
Boeing’s behalf, all of Spirit’s patents, copyrights, trade secrets (including,


- 62 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




without limitation, designs, processes, drawings, technical data and tooling),
industrial designs, semiconductor mask works, and tooling (collectively
hereinafter referred to as “Licensed Property”) related to the development,
production, maintenance or repair of Product(s). Boeing hereafter retains all of
the aforementioned license rights in Licensed Property, but Boeing hereby
covenants not to exercise such rights (or license others to do so), except in
connection with the making, having made, using and selling of Products or their
substitutes provided that such Product(s) cannot, in Boeing’s sole
determination, be reasonably obtained in the required time frame at a reasonable
price from commercially available sources (including Boeing) without the use of
Spirit’s Licensed Property and provided that one or more of the following
situations occur:


A.
An Event of Default has occurred and Boeing has elected to exercise any of its
remedies as provided in GTA Section 8.0 “Events of Default and Remedies”;

B.
In Boeing’s judgment, exercised in good faith, it becomes necessary, in order
for Spirit to comply with the terms of this SBP or any Order, for Boeing to use
Proprietary Information and Materials of Spirit solely to provide support to
Spirit (in the form of design, manufacturing, or on-site personnel assistance)
substantially in excess of that which Boeing normally provides to its suppliers.



As a part of the license granted under this SBP Section 16.0, Spirit shall, at
the written request of Boeing and at no additional cost to Boeing except as
otherwise provided in GTA Section 8.2.F “Tooling and Other Materials”, promptly
deliver to Boeing any and all Licensed Property considered by Boeing in good
faith to be necessary to satisfy Boeing’s requirements for Products and their
substitutes.
17.0
PROPRIETARY INFORMATION AND MATERIALS

Except as otherwise provided in SBP Section 15.0 “Intellectual Property”
(i) Boeing and Spirit shall each keep confidential and protect from disclosure
all (a) Proprietary Information, (b) tangible items containing, conveying or
embodying Proprietary Information and (c) Tooling obtained from and/or belonging
to the other Party in connection with this SBP or any Order (collectively
referred to as “Proprietary Information and Materials”); and (ii) Boeing and
Spirit shall each use Proprietary Information and Materials of the other Party
only in the performance of and for the purpose of this SBP and/or any Order;
provided, however, that despite any other obligations or restrictions imposed by
this SBP Section 17.0, and SBP Section 15.0, Boeing shall have the right to use,
disclose and copy Spirit’s Proprietary Information and Materials for the
purposes of testing, certification, use, sale, or support of any Products
delivered under this SBP, or any Aircraft including such Products, and any such
disclosure by Boeing shall, whenever appropriate, include a restrictive legend
suitable to the particular


- 63 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




circumstances. Except as provided in SBP Section 15.2.7 “Derivative Technology”
with respect to Derivative Technology, the restrictions on disclosure or use of
Proprietary Information and Materials by either Party shall apply to all
materials derived by such Party or others from the other Party’s Proprietary
Information and Materials. Spirit shall not, without the prior written
authorization of Boeing, sell or otherwise dispose of (as scrap or otherwise)
any parts or other materials containing, conveying, embodying, or made under
this SBP in accordance with or by reference to any Proprietary Information and
Materials of Boeing. Prior to disposing of such parts or materials as scrap,
Spirit shall render them unusable. Boeing shall have the right to reasonably
inspect Spirit’s compliance with this SBP Section 17.0. The provisions of this
SBP Section 17.0 are effective in lieu of, and will apply notwithstanding the
absence of, any restrictive legends or notices applied to Proprietary
Information and Materials; and the provisions of this SBP Section 17.0 shall
survive the performance, completion, termination or cancellation of this SBP or
any Order.
In addition, despite any other obligations or restrictions imposed by this SBP
Section 17.0 and SBP Section 15.0, Spirit may disclose Proprietary Information
and Materials of Boeing to its subcontractors or suppliers as required to
support Spirit’s work under this SBP provided that each such subcontractor or
supplier first assumes, by written agreement, the same or equivalent obligations
imposed on Spirit by SBP Section 15.0 and this SBP Section 17.0, and Spirit
shall be liable to Boeing for any breach of such obligation by subcontractor or
supplier.
Subject to SBP Section 15.0 and GTA Sections 8.2.F “Tooling and Other Materials”
and 9.3 “Transfer of Certain Property”, upon the termination or cancellation of
this SBP, each Party shall return all of the other Party’s Proprietary
Information and Materials, except that each Party may retain the other Party’s
Proprietary Information and Materials for so long as necessary to support
Product or Aircraft including Product.
The requirements of this SBP Section 17.0 shall not restrict Spirit’s or
Boeing’s use or disclosure of Independently Available Materials. For the purpose
of this Article the following definitions shall apply, (i) “Independently
Available Materials” means items that contain, convey, or embody Independently
Available Information, and that Spirit or Boeing knows or reasonably should know
are not Proprietary Information or Materials of the other, and (ii).
“Independently Available Information” means information that: (a) Spirit or
Boeing lawfully obtains from a third party who has the right to disclose such
information to Spirit or Boeing without restriction; (b) Spirit or Boeing
independently develops without reference to, or incorporation of Proprietary
Information or Materials of the other, or (c) that Spirit or Boeing obtains from
publicly accessible sources; except, in each case, for information that Spirit
or Boeing knows or reasonably should know are derived from Proprietary
Information and Materials of the other.


- 64 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




For the avoidance of doubt, Spirit’s obligations with respect to Boeing
Proprietary Information and Materials shall not be reduced even if such Boeing
Proprietary Information and Materials contain Independently Available
Information.
18.0
SOFTWARE PROPRIETARY INFORMATION RIGHTS

In the event Product includes loadable software purchased or licensed by Spirit,
Spirit hereby grants to Boeing a perpetual, nonexclusive, paid-up, worldwide
license to reproduce, distribute copies of, perform publicly, display publicly,
and make Spirit intended derivative works from software included in or provided
with or for Products (Software) and related information and materials (Software
Documentation) as reasonably required by Boeing in connection with (1) the
testing, certification, use, sale, or support of a Product, or the manufacture,
testing, certification, use, sale, or support of any aircraft including and/or
utilizing a Product, or (2) the design or acquisition of hardware or software
intended to interface with Software. The license granted to Boeing under this
SBP Section 18.0, also includes the right to grant sublicenses to Customers as
reasonably required in connection with Customers’ operation, maintenance,
overhaul, and modification of any aircraft including and/or utilizing Software.
All copies and Spirit intended derivative works made pursuant to the foregoing
license or any sublicense to a Customer will automatically become the property
of Boeing or Customer, and Boeing agrees to preserve Spirit’s copyright notice
thereon to the extent that such a notice was included with the original Software
and/or Software Documentation. Spirit acknowledges that Boeing is the owner of
all copies of Software and Software Documentation provided to or made by Boeing
or Customers pursuant to this SBP, and Spirit hereby authorizes Boeing and
Customers to dispose of, and to authorize the disposal of, the possession of any
and all such copies by rental, lease, or lending, or by any other act or
practice in the nature of rental, lease, or lending.
Spirit may propose the use in Product of third party software which includes
unique requirements requiring one or more exceptions to the General Terms
Agreement, this SBP or related documents. One such example is commercial
off-the-shelf (“COTS”) software requiring transfer of end user license
agreements (“EULA’s”). Boeing will grant Spirit the right to incorporate such
third party software into Product on a case-by-case basis by prior, written
agreement. Under no event will Boeing or Customers be required to execute EULA’s
or to engage in any direct dealings with third party software owners or
licensors.
Boeing shall not use the license granted in this SBP Section 18.0 for the
purpose of competing with Spirit in aftermarket business opportunities.
19.0
INFRINGEMENT

Each Party will indemnify, defend, and hold harmless the other Party from all
claims, suits, actions, awards (including, but not limited to, awards based on


- 65 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




intentional infringement of patents known at the time of such infringement,
exceeding actual damages, and/or including attorneys’ fees and/or costs),
liabilities, damages, costs and attorneys’ fees related to the actual or alleged
infringement of any United States or foreign intellectual property right
(including, but not limited to, any right in a patent, copyright, industrial
design or semiconductor mask work, or based on misappropriation or wrongful use
of information or documents) and arising out of the use of the indemnifying
Party’s Proprietary Information and Materials in connection with the
manufacture, sale or use of Products by the other Party or by Boeing’s
Customers. Each Party will duly notify the other Party of any such claim, suit
or action in respect of which the notifying Party may be obligated to provide
indemnification under this SBP Section 19.0 and the indemnifying Party will, at
its own expense, fully defend such claim, suit or action on behalf of the
indemnified Party and, if applicable, Boeing’s Customers. Neither Party shall
have any obligation under this SBP Section 19.0 with regard to any infringement
arising from (i) such Party’s compliance with formal specifications issued by
the other Party where infringement could not be avoided in complying with such
specifications or (ii) use or sale of Products in combination with other items
when such infringement would not have occurred from the use or sale of those
Products solely for the purpose for which they were designed or sold by such
Party. For purposes of this SBP Section 19.0 only, the term “Customer” shall not
include the United States government; and the term “Party” shall include Boeing
or Spirit, as applicable, its subsidiaries and all officers, agents and
employees of Boeing or Spirit, as applicable, or any of its subsidiaries.
20.0
DIGITIZATION OF PROPRIETARY INFORMATION AND MATERIALS

Spirit grants to Boeing a license under Spirit’s copyrights for the purpose of
converting Spirit’s Proprietary Information and Materials to a digital format
(“Digital Materials”) and make such Digital Materials available to its employees
for company internal use through a computer data base system consistent with
Boeing’s license rights in the underlying Spirit Proprietary Information and
Materials. Except as otherwise specifically agreed to in writing by the Parties,
said license set forth hereunder shall survive termination or cancellation of
this SBP relative to Digital Materials included in Boeing’s computer data base
system prior to receipt of such notice of termination or cancellation. Such
Digital Materials shall be Spirit’s Proprietary Information and Materials and
not Derivative Technology.
Boeing grants to Spirit a license under Boeing’s copyrights for the purpose of
converting Boeing’s Proprietary Information and Materials to Digital Materials
and make such Digital Materials available to its employees for company internal
use through a computer data base system consistent with Spirit’s license rights
in the underlying Boeing Proprietary Information and Materials. Except as
otherwise


- 66 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




specifically agreed to in writing by the Parties, said license set forth
hereunder shall survive termination or cancellation of this SBP relative to
Digital Materials included in Spirit’s computer data base system prior to
receipt of such notice of termination or cancellation. Such Digital Materials
shall be Boeing’s Proprietary Information and Materials and not Derivative
Technology.
21.0
CONFIGURATION CONTROL

Spirit agrees to abide by the configuration controls in accordance with SBP
Attachment 4 “Work Statement Documents” when making changes in materials or
design details which would affect the Product or any component part thereof with
regard to (a) part number identification, (b) physical or functional
interchangeability, or (c) repair and overhaul procedures and processes and
material changes which affect these procedures. Spirit will place the above
requirement in all its subcontracts for supplier identified purchased equipment
whether such equipment is supplied to Spirit as an end item or as a component
part of an end item. Notwithstanding the foregoing, it is Boeing’s intent to
develop a documented configuration management process that shall provide for
Spirit’s ability to make certain changes without prior Boeing approval. Spirit
shall be provided the opportunity to review and provide input to such process.
22.0
WEIGHT

Pursuant to Section 1.4 “Weight Control Plan” of the Boeing/Seller
Responsibility, Accountability, Authority for 787 Program Document as referenced
in Attachment 4 "Work Statement Documents" (the “RAA”), Boeing will provide work
package target weight to Spirit that aligns with the airplane target weight
level.
Notwithstanding anything to the contrary set forth in such Section 1.4 of the
RAA:


(a)
Spirit shall use its best commercially reasonable efforts to achieve and
maintain work package target weight as a maximum, but Spirit shall not be
responsible with respect to the achievement and maintenance of such work package
target weight beyond the use of such best commercially reasonable efforts; and

(b)



(c)
Boeing and Spirit shall mutually agree to Spirit’s work package weight
commitment level, and such mutually agreed work package weight commitment level
may be lesser or greater than the work package target weight. Once agreed,
Spirit shall be responsible with respect to the achievement and maintenance of
such work package weight commitment level.





- 67 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




23.0
LIFE CYCLE PRODUCT TEAM

23.1
Purpose

It is the objective of Boeing to utilize Life Cycle Product Teams. LCPT
personnel located at Boeing’s facilities in accordance with this SBP will
conduct their respective activities concurrently in a team environment to
cooperate with Boeing in developing firm configuration and product development
definition and meeting Program requirements which includes improving
producibility, reliability and maintainability of the Aircraft. Notwithstanding
Spirit’s participation in the LCPT, Boeing shall have the right to make any and
all determinations with respect to airplane performance and product strategy and
the design of the Program Airplane and any Derivative in accordance with the
provisions of “Boeing/Partner Responsibility, Accountability, Authority for 787
Program” Document as listed in Attachment 4 “Work Statement Documents”.
23.2
Assignment of Personnel

Spirit will assign (or cause to be assigned) Spirit Personnel to Boeing’s Puget
Sound facility in accordance with this SBP after consulting with Boeing with
respect to the Program requirements for such Spirit Personnel.
23.3
Employment Status

Spirit Personnel shall at all times be employees of Spirit and not employees of
Boeing. Spirit shall be responsible for all wages, salaries and other amounts
due Spirit Personnel and shall be responsible for all reports, requirements and
obligations respecting them under local, state or federal laws, or the laws of
the United States, including but not limited to social security, income tax,
unemployment compensation, workmen’s compensation and any other local, state or
federal taxes or the taxes of the United States.
23.4
Team Leader

Spirit shall designate a leader of the Spirit Personnel (“Spirit Team Leader”).
Administrative matters between Boeing and Spirit arising in the performance
under this SBP shall be conducted through the Spirit Team Leader.
23.5
Discipline

Discipline of Spirit Personnel shall be Spirit’s responsibility. Spirit
Personnel must comply with Boeing Company ethical standards, rules and
regulations. Boeing shall disclose its internal rules applicable to Spirit
Personnel (“Boeing rules”) to Spirit in advance.


- 68 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




23.6
Equipment and Supplies

Boeing shall furnish certain office equipment (e.g. desks, telephones, network
access) and office supplies to Spirit’s LCPT personnel. Boeing will not provide
personal property (such as computing equipment, software or drafting equipment
and calculators) necessary for the performance by Spirit’s LCPT personnel.
Spirit shall provide all computing equipment and software required to support
its LCPT personnel while located at Boeing’s facilities.
Boeing shall not be responsible for loss or damage to such personal property.
23.7
Employment by Boeing of Spirit Personnel

Except as Spirit may otherwise agree in writing with respect to any individual,
Boeing agrees not to hire or make any offer to hire any Spirit Personnel
assigned by Spirit to perform work relating to Spirit’s obligations under this
SBP prior to the elapse of [*****] following the termination of employment
between Spirit and any Spirit Personnel. This restriction shall not apply to:
i) any Spirit Personnel, either direct employees or contract employees, whose
termination was initiated by Spirit, ii) Spirit contract employees whose term of
employment with Spirit has expired or lapsed, or iii) to any Spirit Personnel
who may have provided an employment application to a division of Boeing other
than Boeing Commercial Airplanes, Wichita Division prior to June 16, 2005;
provided, that the foregoing exception shall not affect Boeing restrictions on
hiring Spirit Personnel contained in Section 6.12.(f) of the Asset Purchase
Agreement (dated as of February 22, 2005) between Boeing and Spirit.
Spirit shall notify Spirit Personnel it has assigned or shall assign to perform
work under this SBP of this provision as soon as possible following its
effective date or prior to their assignment.


24.0
ON-SITE REVIEW AND RESIDENT REPRESENTATIVES

24.1
Review

Spirit hereby grants, and shall cause any of its subcontractors or suppliers to
grant, to Boeing the right to visit the facility of Spirit or any of its
subcontractors or suppliers during operating hours and after reasonable notice
to review progress and performance with respect to production, schedule, quality
and protection of Boeing’s proprietary rights under any Order. Any Boeing
representative shall be allowed access to all areas used for the performance of
this SBP at reasonable times, subject to governmental and other applicable rules
and regulations regarding admissibility and movement of personnel on the
premises of Spirit or any of its subcontractors or suppliers.


- 69 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




Boeing shall provide Spirit reasonable notice prior to any visit. Such notice
shall contain the names, citizenship and positions of the visiting personnel and
the duration and purpose of such visit.
24.2
Resident Representatives

Boeing may, in its sole discretion and for such period as it deems necessary,
locate resident personnel (“Resident Team”) at Spirit’s facility to assist or
support Spirit. The Resident Team shall function under the direction of a
resident Boeing manager, if appropriate, or a manager located at Boeing who will
supervise Resident Team activities. In the event the Parties desire Spirit to
locate resident personnel at Boeing, reciprocal arrangements shall be provided.
The Resident Team shall be allowed reasonable access to or to review, as the
case may be, all work areas, program status reports and management reviews used
for or relating to the host Party’s performance of this SBP.
The host Party shall supply the Resident Team with office space, desks,
facsimile machines, telephones, high-speed access to internet services (if
available from local providers), stationery supplies, filing cabinets,
communication facilities, secretarial services and any other items reasonably
requested by the other Party. A reasonable portion of the Resident Team’s
working area shall be dedicated to space for private telephone calls, meetings
and similar activities. All costs and expenses for such facilities and services,
if required, shall be paid by the host Party.
Notwithstanding such access and review, each Party remains solely responsible
for performing in accordance with this SBP and each Order.
25.0
ON-SITE SUPPORT REQUIREMENTS

25.1
Obligations of Spirit

25.1.1
Indemnification for Negligence of Spirit or Subcontractor

Spirit shall indemnify and hold harmless The Boeing Company, its subsidiaries,
and their directors, officers, employees, and agents from and against all
actions, causes of action, liabilities, claims, suits, judgments, liens, awards,
and damages, of any kind and nature whatsoever for property damage, personal
injury, or death (including without limitation injury to or death of employees
of Spirit or any subcontractor thereof) which occurs while Spirit is on premises
owned or controlled by Boeing and expenses, costs of litigation and counsel fees
related thereto or incident to establishing the right to indemnification arising
out of or in any way related to this SBP, any Order or the performance hereof or
thereof by Spirit or any subcontractor thereof, including without limitation in
connection with the provision of services, personnel, facilities, equipment,
support,


- 70 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




supervision, or review. The foregoing indemnity shall apply only to the extent
of the negligence of Spirit, any subcontractor thereof, or their respective
employees. In no event shall Spirit’s obligations hereunder be limited to the
extent of any insurance available to or provided by Spirit or any subcontractor
thereof. Spirit expressly waives any immunity under industrial insurance,
whether arising out of statute or source, to the extent of the indemnity set
forth in this paragraph.
25.1.2
Commercial General Liability

If Spirit or any subcontractor thereof will be performing work on Boeing
premises, Spirit shall carry and maintain, and ensure that all subcontractors
thereof carry and maintain, throughout the period when work is performed and
until final acceptance by Boeing, Commercial General Liability insurance with
available limits of not less than [*****] per occurrence for bodily injury and
property damage combined.
25.1.3
Automobile Liability

If licensed vehicles will be used in connection with the performance of the
work, Spirit shall carry and maintain, and ensure that any subcontractor thereof
who uses a licensed vehicle in connection with the performance of the work
carries and maintains, throughout the period when work is performed and until
final acceptance by Boeing, Business Automobile Liability insurance covering all
vehicles, whether owned, hired, rented, borrowed, or otherwise, with available
limits of not less than [*****] per occurrence combined single limit for bodily
injury and property damage.
25.1.4
Workers’ Compensation

Throughout the period when work is performed and until final acceptance by
Boeing, Spirit shall, and ensure that any subcontractor thereof shall, cover or
maintain insurance in accordance with the applicable laws relating to Workers’
Compensation with respect to all of their respective employees working on or
about Boeing premises. If Boeing is required by any applicable law to pay any
Workers’ Compensation premiums with respect to an employee of Spirit or any
subcontractor thereof, Spirit shall reimburse Boeing for such payment.
25.1.5
Certificates of Insurance

Prior to commencement of the work Spirit shall provide for Boeing’s review and
approval Certificates of Insurance reflecting full compliance with the
requirements set forth in SBP Sections 25.1.2 “Commercial General Liability”,
25.1.3 “Automobile Liability” and 25.1.4 “Workers’ Compensation”. Such
certificates shall be kept current and in compliance throughout the period when
work is being performed and until final acceptance by Boeing, and shall provide
for [*****] advance written notice to Boeing in the event of cancellation.
Failure of Spirit or


- 71 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




any subcontractor thereof to furnish Certificates of Insurance, or to procure
and maintain the insurance required herein or failure of Boeing to request such
certificates, endorsements or other proof of coverage shall not constitute a
waiver of the respective obligations of Spirit or its subcontractor hereunder.
25.1.6
Self-Assumption

Any self-insured retention, deductibles, and exclusions in coverage in the
policies required under this SBP Section 25.1 shall be assumed by, for the
account of, and at the sole risk of Spirit or the subcontractor which provides
the insurance, and to the extent applicable shall be paid by Spirit or such
subcontractor. In no event shall the liability of Spirit or any subcontractor
thereof be limited to the extent of any of the minimum limits of insurance
required herein.
25.1.7
Protection of Property By Spirit

Spirit assumes, and shall ensure that all subcontractors thereof and their
respective employees assume, the risk of loss or destruction of or damage to any
property of such parties whether owned, hired, rented, borrowed, or otherwise.
Spirit waives, and shall ensure that any subcontractor thereof and their
respective employees waive, all rights of recovery against Boeing, its
subsidiaries, and their respective directors, officers, employees, and agents
for any such loss or destruction of or damage to any property of Spirit, any
subcontractor thereof, or their respective employees.
At all times Spirit shall, and ensure that any subcontractor thereof shall, use
suitable precautions to prevent damage to Boeing property. If any such property
is damaged by the fault or negligence of Spirit or any subcontractor thereof,
Spirit shall, at no cost to Boeing, promptly and equitably reimburse Boeing for
such damage, or repair or otherwise make good such property to Boeing’s
satisfaction. If Spirit fails to do so, Boeing may do so and recover from Spirit
the cost thereof.
25.1.8
Compliance with Boeing Site Requirements

In the event Spirit or Spirit’s subcontractor(s) performs any aspect of its work
under this SBP involving activities potentially creating environmental or safety
issues, including but not limited to manufacturing activities, on property
owned, operated, leased, or controlled by Boeing (hereinafter “On-Site Work”),
Spirit agrees to Attachment 9 “On-Site Terms and Conditions Supplement”.
25.2
Obligations of Boeing

25.2.1
Indemnification for Negligence of Boeing or Subcontractor

Boeing shall indemnify and hold harmless Spirit, its subsidiaries, and their
directors, officers, employees, and agents from and against all actions, causes
of


- 72 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




action, liabilities, claims, suits, judgments, liens, awards, and damages of any
kind and nature whatsoever for property damage, personal injury, or death
(including without limitation injury to or death of employees of Boeing or any
subcontractor thereof) which occurs while Boeing is on premises owned or
controlled by Spirit and expenses, costs of litigation and counsel fees related
thereto or incident to establishing the right to indemnification arising out of
or in any way related to this SBP, any Order or the performance hereof or
thereof by Boeing or any subcontractor thereof, including without limitation in
connection with the provision of services, personnel, facilities, equipment,
support, supervision, or review. The foregoing indemnity shall apply only to the
extent of the negligence of Boeing, any subcontractor thereof, or their
respective employees. In no event shall Boeing’s obligations hereunder be
limited to the extent of any insurance available to or provided by Boeing or any
subcontractor thereof. Boeing expressly waives any immunity under industrial
insurance, whether arising out of statute or source, to the extent of the
indemnity set forth in this paragraph.
25.2.2
Protection of Property By Boeing

At all times Boeing shall, and ensure that any subcontractor thereof shall, use
suitable precautions to prevent damage to Spirit property. If any such property
is damaged by the fault or negligence of Boeing or any subcontractor thereof,
Boeing shall, at no cost to Spirit, promptly and equitably reimburse Spirit for
such damage, or repair or otherwise make good such property to Spirit’s
satisfaction. If Boeing fails to do so, Spirit may do so and recover from Boeing
the cost thereof.
26.0
PROPERTY INSURANCE

26.1
Insurance

Spirit shall obtain and maintain continuously in effect a property insurance
policy covering loss or destruction of or damage to all property in which Boeing
does or could have an insurable interest pursuant to this SBP, including but not
limited to Tooling, Boeing Furnished Material, raw materials, parts,
work-in-process, incomplete or completed assemblies and all other products or
parts thereof, and all drawings, specifications, data and other materials
relating to any of the foregoing in each case to the extent in the possession or
under the effective care, custody or control of Spirit or any agent, employee,
affiliate, subcontractor or supplier of Spirit, in the amount of full
replacement value thereof providing protection against all perils normally
covered in an “all risk” property insurance policy (including without limitation
fire, windstorm, explosion, riot, civil commotion, aircraft, earthquake, flood
or other acts of God). Any such policy shall be with insurers reasonably
acceptable to Boeing and shall (i) provide for payment of loss thereunder to
Boeing, as loss payee, as its interests may appear and (ii) contain a waiver of
any rights of subrogation against Boeing, its subsidiaries, and their respective
directors, officers, employees and agents.


- 73 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




26.2
Self Insurance

Spirit may, upon written approval from Boeing’s Procurement Representative,
self-assume or self-insure all or a portion of Spirit’s obligations set forth in
this SBP Section 26. Spirit’s request for approval of self-assumption or
self-insurance shall include sufficient particulars to demonstrate Spirit’s
financial capability to cover Spirit’s obligations and Boeing’s interests under
any Order, this SBP and the GTA.
26.3
Certificate of Insurance

Upon written request from Boeing, Spirit shall provide to Boeing’s Procurement
Representative certificates of insurance reflecting full compliance with the
requirements set forth in SBP Section 26.1 “Insurance”. Such certificates shall
be kept current and in compliance throughout the period of this SBP and shall
provide for thirty (30) days advance written notice to Boeing’s Procurement
Representative in the event of cancellation, non-renewal or material change
adversely affecting the interests of Boeing.
26.4
Notice of Damage or Loss

Spirit shall give prompt written notice to Boeing’s Procurement Representative
of the occurrence of any material damage or loss to any property required to be
insured herein. If any such property shall be damaged or destroyed, in whole or
in part, by an insured peril or otherwise, and if no Event of Default shall have
occurred and be continuing, then Spirit may, upon written notice to Boeing,
settle, adjust, or compromise any and all such loss or damage not in excess of
[*****] Dollars ($[*****]) in any one occurrence and [*****] Dollars ($[*****])
in the aggregate. Spirit may settle, adjust or compromise any other claim by
Spirit only after Boeing has given written approval, which approval shall not be
unreasonably withheld or delayed.
27.0
CUSTOMS-TRADE PARTNERSHIP AGAINST TERRORISM (C-TPAT)

C-TPAT is an initiative between business and government to protect global
commerce from terrorism and increase the efficiencies of global transportation.
The program calls for importers, carriers and brokers to establish policies to
enhance their own security practices and those of their business partners
involved in their supply chain. Such practices may include but are not limited
to the following:


Procedural Security - Procedures in place to protect against unmanifested
material being introduced into the supply chain;




- 74 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




Physical Security - Buildings constructed to resist intrusion, perimeter fences,
locking devices, and adequate lighting;


Access Controls - Positive identification of all employees, visitors and
suppliers;


Personnel Security - Employment screening, background checks and application
verifications; and


Education and Training Awareness - Security awareness training, incentives for
participation in security controls
Spirit agrees to work with Boeing and appropriate industry and governmental
agencies, as necessary, to develop and implement policies and procedures
consistent with the C-TPAT initiative to ensure the safe and secure transport of
Products under this SBP.
28.0
NON-WAIVER/PARTIAL INVALIDITY

Any failures, delays or forbearances of either Party in insisting upon or
enforcing any provisions of any Order, or in exercising any rights or remedies
under this SBP, shall not be construed as a waiver or relinquishment of any such
provisions, rights or remedies; rather, the same shall remain in full force and
effect. If any provision of this SBP or any Order is or becomes void or
unenforceable by law, then, to the fullest extent permitted by law, the
remainder shall remain valid and enforceable.
29.0
HEADINGS

Section headings used in this SBP are for convenient reference only and do not
affect the interpretation of this SBP.
30.0
CUSTOMER CONTACT

Boeing will be responsible for all contact with Customers regarding the Program,
Program Airplanes and Derivatives and any other Boeing model aircraft programs.
Except as otherwise provided in this SBP Section 30.0, Spirit shall not make any
contact with actual or potential Customers on the subject of the Program,
Program Airplanes or Derivatives without Boeing’s prior written consent. Spirit
shall respond to any inquiry from actual or potential Customers regarding the
Program, Program Airplanes or Derivatives by requesting that the inquiry be
directed to Boeing. Spirit shall, concurrently with such response, advise Boeing
of such inquiry.


- 75 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




31.0
APPLICABLE LAW

This SBP shall be governed by the laws of the State of Washington. No
consideration shall be given to Washington’s conflict of law rules. This SBP
excludes the application of the 1980 United Nations Convention on Contracts for
the International Sale of Goods.
Spirit hereby irrevocably consents to and submits itself exclusively to the
jurisdiction of the applicable courts of King County, Washington and the federal
courts of Washington State for the purpose of any suit, action or other judicial
proceeding arising out of or connected with any Order or the performance or
subject matter thereof. Spirit hereby waives and agrees not to assert by way of
motion, as a defense, or otherwise, in any such suit, action or proceeding, any
claim that (a) Spirit is not personally subject to the jurisdiction of the
above-named courts, (b) the suit, action or proceeding is brought in an
inconvenient forum or (c) the venue of the suit, action or proceeding is
improper.
32.0
SURVIVAL

Without limiting any other survival provision contained herein and
notwithstanding any other provision of this SBP or the GTA to the contrary, the
representations, covenants, agreements and obligations of the Parties set forth
in SBP Section 2.7 “Order of Precedence”, SBP Section 12.9 “Responsibility for
Property”, SBP Section 14.0 “Warranty”, SBP Section 15.0 “Intellectual
Property”, SBP Section 16.0 “Boeing’s Rights in Spirit’s Patents, Copyrights,
Trade Secrets and Tooling”, SBP Section 17.0 “Proprietary Information and
Materials”, SBP Section 18.0 “Software Proprietary Information Rights”, SBP
Section 19.0 “Infringement”, SBP Section 25.0 “On-Site Support Requirements” (if
applicable), SBP Section 26.0 “Property Insurance”, SBP Section 28.0
“Non-Waiver/Partial Invalidity”, SBP Section 31.0 “Applicable Law” and this SBP
Section 32.0 shall survive any cancellation, termination or expiration of this
SBP, any assignment of this SBP or any payment and performance of any or all of
the other obligations of the Parties hereunder. Termination or cancellation of
any part of this SBP shall not alter or affect any part of this SBP, which has
not been terminated or cancelled. It is the intention of the Parties that this
SBP and the GTA shall terminate or expire at the same time and, accordingly,
this SBP shall not survive (except as provided in this SBP Section 32.0)
following the expiration or termination of the GTA.
33.0
INVENTORY AT CONTRACT COMPLETION

Subsequent to Spirit’s last delivery of Product(s) which contain, convey, embody
or were manufactured in accordance with or by reference to Boeing’s Proprietary
Information and Materials, including but not limited to finished goods,
work-in-process and detail components (hereafter “Inventory”), which is in
excess of Order quantity, such Inventory shall be made available to Boeing for
purchase for


- 76 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




a reasonable period of time. In the event Boeing, in its sole discretion, elects
not to purchase the Inventory, Spirit may scrap the Inventory. Prior to
scrapping the Inventory, Spirit shall mutilate it or otherwise render it
unusable. Spirit shall maintain, pursuant to its quality assurance system,
records certifying destruction of the applicable Inventory. Said certification
shall state the method and date of mutilation and destruction of the subject
Inventory. Boeing or applicable regulatory agencies shall have the right to
review and inspect these records at any time it reasonably deems necessary. In
the event Spirit elects to maintain the Inventory, Spirit shall maintain
accountability for the Inventory and Spirit shall not sell or provide the
Inventory to any Third Party without prior specific written authorization from
Boeing. Failure to comply with these requirements shall be a material breach of
this SBP. Nothing in this SBP Section 33.0 prohibits Spirit from making legal
sales directly to the United States of America government.
34.0
DISPOSITION OF TOOLING

In the event Boeing exercises its rights with respect to Tooling under GTA
Section 7.0 “Termination for Convenience”, GTA Section 8.0 “Events of Default
and Remedies” or GTA Section 9.3 “Transfer of Certain Property”, Spirit shall
transfer to Boeing any and all Tooling requested by Boeing free and clear of any
and all liens, claims or rights of any third party.
35.0
COUNTERPARTS

This SBP and any amendments, waivers, consents or supplements hereto may be
executed in any number of counterparts, each of which counterparts, when so
executed and delivered, shall be deemed to be an original, and all of which
counterparts, taken together, shall constitute one and the same instrument.
36.0
AMENDMENTS

Except as otherwise expressly provided herein, the terms of this SBP shall not
be amended, or deemed amended, except by a written instrument signed by the duly
authorized representatives of both Parties.
37.0
RESTRICTIONS ON LOBBYING

37.1
Applicability

SBP Section 37.0 applies to all Sellers, domestic and foreign if:
Seller’s Product is sold by Boeing, individually or incorporated into another
product such as an Aircraft, to a Customer who finances the purchase of the
Product or product with a direct loan from the Export-Import Bank of the United
States (“Direct Loan”), and


- 77 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




The Shipset price of the Product, combined with the Shipset prices of any other
items sold to Boeing by Seller which are incorporated into the product sold to
the Customer, exceeds $[*****].
37.2
Certification

Boeing will notify Seller in writing if it believes the conditions of 37.1 are
met and the below described certificate and disclosure form are required. If
applicable, Boeing will also identify the Aircraft being financed.
Upon receipt of such notice, Seller will execute an “Anti-Lobbying Certificate”
substantially in the form of Attachment 24 to this SBP and, if applicable,
Standard Form-LLL, “Disclosure Form to Report Lobbying.” (a copy of the form can
be found at http://www.ahrq.gov/downloads/pub/rfp010003/lobbying.pdf )
Seller will provide the executed certificate to the Boeing Procurement
Representative. Also, Seller will forward to the Boeing Procurement
Representative any originals of the Standard Form-LLL received by Seller from
its subcontractors of any tier promptly upon Seller’s receipt.
37.3
Flow Down

With respect to any Direct Loan, the substance of this SBP BCA-MS-65530-0019
Section 37.0 shall apply to all of Seller’s suppliers of any tier who supply
items with a Shipset price exceeding $[*****]. Seller agrees to incorporate the
substance of SBP BCA-MS-65530-0019 Section 37.0 in all applicable subcontracts.








EXECUTED in duplicate as of the date and year first set forth above by the duly
authorized representatives of the Parties.












    




- 78 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].










BOEING
 
 SPIRIT AEROSYSTEMS, INC.


 
 
 
THE BOEING COMPANY    
 
SPIRIT AEROSYSTEMS, INC.


Acting By and Through
 
 
Boeing Commercial Airplanes


 
 
 
 
 
/s/ Alicia Mauldin
 
/s/ Clint Cotner
Name: Alicia Mauldin
 
Name: Clint Cotner
Title: Procurement Agent
 
Title: Contracts Administrator
Date: 12/19/2012
 
Date: 12/14/2012































































- 79 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 1 TO
SPECIAL BUSINESS PROVISIONS


WORK STATEMENT AND PRICING
(Reference SBP Sections 3.1.1, 3.4.1, 4.1, 4.3.4.3, 4.7, 5.8, 22.0; GTA Section
1)


FOR PURPOSES OF SBP Section 3.1, “OBLIGATION TO PURCHASE AND SELL,” Boeing shall
be defined as the following organizations, divisions, groups or entities:
BCA Suppler Management, The Boeing Company, Seattle, WA
The price for Products to be delivered on or before [*****], except as otherwise
noted below, will be as follows:




































































- 80 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 1 TO
SPECIAL BUSINESS PROVISIONS


WORK STATEMENT AND PRICING (cont


img13.jpg [img13.jpg]










- 81 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 1 TO
SPECIAL BUSINESS PROVISIONS


WORK STATEMENT AND PRICING (cont.)
img14.jpg [img14.jpg]






- 82 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 2 TO
SPECIAL BUSINESS PROVISIONS


PRODUCTION ARTICLE DEFINITION AND CONTRACT CHANGE NOTICES
(Reference SBP Sections 3.3.2.1, 3.3.2.2, 3.3.4.6, 3.4.1; GTA Section 1.0N,
1.0.P)


A.    Configuration


The configuration of each Production Article shall be as described in the
Integrated Control Station Plan revision identified below, and in the Contract
Change Notices listed in Paragraph B below as such Contract Change Notices
relate to the configuration of any Production Article


Type
Product Number
Name
Manufacturing Change Level
Current Mfg Frozen LN
Extended Eff (Usage)
[*****]











- 83 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].






SBP ATTACHMENT 2 TO
SPECIAL BUSINESS PROVISIONS
PRODUCTION ARTICLE DEFINITION AND CONTRACT CHANGE NOTICES (Continued)


Type
Product Number
Name
Manufacturing Change Level
Current Mfg Frozen LN
Extended Eff (Usage)
[*****]



B.    Contract Change Notices


The following Contract Change Notices (CCN’s) are hereby incorporated into this
SBP.
 
B.1
Non-D/MI Contract Change Notices:



All CCN’s listed in this Section B.1 are inclusive of all revisions and
cancellations issued on or before December 21, 2010:


CCN 1 through 318, 320 through 542, 544 through 762, 764 through 766, 768
through 779, 781 through 871, 873 through 889, 891 through 984, 986 through 990,
992 through 1024, 1028 through 1100, 1102 through 1142, 1144 through 1148, 1150
through 1162, 1164 through 1170, 1172 through 1240, 1242 through 1295, 1298
through 1420, 1422 through 1440, 1442 through 1452, 1454 through 1461, 1463
through 1472, 1474 through 1503, 1505 through 1564, 1566 through 1593, 1595
through 1611, 1613 through 1616, 1618 through 1623, 1625 through 1633, 1635
through 1658, 1661 through 1671, 1673 through 1686, 1688 through 1696, 1698,
1700 through 1709, 1710, 1712 through 1716, 1718 through 1748, 1750, 1751, 1753
through 1763, 1765 through 1810, 1814 through 1833, 1837 through 1844, 1846
through 1856, 1858 through 1866, 1868 through 1895, 1897, 1898, 1901, 1904
through 1906, 1908, 1909, 1911 through 1914, 1919, 1921 through 1925, 1928, 1933
through 1937, 1940 through 1943, 1946 through 1950, 1952 through 1963, 1968,
1973 through 1976, 1980, 1982, 1984, 1985, 1988 through 1993, 1995, 1999, 2000,
2004, 2005, 2007, 2014 through 2019, 2021.


- 84 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP BCA-MS-65530-0019, Amendment 19 Exhibit 2 SBP ATTACHMENT 2 TO
SPECIAL BUSINESS PROVISIONS


PRODUCTION ARTICLE DEFINITION AND CONTRACT CHANGE NOTICES (Continued)




B.2
D/MI PtP Contract Change Notices:



Section 41 D/MI CCN’s: 1163, 1241, 1915, 1916, 2158, 2159, 2168


Pylon D/MI CCN: 2166


Wing LE D/MI CCN: 2167


CCN’s listed above are inclusive of any numerical formatting convention, i.e.
CCN 1 is the same as CCN-00001 or CCN 0001.


























































- 85 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 3 TO
SPECIAL BUSINESS PROVISIONS
PRICE STATUS AND SUMMARY TABLES
(Reference SBP Section 7.8.2)




Price Status and Summary Tables - Section 41
 
Work Package
Total Recurring Price Adjustment for Shipsets
[*****] - [*****]
Total Recurring Price for Shipsets
[*****] - [*****]
Recurring Unit Price Adjustment for
[*****] - [*****]
Recurring Unit Price for [*****] - [*****]
Recurring Unit Price Adjustment for [*****] thru yr [*****]
Recurring Unit Price for [*****] thru yr [*****]
Contract Award
Section 41
[*****]
Amend 6
Section 41
Amend 11
Section 41
Amend 12
Section 41
Amend 13
Section 41
Amend 14
Section 41
Amend 15
Section 41
Amend 16
Section 41
 
 
Total [*****]
Total [*****]
 
 
 
 
Amend 17
Section 41
[*****]
[*****]
 
 
 
 
Amend 18
Section 41
 
 
 
 
Amend 19
Section 41
 
 
 
 



Price Status and Summary Tables - Pylon
 
Work Package
Total Recurring Price Adjustment for Shipsets
[*****] - [*****]
Total Recurring Price for Shipsets
[*****] - [*****]
Recurring Unit Price Adjustment for
[*****] - [*****]
Recurring Unit Price for [*****] - [*****]
Recurring Unit Price Adjustment for [*****] thru yr [*****]
Recurring Unit Price for [*****] thru yr [*****]
Contract Award
Pylon
[*****]
Amend 8
Pylon
Amend 9
Pylon
Amend 11
Pylon
Amend 12
Pylon
Amend 13
Pylon
Amend 14
Pylon
Amend 15
Pylon
Amend 16
Pylon
 
 
Total [*****]
Total [*****]
 
 
 
 
Amend 17
Pylon
[*****]
[*****]
 
 
 
 
Amend 18
Pylon
 
 
 
 
Amend 19
Pylon
 
 
 
 



- 86 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].






SBP ATTACHMENT 3 TO
SPECIAL BUSINESS PROVISIONS
PRICE STATUS AND SUMMARY TABLES (Cont.)


Price Status and Summary Tables - Wing Leading Edge
 
Work Package
Total Recurring Price Adjustment for Shipsets
[*****] - [*****]
Total Recurring Price for Shipsets
[*****] - [*****]
Recurring Unit Price Adjustment for
[*****] - [*****]
Recurring Unit Price for [*****] - [*****]
Recurring Unit Price Adjustment for [*****] thru yr [*****]
Recurring Unit Price for [*****] thru yr [*****]
Contract Award
Wing LE
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
Amend 9
Wing LE
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
Amend 11
Wing LE
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
Amend 12
Wing LE
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
Amend 13
Wing LE
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
Amend 14
Wing LE
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
Amend 15
Wing LE
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
Amend 16
Wing LE
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
 
 
Total [*****]
Total [*****]
 
 
 
 
Amend 17
Wing LE
[*****]
[*****]
 
 
 
 
Amend 18
Wing LE
[*****]
[*****]
 
 
 
 
Amend 19
Wing LE
[*****]
[*****]
 
 
 
 





Price Status and Summary Tables - Nose Landing Gear


 
Work Package
Total Recurring Price Adjustment for Shipsets
[*****] - [*****]
Total Recurring Price for Shipsets
[*****] - [*****]
Recurring Unit Price Adjustment for
[*****] - [*****]
Recurring Unit Price for [*****] - [*****]
Recurring Unit Price Adjustment for [*****] thru yr [*****]
Recurring Unit Price for [*****] thru yr [*****]
Contract Award
Nose LG
[*****]
Amend 17
Nose LG
[*****]
Amend 18
Nose LG
Amend 19
Nose LG

















- 87 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 3 TO
SPECIAL BUSINESS PROVISIONS
PRICE STATUS AND SUMMARY TABLES (Cont.)


Price Status and Summary Tables - Nonrecurring Prices


Amendment
Work Package
R&D Nonrecurring Price Adjustment
Total R&D Nonrecurring Price
Other Nonrecurring Price Adjustment
Total Other Nonrecurring
Amendment 17
Sec 41
[*****]
Amendment 17
Pylon
Amendment 17
Wing LE
Amendment 18
Sec 41
[*****]
Amendment 18
Pylon
Amendment 18
Wing LE
Amendment 19
Sec 41
[*****]
Amendment 19
Pylon
Amendment 19
Wing LE



Price Status and Summary Tables - Other Pricing


 
Description
Price
Amendment 1
2nd Fatigue Section 41 Barrel
[*****]
Amendment 2
COPB5 Test Article
[*****]







































SBP ATTACHMENT 4 TO


- 88 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SPECIAL BUSINESS PROVISIONS


WORK STATEMENT DOCUMENTS
(Reference SBP Sections 3.3.1, 3.3.2.1, 3.3.3, 3.3.4.6, 3.4.5, 3.4.8,
3.4.9, 3.6.1, 4.5, 7.2.1, 12.3, 21.0, 22.0, 23.1; GTA Section 1.0.P)


Spirit’s statement of work includes the following documents and all other
documents reference therein:


WORK STATEMENT DOCUMENTS


Document Nomenclature
Document Number
Configuration Memo for Wing LE (787-9)
[*****]
Rev New
[*****]
(Model 763-589-9_Spirit_S_14-16)
Configuration Memo for Section 41 (787-9)
[*****]
Rev New
[*****]
Model 763-589-9_Spirit_S_41
Configuration Memo for Pylon (787-9)
[*****]
Rev New
[*****]
Model 763-589-9_Spirit_Pylon
Boeing/Seller Responsibility, Accountability, Authority for 787 Program (RAA)
[*****]
Commonality Matrix
[*****]
PSAD
D6-83069-MidWestern, Rev A (5/5/05)































SBP ATTACHMENT 5 TO


- 89 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SPECIAL BUSINESS PROVISIONS






BOEING AOG COVERAGE
(Reference SBP Section 3.5.3)


*
NORMAL HOURS BOEING’S PROCUREMENT REPRESENTATIVE

Approximately 5:30 a.m. - 6:00 p.m.


*
Performs all functions of procurement process.

*
Manages formal communication with Spirit.



*
SECOND SHIFT - AOG PROCUREMENT SUPPORT

3:00 p.m. - 11:00 p.m.


*
May place order and assist with commitment and shipping information, working
with several suppliers on a priority basis.



*
Provides a communication link between Spirit and Boeing.



*
24 HOUR AOG SERVICE - AOG CUSTOMER REPRESENTATIVE (CUSTOMER SERVICE DIVISION)
(206) 662-7200



*
    Support commitment information particularly with urgent orders.



*
    Customer Service Representative needs (if available):



1.
Part Number

2.
Boeing Purchase Order

3.
Airline Customer & customer purchase order number

4.
Boeing S.I.S. #



If Spirit is unable to contact any of the above, please provide AOG/Critical
shipping information notification via FAX using Boeing AOG/Critical shipping
notification form (SBP Attachment 6).
















SBP ATTACHMENT 6 TO


- 90 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SPECIAL BUSINESS PROVISIONS




BOEING AOG
SHIPPING NOTIFICATION
(Reference SBP Section 3.5.3)


To: FAX:
(206) 662-7145
Phone:
(206) 662-7200
Procurement Agent Name:
 
Phone:
 
From:
 
Today’s Date:
 
 
 
 
 
Part Number:
 
Customer P.O.:
 
Customer:
 
Ship Date:
 
Qty Shipped:
 
*SIS Number:
 
Boeing P.O.:
 
Pack Sheet:
 
*Airway Bill:
 
or Invoice:
 
Carrier:
 
*Flight #:
 
Freight Forwarder:
 
 
 



*If Applicable




SHIPPED TO:
*
(check one)



*
Boeing



*
Direct Ship to Customer



*
Direct Ship to Spirit



Remarks:


If unable to contact Procurement Agent, please use this form to fax shipping
information.














- 91 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 7 TO
SPECIAL BUSINESS PROVISIONS


PRICED PARTS LIST AND SPARES PRICING
(Reference SBP Sections 3.3.2.1, 3.3.4.6, 3.5.2.1, 4.3.1, 4.3.4.1, 4.3.4.2,
4.3.2, 4.5, 4.6.1, 4.6.2, 12.1.3, 12.10.1)
A.
Template for Creation of IPPL and Spare Parts Price Catalog (SPPC) as defined in
SBP Section 3.5

img15.jpg [img15.jpg]
IPPL Outline and Criteria
 
 
 
Initial IPPL Bill of Material will be representative of BP 20.
Indentured Parts list will be priced to a spareable part level.
IPPL pricing will be equivalent the detail part pricing reflective of the
[*****] Price based on an [*****] units.
IPPL Pricing would not include Standards. Parties will establish a separate
pricing list for Standards using [*****] methodology.
IPPL Pricing to be updated with the annual price reset activity if necessary.
IPPL Document to list [*****] price for details and for assemblies (not
including [*******])

















SBP ATTACHMENT 8 TO


- 92 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SPECIAL BUSINESS PROVISIONS


Spirit DATA SUBMITTALS
(Reference SBP Sections 7.5, 9.2)


EXAMPLES
1.
Program Status Reports (as requested by Boeing)

2.
Spirit’s program progress reports, highlighting significant accomplishments and
critical program issues, etc.

3.
Product Definition Milestone Schedule (as requested by Boeing)

4.
Spirit’s Product Definition schedule depicting key milestone events to support
program requirements.

5.
Manufacturing Milestone Schedule (as requested by Boeing)

6.
Spirit’s manufacturing schedule depicting key milestone events to support
program requirements.

7.
Certified Tool List

8.
Spirit’s Certified Tool Lists for identifying all accountable tools, including
any subsequent new, reworked or re-identified tools affecting the first
production spares Product.

9.
Problem Reports (as required)

10.
Spirit’s written notification to Boeing of program problems, potential program
impact and corrective action.

11.
AOG Spares Support Plan

12.
Spirit ‘s written plan describing Spirit’s procedure for supporting AOG spares
delivery requirements. Refer to SBP Section 3.5.3 for details.

13.
Order Readiness Matrix

14.
Spirit’s plan (matrix) identifying pre-manufacturing activities, such as,
material procurement, tooling, planning and manufacturing readiness, that must
be prioritized and completed prior to manufacture of a spares Product.

15.
Total Cost Management Plan

16.
Within six months of the effective date of this SBP Spirit will submit a TCM
plan as required under SBP Section 7.5.























SBP ATTACHMENT 9 TO


- 93 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SPECIAL BUSINESS PROVISIONS






On-Site Terms and Conditions Supplement
(Reference SBP Section 25.1.8)


To be negotiated and established in the event Spirit or Spirit’s subcontractor
performs any aspect of its work under this SBP involving activities potentially
creating environmental or safety issues at a Boeing facility.




































































SBP ATTACHMENT 10 TO


- 94 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SPECIAL BUSINESS PROVISIONS


QUALITY ASSURANCE REQUIREMENTS
(Reference SBP Section 8.1)


A10.1
Documents Incorporated by Reference

In addition to any other documents incorporated elsewhere in this SBP or the GTA
by reference, Spirit is required to maintain compliance with the following
documents as may be revised from time to time and incorporated herein and made a
part of this SBP by reference with full force and effect, as if set out in full
text:
A10.1.1
Document AS/EN/JISQ 9100, “Quality Systems - Aerospace - Model for Quality
Assurance in Design, Development, Production, Installation and Servicing”

A10.1.2
Document AS/EN/SJAC 9102, “Aerospace First Article Inspection (FAI) Requirement”

Spirit shall perform First Article Inspections (FAIs) in accordance with
AS/EN/SJAC 9102. First article inspections for certain non-critical detail
components may be waived, as agreed by Spirit and Boeing.
A10.1.3
Boeing Document [*****]

This document defines the approved sources for special processing, composite raw
materials, composite products, aircraft bearings, designated fasteners, and
metallic raw materials.
A10.2
AS/EN/JISQ 9100 Certification/Registration

Spirit shall maintain an accredited aerospace industry
certification/registration to AS/EN/JISQ 9100. Boeing reserves the right to make
final determination regarding Spirit compliance to quality management system
requirements.
Boeing recognition of Spirit’s Aerospace Quality Management System
certification/registration does not affect the right of Boeing to conduct audits
and issue findings at the Spirit’s facility. Boeing reserves the right to
provide Boeing-identified quality system findings, associated quality system
data, and quality performance data to the Spirit’s CRB.
SBP ATTACHMENT 10 TO
SPECIAL BUSINESS PROVISIONS




- 95 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




QUALITY ASSURANCE REQUIREMENTS (Cont.)


Spirit shall ensure the following relative to AQMS certification:
A10.2.1
Accreditation of Certification/Registration Body

The certification/registration body (CRB) is accredited to perform aerospace
quality management system (AQMS) assessments. The CRB must use approved auditors
and operate in accordance with the corresponding International Aerospace Quality
Group (IAQG) certification/registration scheme.
NOTE:    IAQG sanctioned certification/registration schemes include but are not
limited to AIR 5359, SJAC 9010, TS157, etc. Reference IAQG website for listing
of accredited CRBs:
http://www.iaqg.sae.org/iaqg/audit_information/registrars.htm.
A10.2.2
Records of Certification/Registration

Spirit maintains objective evidence of CRB certification/registration on file at
Spirit’s facility. Objective evidence shall include:
a.
The accredited AQMS certificate(s) of registration;

b.
The audit report(s), including all information pertaining to the audit results
in accordance with the applicable certification/registration scheme;

c.
Copies of all CRB finding(s), objective evidence of acceptance of corrective
action(s), and closure of the finding(s).

NOTE:    Certification records shall be maintained in accordance with Boeing
specified contractual quality record retention requirements.
A10.2.3
Right of Access to CRB

The CRB services agreement provides for “right of access” to all CRB records by
Boeing, applicable accreditation body, applicable Registrar Management Committee
(RMC) and other regulatory or government bodies for the purpose of verifying CRB
certification/registration criteria and methods are in accordance with the
applicable IAQG certification/registration scheme.








- 96 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 10 TO
SPECIAL BUSINESS PROVISIONS


QUALITY ASSURANCE REQUIREMENTS (Cont.)
A10.2.4
Audit Results/Data Reporting to IAQG

The CRB has Spirit’s written permission to provide audit results/data to IAQG
membership as required by the applicable IAQG certification/registration scheme.
A10.2.5
Notification to Boeing of Change in Status

Boeing is immediately notified in writing should the Spirit’s
certification/registration be suspended or withdrawn, or accreditation status of
Spirit’s CRB be withdrawn. Send email notification to
grpcrboversightrep@boeing.com .
A10.2.6
Provision of Boeing Quality Data to CRB

Boeing-identified findings and Spirit’s quality performance data is provided to
the CRB during certification/registration and surveillance activity.
A10.2.7
CRB Access to Proprietary Data

CRB shall be provided access to applicable proprietary data (including Boeing
proprietary data) to the extent necessary to assess supplier compliance to AQMS
requirements. CRB shall agree to keep confidential and protect Boeing
proprietary information under terms no less stringent than Spirit’s contractual
agreement with Boeing. Spirit will assure that such information is conspicuously
marked “BOEING PROPRIETARY.”
A10.2.8
Spirit Compliance with CRB Requirements

Spirit complies with all CRB requirements imposed to issue and maintain
certification/registration.
A10.3
Additional Quality Assurance Requirements

A10.3.1
Relocation/Subcontract Notification

Spirit shall not relocate or subcontract any Category I or II without written
Boeing acceptance. Notification to Boeing should be made to the Procurement
Agent who manages the Spirit contract and shall contain the subcontractor name,
address, telephone number, QA manager name, applicable part numbers, and part
descriptions. Category I and II work is defined in FAA Order 8120.2, Appendix
4.”


- 97 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].






SBP ATTACHMENT 10 TO
SPECIAL BUSINESS PROVISIONS


QUALITY ASSURANCE REQUIREMENTS (Cont.)
A10.3.2
English Language



When specifically requested by Boeing, Spirit shall make requested quality data
or approved design data available in the English language.
A10.3.3    Nadcap Accreditation
Spirit and Spirit’s processor/supplier base shall be Nadcap accredited for
equivalent/similar technologies requiring Nadcap accreditation under Boeing
document D1-4426, Approved Process Sources. A separate D1-4426 approval is not
required and Spirit’s specifications may or may not be listed in the Nadcap
specification list for the applicable technologies. Equivalent technologies are
non-Boeing process or material specifications incorporated into Spirit’s design,
including but not limited to military, government, industry and Spirit
specifications.
A10.4
Guidance Documents

Refer to the following documents for guidance relative to AS/EN/JISQ 9100
requirements:
A10.4.1
Document AS/EN/SJAC 9103, “Variation Management of Key Characteristics”

A10.4.2
Document AS9006, “Deliverable Aerospace Software Supplement for AS9100A Quality
Management Systems - Aerospace - Requirements for Software (based on AS9100A)”

A10.4.3
Boeing Document [*****]



A10.4.4
Document [*****]















- 98 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 11 TO
SPECIAL BUSINESS PROVISIONS
Boeing Commercial Airplanes (BCA) SECOND TIER REPORT (Reference SBP Section 9.6)
Spirit Name:
Date:
Spirit Contact: Phone:
BCA Procurement Agent Contact: Phone:
BCA Purchase Contract #:
Reporting Period * Jan - Mar Apr - Jun July - Sept Oct - Dec
Year:
Definitions **
Small Business (SB)
The term “small business” shall mean a small business as defined pursuant to
Section 3 of the Small Business Act (15 U.S.C.A. 632) and relevant regulations
issued pursuant thereto. Generally, this means a small business organized for
profit, it is independently owned and operated, is not dominant in the field of
operations in which it is bidding, and meets the size standards as prescribed in
Government regulations. (Includes SDBs, SMBEs and WOSBs)
Small Disadvantaged business (SDB)
A small business certified by the U.S. Small Business Administration as a
socially and economically small disadvantaged business for consideration of
Government set-a-side contracting opportunities and business development.
(Includes SDBs who are women-owned)
Small Minority Business Enterprise (SMBE)
A small business that is at least 51 percent owned, operated and controlled by a
minority group member (Asian, Black, Hispanic, and Native Americans); or, in the
case of a publicly-owned business, at least 51% of the stock is owned by one or
more minority group members and such individuals control the management and
daily operations. (Includes SDBs)
Women-owned Small Business (WOSB)
A small business concern that is at least 51 percent owned by one or more women;
or, in the case of any publicly owned business, at least 51 percent of the stock
is owned by one or more women; and whose management and daily business
operations are controlled by one or more women. (Includes WOSBs who are also
SDBs)
Contract Dollars Received by Spirit
A.
Boeing Commercial Airplanes contract dollars received by Spirit for the above
reporting period* (report in whole numbers): $________________________________
Value of Subcontract 2nd Tier Dollars Awarded
(for Boeing Commercial Airplanes Purchase Contracts ONLY)
Diversity Category
Reporting Period (see above*)
Dollars
(report in whole numbers)
Percent of
Spirit Dollars
B.
Small Business (SB)
 
(B ÷ A)
C.
Small Minority Business Enterprise (SMBE)
 
(C ÷ A)
D.
Women-owned Small Business (WOSB)
 
(D ÷ A)
Authorized Company Representative (Print):
Authorized Company Representative (Signature): Date:































- 99 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].






SBP ATTACHMENT 12 TO
SPECIAL BUSINESS PROVISIONS


NON-U.S. PROCUREMENT REPORT FORM
(Spirit to Submit)
(Reference SBP Sections 12.7.1, 12.7.2)


Spirit Name
Country
Commodity/
Nomenclature
Bid
Dollars
Contracted
Dollars
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

















































- 100 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 13 TO
SPECIAL BUSINESS PROVISIONS


[Reserved]


















































































- 101 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 14 TO
SPECIAL BUSINESS PROVISIONS
PRODUCTION ARTICLE DELIVERY SCHEDULE
(Reference SBP Sections 3.3.2.2, 3.3.4.1, 3.4.2.1)


A14.1 Deliveries to Boeing Final Assembly and Delivery (FA&D)


The Production Article Delivery Schedule for Final Assembly & Delivery (FA&D)
will be established from the Master Schedule-on-the-Web Process described in
Document [*****] accessed through Boeing’s Boeing Partner Network/Content
Delivery Service (BPN/CDS) (see [*****] and [*****]).


The CDS schedule represents the required On-dock dates for deliveries to FA&D.
Spirit shall access CDS and use the information contained therein for managing
deliveries to FA&D.


If Spirit delivers by utilizing the LCF, Spirit shall utilize [*****] for the
precise formula to derive the LCF ready to ship date (RTS).




A14.2 Deliveries to a non-Boeing site or consuming partner (non-Boeing FA&D):


The Production Article Delivery Schedule shall be established and documented in
accordance with [*****]. The Production Article Delivery Schedule will be
located within the Exostar SCMP system and will be provided by the consuming
partner. If Spirit delivers by utilizing the LCF, Spirit shall utilize Document
[*****] for the precise formula to derive the LCF ready to ship date (RTS).
































- 102 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SCHEDULE CHANGE EXAMPLES


(Reference SBP Section 7.4)




DECELERATION EXAMPLE


Current Shipset Price = $[*****]


Notification given the last day of Month [*****]
Impact through the last day of Month [*****]
img16.jpg [img16.jpg]
Month
[*****]
 
 
 
 
 
 
 
 
 
 
 
Baseline Schedule
[*****]
 
 
 
 
 
 
 
 
 
 
 
Revised Schedule
[*****]
 
 
 
 
 
 
 
 
 
 
 
Shipsets affected by month
[*****]
 
 
 
 
 
 
 
 
 
 
 
Shipset Months
[*****]
Total Shipset Months
[*****]



Total Shipsets affected: [*****]
Total Shipset months: [*****]


Value= Shipset Price * [*****] * Total Shipset Months
= [*****]
= [*****]














- 103 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 15 TO
SPECIAL BUSINESS PROVISIONS


SCHEDULE CHANGE EXAMPLES (Cont.)






ACCELERATION EXAMPLE


Notification given the last day of Month [*****]
Impact through the last day of Month [*****]
img16.jpg [img16.jpg]
Month
[*****]
 
 
 
 
 
 
 
 
 
 
 
Baseline Schedule
[*****]
 
 
 
 
 
 
 
 
 
 
 
Revised Schedule
[*****]
 
 
 
 
 
 
 
 
 
 
 
Shipsets affected by month
[*****]
 
 
 
 
 
 
 
 
 
 
 
Shipset Months
[*****]
Total Shipset Months
[*****]



Total Shipsets affected: [*****]
Total Shipset months: [*****]


Value: [*****]


















- 104 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 16 TO
SPECIAL BUSINESS PROVISIONS




PRICING METHODOLOGIES
(Reference SBP Sections 7.2.3.1, 7.2.3.2, 7.8.1, 11.1, 12.10.1)


A.     Boeing Performed Repair and Rework


Prices for Boeing performed repair and rework (including traveled or incomplete
work) shall utilize the following methodology


A.1
Price for non-conformance and traveled work identified in Spirit Generated Line
Unit OSSN EPD (Open Ship Short Notification Emergent Process Document)

    
Definitions for Traveled Work Nomenclature:                             
SOI-A = All Traveled Work other than SOI-B
SOI-B = Traveled work resulting from PMI delivery delays that are the
responsibility of Boeing or written instructions by Boeing to not complete
certain Spirit responsible work.


Upon delivery of any Product by Spirit, all exceptions to defined configuration
are documented by Spirit in a product known as a OSSN EPD or through other
approved processes. Upon analysis by Boeing of such OSSN EPDs or other Spirit
documented product, Boeing will establish incomplete work, repair and rework to
be accomplished at Boeing’s facility. Incomplete Spirit work shall be comprised
of incomplete work that is 1) due to Spirit (SOI-A) and 2) due to Boeing
(SOI-B). The definition of this incomplete work will be documented in a product
known as a “Closure Report”, or through other approved processes. Upon release
of a line number Closure Report, or other documentation through approved
processes, Boeing shall notify Spirit of the total quantity of SOI’s planned by
Boeing for such Shipset multiplied by the prices per unit in table A.1.
























- 105 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].








SBP ATTACHMENT 16 TO
SPECIAL BUSINESS PROVISIONS




PRICING METHODOLOGIES (cont.)


Boeing shall notify Spirit of the total number of Line Unit OSSN EPDs due to
traveled non-conformances. These shall be multiplied by the prices per unit in
table A.1. The resulting values shall be the costs and expenses incurred by
Boeing for such repair or rework as provided in SBP Section 11.1.


Table A.1
Traveled Work Nomenclature
Price Per Unit
SOI-A
$[*****]
SOI-B
$[*****]
Non-conformance EPD
$[*****]







A.2
Price for non-conformance, repair or rework identified at Boeing



Boeing shall consolidate and notify Spirit in a timely manner of all
non-conformance EPDs identified at Boeing deemed to be Spirit responsibility.
Spirit shall notify Boeing in a timely manner of any exceptions to the
assignment of responsibility of any non-conformance EPD. The Parties shall work
in good faith to resolve such exceptions.


Upon delivery of an Aircraft to Boeing’s customer, Boeing shall notify Spirit of
all non-conformance EPDs identified at Boeing for such Shipset multiplied by the
prices per unit in table A.1. The resulting value shall be the costs and
expenses incurred by Boeing for such repair or rework as provided in SBP Section
11.1.


A.3    Other incomplete work, repair or rework


For any other incomplete work, repair or rework, including such work performed
at a consuming partner/supplier, Boeing shall notify Spirit of the costs and
expenses incurred by Boeing for such repair and rework.












- 106 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].








SBP ATTACHMENT 16 TO
SPECIAL BUSINESS PROVISIONS




PRICING METHODOLOGIES (cont.)


A.4     Process for updating prices for Boeing performed traveled work, repair
and rework


In the third calendar quarter of each year, the fixed prices for traveled work,
repair and rework shall be updated.


The value for SOI-A shall be updated based on the following:
The total quantity of Boeing direct factory labor hours expended from January 1
through June 30 (occurring in the same year the third quarter update is being
calculated) for those SOI’s completed by Boeing in those calendar months, shall
be divided by the total quantity of the same SOI’s used to establish the total
quantity of Boeing direct factory labor hours. The result shall be the average
direct factory labor hours per SOI-A. [*****] additional [*****] shall be added
to this average to account for additional support labor (M.E. Planning) not
included in the above calculation or the Boeing wrap rate. The sum of the
average hours per SOI-A plus [*****] shall be multiplied by the Boeing developed
wrap rates. Boeing developed wrap rates shall reflect any annual changes in
Boeing rates utilized for traveled work, repair and rework. The result shall be
the fixed dollars per SOI-A for such work.


The value for SOI-B’s shall be updated based on the following:
The average direct labor hours per SOI-A described above shall be divided by
[*****] and multiplied by the Spirit developed wrap as calculated in SBP
Attachment 16, Paragraph C. This calculation shall exclude the additional
[*****] incorporated in to the SOI-A calculation.


The value for Non-conformance EPD’s shall be updated based on the following:
The total quantity of Boeing direct factory labor hours expended from January 1
through June 30 (occurring in the same year the third quarter update is being
calculated) for those EPD’s completed by Boeing in those calendar months, shall
be divided by the total quantity of the same EPD’s used to establish the total
quantity of Boeing direct factory labor hours. The result shall be the average
direct factory labor hours per EPD. [*****] additional [*****] shall be added to
this average to account for additional overhead not included in the above
calculation or the Boeing wrap rate. The sum of the average hours per EPD plus
[*****] additional [*****] shall be multiplied by the Boeing developed wrap
rates for EPD work. Boeing developed wrap rates shall reflect any annual changes
in Boeing


- 107 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




rates utilized for traveled work, repair and rework. The result shall be the
fixed dollars per EPD for such work.


SBP ATTACHMENT 16 TO
SPECIAL BUSINESS PROVISIONS




PRICING METHODOLOGIES (cont.)


During any update, the Parties may review the relationship of the Boeing direct
factory labor hours and the hours of Boeing support to total rework hours and
adjust the CER accordingly.


These updated values shall be effective beginning October 1st of each year and
shall be in effect until the subsequent annual update.




B.     Derivative Pricing


The Price for any derivative shall utilize the methodology set forth in SBP
Attachment 16, Section D.


The baseline CER values utilized to establish the Price for the 787-9, shall be
as follows:


Section 41
Fabrication dollars, these dollars include aluminum, titanium, composites and
other. Other includes such elements as sealant, fasteners, coatings and other
miscellaneous
Total Fabrication Dollars
[*****]
 
 
 
Total Assembly and Support dollars. This includes such elements as recurring
assembly, Eng, ME, IE and other support functions
Assembly and Support
[*****]
 
 
 
Amortized Non-recurring included in baseline below
NR Amortization
[*****]
 
 
 
Baseline Price [*****] Shipsets
Baseline
[*****]





















- 108 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].








SBP ATTACHMENT 16 TO
SPECIAL BUSINESS PROVISIONS
 


PRICING METHODOLOGIES (Cont.)


Wing Leading Edge
Fabrication dollars, these dollars include aluminum, titanium, composites and
other. Other includes such elements as sealant, fasteners, coatings and other
miscellaneous
Total Fabrication Dollars
[*****]
 
 
 
Total Assembly and Support dollars. This includes such elements as recurring
assembly, Eng, ME, IE and other support functions
Assembly and Support
[*****]
 
 
 
Amortized Non-recurring included in baseline below
NR Amortization
[*****]
 
 
 
Baseline Price [*****] Shipsets
Baseline
[*****]





Pylon
Fabrication dollars, these dollars include aluminum, titanium, composites and
other. Other includes such elements as sealant, fasteners, coatings and other
miscellaneous
Total Fabrication Dollars
[*****]
 
 
 
Total Assembly and Support dollars. This includes such elements as recurring
assembly, Eng, ME, IE and other support functions
Assembly and Support
[*****]
 
 
 
Amortized Non-recurring included in baseline below
NR Amortization
[*****]
 
 
 
Baseline Price [*****] Shipsets
Baseline
[*****]





























- 109 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].








SBP ATTACHMENT 16 TO
SPECIAL BUSINESS PROVISIONS
 


PRICING METHODOLOGIES (Cont.)


Fabrication - Baseline recurring cost estimating relationships for the
Fabrication category:


A. Baseline weights used to establish baseline pricing. (Excludes PMI)   
Material Type
Baseline Weights
Summary Level (lbs)
Material Type Detailed Level (lbs)
Baseline Weights
Detailed Level (lbs)
Section 41
Aluminum
[*****]
 
[*****]
Titanium
[*****]
 
[*****]
Composite
[*****]
 
[*****]
Other
[*****]
 
[*****]
Total
[*****]
 
[*****]
Wing Leading Edge
Aluminum
[*****]
 
[*****]
Titanium*
(*Includes splice straps and roller bolts)
[*****]
 
[*****]
Composite
[*****]
 
[*****]
Other
[*****]
Steel
[*****]
Remaining Other
[*****]
Total
[*****]
 
[*****]
Pylon
(simple average of [*****] and [*****])
Aluminum
[*****]
 
[*****]
Titanium
[*****]
Ti 5-5-5-3
[*****]
All other Ti
[*****]
Composite
[*****]
CFRP
[*****]
All other Comp
[*****]
Other
[*****]
Steel
[*****]
Remaining Other
[*****]
Total
[*****]
 
[*****]























- 110 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].








SBP ATTACHMENT 16 TO
SPECIAL BUSINESS PROVISIONS
 


PRICING METHODOLOGIES (Cont.)


B. Cost factors for the materials that make up the baseline weights in order to
allocate the fabrication dollars. These cost factors reflect relative associated
complexity ($ per lb) of each material.
Material Types Detailed Level
Relative Cost Factors
Detailed
Level
Section 41
Aluminum
[*****]
Titanium
[*****]
Composite
[*****]
Other
[*****]
Wing Leading Edge
Aluminum
[*****]
Titanium
[*****]
Composite
[*****]
Steel
[*****]
All other Other
[*****]
Pylon
Aluminum
[*****]
Ti-5553
[*****]
All other Ti
[*****]
CFRP
[*****]
All other Comp
[*****]
Steel
[*****]
All other Other
[*****]





































- 111 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].








SBP ATTACHMENT 16 TO
SPECIAL BUSINESS PROVISIONS
 
PRICING METHODOLOGIES (Cont.)


C. Resulting baseline $ per pound as a result of the factors used above.
Material Type Detailed Level
Dollars per pound
Detailed Level
Section 41
Aluminum
[*****]
Titanium
[*****]
Composite
[*****]
Other
[*****]
Wing Leading Edge
Aluminum
[*****]
Titanium
[*****]
Composite
[*****]
Steel
[*****]
All other Other
[*****]
Pylon
Aluminum
[*****]
Ti 5-5-5-3
[*****]
All other Ti
[*****]
CFRP
[*****]
All other Comp
[*****]
Steel
[*****]
All other Other
[*****]





Assembly and Support - Baseline recurring Cost Estimating Relationships for the
Assembly and Support category:
A. Baseline values used to establish baseline pricing.
Total Assembly & Support $
Total In-House Assembled/Installed Part Count
$ per Part
Section 41
[*****]
[*****]
[*****]
Wing Leading Edge
[*****]
[*****]
[*****]
Pylon
(simple average of [*****]and [*****])
[*****]
[*****]
[*****]





















- 112 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].








SBP ATTACHMENT 16 TO
SPECIAL BUSINESS PROVISIONS
 


PRICING METHODOLOGIES (Cont.)






C.    Prices for Miscellaneous Work


The Price for any Miscellaneous Work shall be negotiated based on a proposal
from Spirit which shall utilize the following rates and factors:


 
2006 Baseline Burdened Rate
Engineering
[*****]
Tool Fabrication
[*****]
Operations
[*****]
 
 
Non Labor (includes travel, raw material and any special parts not addressed by
Spare Parts provisions of contract
Non-labor $ + [*****]% of Non-labor $



$[*****]/hour for Engineering (including D.E., Stress, M.E. and any other direct
labor providing input to the engineering statement of work).


$[*****]/hour for Operations (including direct production hours other than Spare
Parts and support labor)


$[*****]/hour for tool fabrication.


The above rates are year 2006 base year rates and will be escalated to the
period of performance in accordance with the methodology described in Attachment
23, Section III.H.




















- 113 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].








SBP ATTACHMENT 16 TO
SPECIAL BUSINESS PROVISIONS
 


PRICING METHODOLOGIES (Cont.)




D.    Annual Shipset Price Adjustment


D.1    Introduction


As provided in SBP Section 7.2.2, a single annual Price adjustment for all
changes shall be made in the first calendar quarter of each year. The following
methodology and models shall be utilized as a basis for Price adjustments for
all changes. Such models shall be subject to annual update based on changes in
the cost estimating relationships (CER’s) or other model parameters reflecting
the effect of Price adjustments.


D.2    Types of Changes
In recognition that changes will be implemented with the intent of reducing
Spirit cost to achieve certain cost conditions, and that certain types of
changes will affect Spirit costs in different manners, changes will be
segregated in to 2 different categories: [*****]. Each of these 2 categories
will be input independently in to the cost model (CER) and the result subject to
the tests and process depicted in paragraph D.3.


D.3    Process





 
[*****]
         





- 114 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].








SBP ATTACHMENT 16 TO
SPECIAL BUSINESS PROVISIONS
 


PRICING METHODOLOGIES (Cont.)


D.3.1    Pricing Models
The Shipset Price adjustment shall be the result of a Cost Estimating
Relationship (CER) model as described in D.3.1.1 and D.3.1.2 which generates an
average Price over an extended quantity of Shipsets.


This model contains two components, 1) a recurring price factor utilizing i) a
weight based cost estimating relationship (CER) for fabrication and ii) a part
count based CER for assembly and support as described in SBP Attachment 16,
D.3.1.1 and 2) for nonrecurring not compensated or addressed in accordance with
SBP Section 3.3.7 and Attachment 23 and SBP Section 7.5, “TCM”, a nonrecurring
price factor utilizing an average dollar per part card CER as described in SBP
Attachment 16, D.3.1.2. Nonrecurring is treated as a price component amortized
into recurring price, as described in Attachment 16, paragraph D.3.1.2.


The methodology for Price adjustments shall be as follows:










































- 115 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].








SBP ATTACHMENT 16 TO
SPECIAL BUSINESS PROVISIONS
 


PRICING METHODOLOGIES (Cont.)
D.3.1.1 Recurring Price Factor


Recurring price factor adjustments


Recurring price factor calculations will be based on changes in weight for
fabrication and Spirit installed part count for assembly and support. The
pricing model price per pound (for fabrication) and price per part (for
assembly) is set forth below. The authority source for weight data is the
[*****] or its successor. The authority source for the Spirit
installed/assembled part count is Spirit SAP (or equivalent).
 
Base Values


Section 41
[*****]
[*****]
[*****]
 
 
 
[*****]
[*****]
[*****]
 
 
 
[*****]
[*****]
[*****]
 
 
 
[*****]
[*****]
[*****]



































- 116 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].








SBP ATTACHMENT 16 TO
SPECIAL BUSINESS PROVISIONS
 


PRICING METHODOLOGIES (Cont.)


Wing Leading Edge
[*****]
[*****]
[*****]
 
 
 
[*****]
[*****]
[*****]
 
 
 
[*****]
[*****]
[*****]
 
 
 
[*****]
[*****]
[*****]





Pylon
[*****]
[*****]
[*****]
 
 
 
[*****]
[*****]
[*****]
 
 
 
[*****]
[*****]
[*****]
 
 
 
[*****]
[*****]
[*****]











































- 117 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].








SBP ATTACHMENT 16 TO
SPECIAL BUSINESS PROVISIONS
 


PRICING METHODOLOGIES (Cont.)


Fabrication - Baseline recurring cost estimating relationships for the
Fabrication category:


A. Baseline weights used to establish baseline pricing. (Excludes PMI)   
Material Type
Baseline Weights
Summary Level (lbs)
Material Type Detailed Level (lbs)
Baseline Weights
Detailed Level (lbs)
Section 41
Aluminum
[*****]
 
[*****]
Titanium
[*****]
 
[*****]
Composite
[*****]
 
[*****]
Other
[*****]
 
[*****]
Total
[*****]
 
[*****]
Wing Leading Edge
Aluminum
[*****]
 
[*****]
Titanium*
(*Includes splice straps and roller bolts)
[*****]
 
[*****]
Composite
[*****]
 
[*****]
Other
[*****]
[*****]
[*****]
[*****]
[*****]
Total
[*****]
 
[*****]
Pylon
(simple average of [*****] and [*****])
Aluminum
[*****]
 
[*****]
Titanium
[*****]
[*****]
[*****]
[*****]
[*****]
Composite
[*****]
[*****]
[*****]
[*****]
[*****]
Other
[*****]
[*****]
[*****]
[*****]
[*****]
Total
[*****]
 
[*****]























- 118 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].








SBP ATTACHMENT 16 TO
SPECIAL BUSINESS PROVISIONS
 


PRICING METHODOLOGIES (Cont.)


B. Cost factors for the materials that make up the baseline weights in order to
allocate the fabrication dollars. These cost factors reflect relative associated
complexity ($ per lb) of each material.
Material Types Detailed Level
Relative Cost Factors
Detailed
Level
Section 41
Aluminum
[*****]
Titanium
[*****]
Composite
[*****]
Other
[*****]
Wing Leading Edge
Aluminum
[*****]
Titanium
[*****]
Composite
[*****]
Steel
[*****]
All other Other
[*****]
Pylon
Aluminum
[*****]
Ti-5553
[*****]
All other Ti
[*****]
CFRP
[*****]
All other Comp
[*****]
Steel
[*****]
All other Other
[*****]



































- 119 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].








SBP ATTACHMENT 16 TO
SPECIAL BUSINESS PROVISIONS
 


PRICING METHODOLOGIES (Cont.)


C. Resulting baseline $ per pound as a result of the factors used above.
Material Type Detailed Level
Dollars per pound
Detailed
Level
Section 41
Aluminum
[*****]
Titanium
[*****]
Composite
[*****]
Other
[*****]
Wing Leading Edge
Aluminum
[*****]
Titanium
[*****]
Composite
[*****]
Steel
[*****]
All other Other
[*****]
Pylon
Aluminum
[*****]
Ti 5-5-5-3
[*****]
All other Ti
[*****]
CFRP
[*****]
All other Comp
[*****]
Steel
[*****]
All other Other
[*****]





Recurring Price Factor Calculation Process for Fabrication category:


Step 1: [*********]


Step 2A: [*********]
























- 120 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].








SBP ATTACHMENT 16 TO
SPECIAL BUSINESS PROVISIONS
 


PRICING METHODOLOGIES (Cont.)


Step 2B: [*****]


Step 3: [*****]


Step 4: [*****]


Formula: [*****]


[*****]


[*****]


Step 5: [*****]


















































- 121 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].








SBP ATTACHMENT 16 TO
SPECIAL BUSINESS PROVISIONS
 


PRICING METHODOLOGIES (Cont.)




Assembly and Support - Baseline recurring Cost Estimating Relationships for the
Assembly and Support category:
A. Baseline values used to establish baseline pricing.
Total Assembly & Support $
Total In-House Assembled/Installed Part Count
$ per Part
Section 41
[*****]
[*****]
[*****]
Wing Leading Edge
[*****]
[*****]
[*****]
Pylon
(simple average of [*****] and [*****])
[*****]
[*****]
[*****]



Step 1:


[*****]
















































- 122 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].








SBP ATTACHMENT 16 TO
SPECIAL BUSINESS PROVISIONS
 


PRICING METHODOLOGIES (Cont.)


Step 2: [*****]


Step 3: [*****]


Formula: [*****]


[*****]


[*****].


Step 4: [*****]






















































- 123 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].








SBP ATTACHMENT 16 TO
SPECIAL BUSINESS PROVISIONS
 
PRICING METHODOLOGIES (Cont.)
D.3.1.2 Parametrics for Certain Nonrecurring
For nonrecurring not compensated or addressed in accordance with SBP Section
3.3.7 and Attachment 23 and SBP Section 7.5, “TCM”, a nonrecurring price factor
will be calculated utilizing:


1) For engineering changes resulting in a part card change (generally
implemented through a Change Notice (CN)) - [*****]. A “part card” is defined as
a unique engineering part number and is not the number of instances the
engineering part is used. The authority source for part card count is ENOVIA.


The Parties acknowledge that those engineering changes identified as 95000 type
changes, e.g. 95000E and 95000T are typically the result of engineering error.
The nonrecurring effort for such 95000 type changes are not compensable. In the
event Spirit deems a 95000 type change has been released and the cause of such
change was not due to Spirit error, Spirit may request that any associated part
card impact be included in the calculation set forth above.


2) For Planning effort associated with revisions to Wire Harness Installation
Documents (WHIDs) impacted by the Electrical Corrective Action Team process
(ECAT)s - [*****]. The authority source for WHIDs is DELMIA.


3) For new Tooling - A CER based model by tool type for tool design and tool
fabrication will be used to calculate the value for new Tooling required as a
result of new or changed parts driven by an engineering change described in
D.3.1.2. [*****]. Spirit shall provide a list of tools generated from change
activity by part number and Boeing shall review and validate.


















- 124 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].








SBP ATTACHMENT 16 TO
SPECIAL BUSINESS PROVISIONS




PRICING METHODOLOGIES (cont.)


4) For revised Tooling - [*****]. Spirit shall provide a list of tools generated
from change activity by part number and Boeing shall review and validate.


In the first calendar quarter of each year, the Parties shall establish:


1) The total part card change for engineering changes implemented in the
previous calendar year, as defined by an extract from ENOVIA for all of the
Spirit work packages for the same Line Unit. The Line Unit used to establish the
number of unique part card changes shall be the Line Unit of the last Section 41
delivered by Spirit to Boeing in the prior calendar year.


2) The total new and revised tools as a result of new or changed parts driven by
an engineering change described in D.3.1.2 developed by Spirit and validated by
Boeing.


3) The total quantity of WHID changes implemented in the previous calendar year
as defined by an extract from DELMIA for all of the Spirit work packages for the
same line unit. The Line Unit used to establish the number of changes shall be
the Line Unit of the last Section 41 delivered by Spirit to Boeing in the prior
calendar year.


In the event the Parties are unable to agree on the total quantity of new and
revised part cards and tools subject to such compensation in time to support the
Annual Price Adjustment, [************] shall be utilized. The Parties will
continue to work to reconcile their differing counts and any subsequent
adjustment shall be made at the next Annual Price Adjustment and applied
retroactively.




















- 125 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].








SBP ATTACHMENT 16 TO
SPECIAL BUSINESS PROVISIONS


PRICING METHODOLOGIES (cont.)


The methodology for deriving the nonrecurring price factor shall be a follows:


Table 1 - Engineering (Engineering, M.E., Operations and NC)
 
Hours per Part Card - New and revised
(Eng, ME, Ops, NC)
Section 41
[*****]
Wing Leading Edge
[*****]
Pylon
(applicable to [*****] and [*****]
[*****]
WHIDs
[*****]



Table 2 - New Tooling
Fixed Hours Per Tool
 
New Make
Tool Code
Design Hours
Fab Hours
AJ
[*****]
[*****]
BAJ
[*****]
[*****]
BOF
[*****]
[*****]
CP
[*****]
[*****]
DFT
[*****]
[*****]
DJ
[*****]
[*****]
FAJ
[*****]
[*****]
FME
[*****]
[*****]
FMHF
[*****]
[*****]
LJ
[*****]
[*****]
LM
[*****]
[*****]
ME
[*****]
[*****]
MF
[*****]
[*****]
MHF
[*****]
[*****]
MIT
[*****]
[*****]
MOLD
[*****]
[*****]
NCMIT
[*****]
[*****]
OHME
[*****]
[*****]
PME
[*****]
[*****]
PRE
[*****]
[*****]
SME
[*****]
[*****]
TME
[*****]
[*****]



- 126 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].








SBP ATTACHMENT 16 TO
SPECIAL BUSINESS PROVISIONS


PRICING METHODOLOGIES (cont.)


Table 3 - Reworked Tooling
 
Fixed Hours Per Tool
Tool Design
[*****]
Tool Fabrication
[*****]



Table 4 - Labor Rates
 
2006 Baseline Burdened Rate
Engineering (Includes Engineering, Tool Engineering, M.E., Operations and NC)
$[*****]/hour
Tool Fabrication
$[*****]/hour

The above rates are year 2006 base year rates and will be escalated to the
period of performance in accordance with the methodology described in Attachment
23, Section III.H.




Step 1: [**********].




Step 2: [************].


D.3.1.2.1    Cap on Application of Certain Parametrics for Nonrecurring


In the event the result of the calculation in SBP Attachment 16, paragraph
D3.1.2 exceeds [*****] dollars ($[*****]) in any year, either Party may propose
alternative pricing methods. In the event the Parties do not reach agreement on
the alternative pricing in time to incorporate it in to the Annual Price
Adjustment,




















- 127 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].








SBP ATTACHMENT 16 TO
SPECIAL BUSINESS PROVISIONS


PRICING METHODOLOGIES (cont.)


the [*****] shall be utilized as an interim value and incorporated in to the
Annual Price Adjustment until completion and incorporation of a negotiated
agreement. Such agreement shall be incorporated in to the next Annual Price
Adjustment and retroactively applied to the applicable Shipset Price effectivity
as provided in SBP Attachment 16, paragraph D.3.3.
D.3.2         Annual Price Adjustment Calculation


The sums of the fabrication, assembly and amortized nonrecurring price factors
shall be evaluated against the criteria specified in SBP Attachment 16, D.2 in
determining the annual Price adjustment. Utilizing the examples generated in the
fabrication factor and assembly factor sections above and assuming a
nonrecurring factor of $[*****] per Shipset, the following are examples of
resulting Annual Price Adjustment.


Scenario 1:
 
[*****]
[*****]
Fabrication Factor
$[*****]
(example 1)
-$[*****]
(example 2)
Assembly Factor
$[*****]
(example 1)
-$[*****]
(example 2)
Nonrecurring Factor
 
$[*****]
Result
$[*****]
$[*****]



In Scenario 1: [*****]




























- 128 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].








SBP ATTACHMENT 16 TO
SPECIAL BUSINESS PROVISIONS


PRICING METHODOLOGIES (cont.)


Scenario 2:
 
[*****]
[*****]
Fabrication Factor
-$[*****]j
(example 2)
$[*****]
(example 1)
Assembly Factor
-$[*****]
(example 2)
$[*****]
(example 1)
Nonrecurring Factor
$[*****]
$[*****]
Result
-$[*****]
$[*****]



In Scenario 2: [************]


D.3.3 Effectivity of Annual Price Adjustment
The Shipset Price adjustment shall be effective for all Products at the same
Line Unit which shall be equivalent to the first Section 41 Shipset delivered on
or after July 1 of the prior year. This represents an averaging of the impact of
all changes over all Shipsets for that year. Such adjustment shall become
payable upon contract amendment following the completion of the second quarter
annual risk sharing evaluation as provided in SBP Section 4.10.


Example:
The final 41 Section delivery in 2013 is Shipset 200. The first Section 41
delivered on or after July 1 in 2013 is Shipset 150. In Q1 of the year 2014, the
Annual Price Adjustment process will utilize the configuration of Shipset 200
for all Products for all the calculations required to accomplish the Annual
Price Adjustment. Such price shall be effective at Shipset 150 and-on for all
Products.


























- 129 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].








SBP ATTACHMENT 16 TO
SPECIAL BUSINESS PROVISIONS
PRICING METHODOLOGIES (cont.)
D.3.4    Update of CER Models
Upon completion of each annual Price adjustment, the Parties shall review the
CER models and determine if any modifications or updates are necessary to
reflect new information and experience. Such modifications or updates shall
reflect the principles utilized to establish the initial CER models. These are:
•
[*****]

•
[*****]

•
[*****]

•
[*****]

•
[*****]

•
[*****]

•
[*****]

To provide reference and not as precedence, some of the methodology utilized to
establish the initial CERs included:
•
[*****]

•
[*****]

•
[*****]

•
[*****]

•
[*****]

•
[*****]

•
[*****]

•
[*****]

•
[*****]

•
[*****]

•
[*****]

•
[*****]

•
[*****]

•
[*****]

•
[*****]

























- 130 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].








SBP ATTACHMENT 17 TO
SPECIAL BUSINESS PROVISIONS


 
[RESERVED]










































- 131 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].






SBP ATTACHMENT 18 TO
SPECIAL BUSINESS PROVISIONS


Abnormal Escalation
(Reference SBP Section 4.1.2)


1.
Shipset Prices will be adjusted for Abnormal Escalation as provided below. In
the event that escalation, as forecast by a composite of the identified below
indices, exceeds [*****] for any given calendar year (“Abnormal Escalation”),
the Shipset Prices, as applicable, for the subsequent calendar year shall be
adjusted by that percentage value which exceeds [*****]. Abnormal Escalation is
calculated each year against the Shipset Prices, as applicable, effective for
that year and is not cumulative. The adjusted Shipset Prices will revert back to
the SBP Attachment 1 Shipset Prices at the beginning of the subsequent calendar
year.



Any prolonged extraordinary inflation would be considered by the Parties to
determine any mutually agreeable proper actions to be taken.


2.
Adjustments to the Shipset Prices will be determined by the following economic
indices:



A.    Material - [*****].


B.    Labor - [*****].


Composite - [*****].




3.
Special Notes:



In the event the U.S. Bureau of Labor Statistics discontinues or alters its
current method of calculating the indices specified above, Boeing and Spirit
shall agree upon an appropriate substitution for or adjustment to the indices to
be employed herein.


All calculations will be held to a six (6) decimal place level of precision.


Indices shall be pulled on November 15th of each year.










- 132 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].






SBP ATTACHMENT 18 TO
SPECIAL BUSINESS PROVISIONS


Abnormal Escalation (Cont.)


4.
Abnormal Escalation Formula:



Adjustments to the Shipset Prices, if any, for the period 2008 through 2021
shall be calculated as follows:


[*****]


Where [*****]


A = Adjusted Shipset Prices (20X2 Price)
B = Base Shipset Prices
IP = Percentage of composite index as compared to the previous year
MC = Current material index value (September 20X1)
MP = Previous year material index value (September 20X0)
LC = Current labor index value (3rd quarter 20X1)
LP = Previous year labor index value (3rd quarter 20X0)


5.
Example: Abnormal Escalation Price Increase



B = $2,000,000
MC = September 2008 material index value = [*****]
MP = September 2007 material index value = [*****]
LC = 3rd quarter 2008 labor index value = [*****]
LP = 3rd quarter 2007 labor index value = [*****]


IP = [*****]
Since IP > [*****], clause is triggered


2009 Unit Price = [*****]


6. Example: Abnormal Escalation Clause Not Triggered


B = $2,000,000
MC = September 2008 material index value = [*****]
MP = September 2007 material index value = [*****]
LC = 3rd quarter 2008 labor index value = [*****]
LP = 3rd quarter 2007 labor index value = [*****]


IP = [*****]


- 133 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




Clause not triggered because (IP < [*****])]




SBP ATTACHMENT 19 TO
SPECIAL BUSINESS PROVISIONS


[Reserved]








































- 134 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].






SBP ATTACHMENT 20 TO
SPECIAL BUSINESS PROVISIONS


Bonded Stores Requirements
(Reference SBP Section 12.8.1)
A20.1
Boeing Furnished Material

Boeing will provide Boeing Furnished Material to Spirit for the purpose of
enabling Spirit to perform its obligations under this SBP. During the term of
this SBP, Spirit shall store and use the Boeing Furnished Material, as more
particularly described in SBP Attachment 21, in accordance with the provisions
of this SBP Attachment 20.
A20.2
Storage and Handling

At no charge to Boeing, Spirit will store Boeing Furnished Material at Spirit’s
premises located in (enter address where Materials are physically located, city
and state), supplier code (enter supplier code). Such Boeing Furnished Material
at all times must be easily distinguishable from all other materials stored on
Spirit’s premises. Such distinction shall be maintained by placing a sign on the
Boeing Furnished Material clearly stating that the Boeing Furnished Material is
owned by Boeing, and by segregating the Boeing Furnished Material within a
fenced or other storage area (the “Storage Area”). The Storage Area shall
contain a sign which shall indicate that there is located therein “Boeing
Materials - Property of The Boeing Company.” The quantity and amount of such
Boeing Furnished Material to be stored at Spirit’s facility should be
coordinated from time to time between Boeing and Spirit after taking into
account the available capacity of Spirit’s warehouse provided that Spirit’s
facilities are adequate to perform their obligations under any Order, this SBP
and the GTA.
Boeing maintains the right to mark all Boeing Furnished Material, and upon
request from Boeing, Spirit shall so mark any items as requested. The Boeing
Furnished Material shall only be removed from the Storage Area pursuant to SBP
Attachment 20, Section A20.3. The Boeing Furnished Material shall at all times
be stored and maintained by Spirit with the same degree of care used by Spirit
under like circumstances for the storage and maintenance of Spirit’s own similar
materials, provided that such standard shall in no event be less than that of
reasonable care designed to prevent damage, loss or abnormal deterioration, and
in accordance with good commercial practice.




- 135 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].






SBP ATTACHMENT 20 TO
SPECIAL BUSINESS PROVISIONS


Bonded Stores Requirements (Cont.)
A20.3
Withdrawal of Materials

Spirit shall remove Boeing Furnished Material from the Storage Area for use in
the production of Products pursuant to any Order, this SBP and the GTA, or upon
Boeing’s direction, ship them at Boeing’s expense in accordance with Boeing’s
instructions; provided that Spirit shall not be responsible for any delay in the
delivery of any Products that is caused by the removal of any Boeing Furnished
Material upon Boeing’s direction.
A20.4
Title to Materials

Title to the Boeing Furnished Material shall at all times remain in Boeing.
Spirit hereby warrants to Boeing that Spirit will not take any action that would
result in the imposition by Spirit or by third parties of any liens, charges or
encumbrances on the Boeing Furnished Material. Spirit shall not sell, assign,
lease, transfer possession of, or grant a security interest in the Boeing
Furnished Material, allow the Boeing Furnished Material to be attached or seized
on execution or otherwise, or in any other way dispose of or encumber the Boeing
Furnished Material or any part thereof except as provided herein.
Without in any way limiting Spirit’s obligations as set forth in this Section,
Spirit, on request from Boeing, shall file a financing statement in the
appropriate jurisdiction where the property is located, for notice purposes
only, Form UCC-1, and on request from Boeing, file any other documents or
notices necessary to preserve and protect the interest of Boeing in the Boeing
Furnished Material.














- 136 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].






SBP ATTACHMENT 20 TO
SPECIAL BUSINESS PROVISIONS


Bonded Stores Requirements (Cont.)
A20.6
Records

A20.6.1
Access

Spirit shall maintain and preserve adequate records relating to the Boeing
Furnished Material as provided herein, including records of all Boeing Furnished
Material transactions. Boeing may inspect the Storage Area, Boeing Furnished
Material and records relating thereto at any reasonable time.
A20.6.2
Quarterly Certified Boeing Furnished Material

Within thirty (30) days after the end of each calendar quarter, Spirit shall
prepare and furnish to Boeing a report in the form provided in SBP Attachment 21
(the “Inventory Reporting Form”), identifying the content of the certified
Boeing Furnished Material as of the end of each such quarter, which report shall
be verified as correct by an officer of Spirit. In addition to the Inventory
Reporting Form, Spirit will be able, for each quarterly inventory, to
demonstrate the traceability of the Boeing Furnished Material used to the
specific Boeing purchase orders for the end items produced. Boeing personnel
shall, if desired by Boeing, participate in the preparation of such report.
Due to the anticipated extensive requirement for Boeing Furnished Material under
the Program, this paragraph shall be revised upon agreement between the Parties
on appropriate systems and processes to properly account for Boeing Furnished
Material.
In the event of a shortage or loss for which Spirit is responsible, at Boeing’s
option, Spirit shall (i) make prompt replacement of such Boeing Furnished
Material at Spirit’s expense, or (ii) be deemed to have purchased all missing
items of Boeing Furnished Material and shall promptly pay to Boeing an amount
equal to the replacement value of such missing items. Boeing shall have the
right to set off against, or appropriate and apply to the payment or performance
of any obligation, sum or amount owing at any time to Boeing hereunder, all
deposits, amounts or balances held by Boeing for the account of Spirit and any
amounts owed by Boeing to Spirit, regardless of whether any such deposit,
amount, balance or other amount or payment is then due and owing.




- 137 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].






SBP ATTACHMENT 20 TO
SPECIAL BUSINESS PROVISIONS


Bonded Stores Requirements (Cont.)
A20.7
Nonconforming Materials

In the event such Boeing Furnished Material are received at Spirit’s facility
and found at any time thereafter to be nonconforming:
A.
Spirit shall promptly identify and control nonconforming Boeing Furnished
Material in accordance with Spirit’s documented procedures;

B.
Spirit shall have delegated authority to disposition nonconforming product
provided that Spirit has concurrence of supporting supplier of such Boeing
Furnished Material;

C.
For dispositions requiring rework or repair, Spirit and supporting supplier of
such Boeing Furnished Material shall concur on which parties shall perform the
work. All costs and expenses associated with such rework or repair shall be the
responsibility of Boeing;

D.
Spirit shall maintain accurate records relating to receipt and disposition of
nonconforming Boeing Furnished Material in accordance with 787 Program data
requirements;

E.
Spirit shall promptly notify Boeing’s Procurement Representative if concurrence
with supporting supplier cannot be reached, disposition exceeds Spirit’s scope
of delegated MRB authority, or nonconformance involves more than two parties.



A20.8    Taxes
Spirit shall pay, on Boeing’s behalf, all present and future property, sales,
use, and other taxes levied as a result of the storage of Boeing Furnished
Material by Spirit, and Boeing shall hold Spirit harmless from all such taxes.
Notwithstanding the above, Boeing shall declare directly to the appropriate
taxing authority, all property, the title to which is in Boeing, and shall
notify Spirit of any taxes levied on such property, and Boeing shall reimburse
Spirit for all such taxes immediately upon the receipt of Spirit’s invoice. Upon
request, Spirit shall, in a timely manner, furnish Boeing with Boeing Furnished
Material information necessary to assist Boeing for tax computation and tax
reporting purposes.






- 138 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].








SBP ATTACHMENT 21 TO
SPECIAL BUSINESS PROVISIONS


Boeing Furnished Material and Inventory Reporting Form
(Reference SBP Section 12.8.1, Attachment 20)
img17.jpg [img17.jpg]






























- 139 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].








SBP ATTACHMENT 21 TO
SPECIAL BUSINESS PROVISIONS


Boeing Furnished Material and Inventory Reporting Form (Cont.)
(Reference SBP Section 12.8.1, Attachment 20)
img18.jpg [img18.jpg]






























- 140 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].








SBP ATTACHMENT 22 TO
SPECIAL BUSINESS PROVISIONS
Compliance and Cooperation Regarding orders, permits and Approvals
(Reference SBP Section 12.11)


This Attachment 22 states the Parties' agreement regarding allocation of
responsibility for compliance with the local, state, and federal environmental
laws and this allocation of environmental responsibility shall apply except: (1)
as otherwise agreed in writing between Boeing and Spirit relating to the
allocation of environmental responsibilities; or (2) as provided in
environmental permits issued to Boeing as of today’s date by a state or federal
regulatory authority (and any additional amendments or modifications thereto) or
any administrative orders issued to Boeing as of today’s date by a state or
federal environmental authority (and any additional amendments thereto) which
the Parties have agreed will not be transferred to Spirit but for which Boeing
will retain implementation responsibility (hereinafter, “Allocated Environmental
Responsibilities”). 
a.
The Parties understand and agree that Spirit is allocated the sole
responsibility to manage, fund, and otherwise satisfy the obligations of the
owner and operator of the facilities and operations used in its performance of
this Agreement (including but not limited to materials storage and handling,
manufacturing, waste handling, maintenance, inventory storage, and distribution
facilities and operations) (“the Facilities and Operations”) under the local,
state, and federal environmental laws.

b.
Spirit responsibility includes, but is not limited to, the requirement to apply
for and hold in Spirit individual name all required orders, permits and
approvals legally required under environmental laws for the Facilities and
Operations.

c.
Boeing shall not be obligated to manage, fund, or otherwise satisfy any such
obligations related to the Facilities and Operations.

d.
Should any environmental regulatory agency assert that Boeing is the owner
and/or operator of any of the Facilities and Operations or is responsible for
compliance with any such obligations, unless Boeing’s environmental obligations
that result from this regulatory action are required by the Allocated
Environmental Responsibilities, Spirit will continue to bear the sole cost to
comply, and at its sole cost will take affirmative steps to shift the status of
owner and operator and sole responsibility for compliance with any such
obligations to itself



- 141 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




including, but not limited to applying for orders, permits, and approvals as
necessary under environmental laws.
SBP ATTACHMENT 22 TO
SPECIAL BUSINESS PROVISIONS
Compliance and Cooperation Regarding orders, permits and Approvals (Cont.)




e.
In any regulatory proceeding in which an environmental regulatory agency asserts
or seeks to impose joint or shared regulatory obligations under environmental
laws on Spirit and Boeing with respect to the Facilities and Operations, unless
Boeing’s environmental obligations that result from this regulatory action are
required by the Allocated Environmental Responsibilities, the Parties will
cooperate with one another diligently to establish Partner’s sole responsibility
for such obligations.

f.
Where necessary to comply in an instance in which an environmental agency has
asserted or imposed owner and/or operator status, or responsibility for such
obligations, on Boeing, Spirit will cooperate to provide Boeing with relevant,
objective, and verifiable evidence of the compliance status of those Facilities
and Operations.











































- 142 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].












SBP ATTACHMENT 23 TO
SPECIAL BUSINESS PROVISIONS


Derivatives and Mission Improvement Performance to Plan
(Reference SBP Sections 3.3.7, 4.7, 4.8, 5.6, 5.8)
Derivatives and Mission Improvement Performance to Plan
This Attachment 23 sets forth the Performance to Plan ("PtP") detailed planning
and pricing process that the Parties will use to manage the D&MI Nonrecurring
Work covered by this SBP. In the event of a conflict between this Attachment 23
and any other provision of the SBP or GTA, such provision(s) of the SBP or GTA
shall prevail.
I.    General
A.
This D&MI PtP process will apply to Nonrecurring Work included in Spirit’s D&MI
statement of work. For the avoidance of doubt, only those D&MI activities
contained in the One Plan Documents listed in Exhibit E of this Attachment 23
shall qualify for treatment under this PtP process.

B.
The PtP process shall be used to plan D&MI Nonrecurring Work for a period of
performance that extends through each [*****] and through the [*****].

C.
All Recurring Work necessary to support the entry into service schedule of the
MI changes and the Derivative Aircraft will be performed in accordance with the
GTA and SBP.



II.    Detailed Planning Process
A.
Phase Definition The detail planning process will be broken in to logical phases
that align to the Program D&MI development schedule. Each phase will incorporate
required deliverables defined by the Parties as necessary to meet specific D&MI
requirements. These phases may be subdivided as necessary to facilitate Program
planning and requirements.

    








- 143 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].










SBP ATTACHMENT 23 TO
SPECIAL BUSINESS PROVISIONS


Derivatives and Mission Improvement Performance to Plan (cont.)


B.
One Plan Documents - The Parties shall develop and maintain One Plan Documents
for D&MI requirements on each Spirit work package covered by this SBP. The One
Plan Documents will be the PtP baseline used for monthly PtP performance
reviews. The Parties shall perform the activities of the One Plan Document in
accordance with the following:

1.
The Parties shall each support all long lead activities required to meet D&MI
requirements and schedule including but not limited to configuration development
and trade studies as set forth in the One Plan Document.

2.
After Work Share Agreements and Resource Plans have been agreed, Boeing and
Spirit will each select its personnel required to meet Program and One Plan
Document requirements.

3.
When agreed Resource Plans include Spirit personnel working at Boeing or some
other agreed location, Spirit will designate an employee to be a focal for each
location.

The respective technical teams will reconvene as necessary until labor hour
agreements are reached. The technical teams will co-sign the agreed One Plan
Documents.
If the Parties are unable to agree on any element of the One Plan Document,
Spirit will continue to perform the D&MI Nonrecurring Work in accordance with
SBP Sections 6.1 and 6.2, provided that if the Parties do not agree on the D&MI
NR Value that dispute shall be resolved in accordance with Section III.G of this
Attachment 23.
 
C.
Monthly Review and Update - The Parties shall participate in a monthly joint PtP
review process, including weekly status reviews (process flow example in Exhibit
A hereto). The monthly PtP review process will include, but not be limited to,
identification of revisions in the One Plan Documents that may result in Boeing
adjusting the agreed PtP baseline to ensure the objectives of the Program are
being met. Spirit will perform the activities set forth in the adjusted One Plan
Documents.



- 144 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




.
SBP ATTACHMENT 23 TO
SPECIAL BUSINESS PROVISIONS


Derivatives and Mission Improvement Performance to Plan (cont.)


The Parties will update the One Plan Documents monthly to ensure the One Plan
Documents include the activities each Party will perform to accomplish the
required D&MI Nonrecurring Work to meet Program requirements. If revisions are
required to the One Plan Documents, it is the intent of the parties that the
revisions will be co-developed and will be co-signed by the Parties (see example
in Exhibit B). If the Parties are unable to agree on any element of the One Plan
Document revisions, Spirit will continue to perform the D&MI Nonrecurring Work
in accordance with SBP Sections 6.1 and 6.2, provided that if the Parties do not
agree on the D&MI NR Value that dispute shall be resolved in accordance with
Section III.G of this Attachment 23.    
D.
Planning of Subsequent Phases - The Parties agree to establish schedules for
completing the requirements of the One Plan Document for the next Phase that
allows reasonable time to conclude a D&MI NR Value agreement as contemplated in
Section III.A.

E.
Administrative - In accordance with the Administrative Agreement, Boeing will
authorize D&MI SOW by written direction. For proposal and pricing purposes, at
the beginning of each Phase Boeing will issue a Contract Change Notice (CCN)
referring to the relevant One Plan Document. This CCN will be revised as
necessary to facilitate monthly updates. Prices and Performance Based Payments
and Performance Based Advance Payments reflecting the agreed D&MI NR Value shall
be updated in accordance with Section III of this Attachment 23.

III.    Pricing
A.
Negotiation of Phase Baseline - The Parties will reach agreement on a D&MI NR
Value for each Phase subsequent to Spirit’s submittal of a [*****] proposal
based on the signed One Plan Document for each work package, the methodology
described in Section III.D of this Attachment 23 and as otherwise in accordance
with this Section III of this Attachment 23. This [*****] proposal will utilize
estimates of [*****] agreed upon between the respective technical teams as
appropriate and will include any [*****] not specifically addressed by the
respective technical teams that are necessary to complete the activities
specified in the One Plan Document.



- 145 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




    
SBP ATTACHMENT 23 TO
SPECIAL BUSINESS PROVISIONS


Derivatives and Mission Improvement Performance to Plan (cont.)


Spirit's [*****] proposals shall be in sufficient detail to permit Boeing to
establish classification by individual task of D&MI Nonrecurring Work to be
either i) Research and Development as described in SBP Section 3.3.7.2 or ii)
Other D&MI Nonrecurring Work as described in SBP Section 3.3.7.3. Boeing shall
have the right to make a final determination of classification. This process
shall be applied to any revision to the One Plan Document and the D&MI NR Value
for those modifications will be negotiated during the next applicable monthly
PtP review based on a [*****] proposal submitted by Spirit.
In the event the Parties are unable to reach a D&MI NR Value agreement, the
dispute resolution process set forth in Section III.G of this Attachment 23 will
be utilized.
B.
Monthly Update - In accordance with Section II.C of this Attachment 23, the PtP
baseline will be reviewed monthly and the agreed D&MI NR Value will be modified
(up or down), as necessary to reflect revisions in the One Plan Document as
mutually agreed. In the event the Parties are unable to reach agreement, the
process set forth in Section III.G of this Attachment 23 will apply.

The agreed D&MI NR Value will only be adjusted based on One Plan Document
revisions that reflect a new or re-defined D&MI statement of work, major Program
schedule adjustments, new tasks and deliverables and/or revised Work Share
Agreement. Updates will require teams to document the revisions as an amendment
to the baseline One Plan Document. Spirit’s inability to perform to plan will
not drive a revision to the baseline One Plan Document.
C.
Negotiation of Subsequent Phases - The Parties will negotiate in good faith
regarding the D&MI NR Value for subsequent Phases at the conclusion of each
Phase utilizing the process and pricing elements as described in this Section
II.















- 146 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].








SBP ATTACHMENT 23 TO
SPECIAL BUSINESS PROVISIONS


Derivatives and Mission Improvement Performance to Plan (cont.)


D.
D&MI NR Value Methodology - Excluding those One Plan Document tasks which will
be paid in accordance with Section III.G of this Attachment 23, the D&MI NR
Value for each Phase shall be based on the [*****]. For the avoidance of doubt,
sub-contracted tooling is considered [*****]. The D&MI NR Value does not include
any Incentive Payment.

E. Proposal Submittal - Unless otherwise agreed in writing, Spirit shall submit
all [*****] proposals under this Attachment 23 within [*****] after receipt of
the applicable CCN referring to the relevant One Plan Document or authorized CN
including any revision thereto. Boeing may, at its sole discretion, consider any
such proposal regardless of when submitted. Failure of the Parties to agree on
the D&MI NR Value shall not excuse Spirit from performing in accordance with
Boeing’s written direction, provided that if the Parties do not agree on the
D&MI NR Value that dispute shall be resolved in accordance with Section III.G of
this Attachment 23.
F.
Wrap Rates - [*****].









































- 147 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].






SBP ATTACHMENT 23 TO
SPECIAL BUSINESS PROVISIONS


Derivatives and Mission Improvement Performance to Plan (cont.)


1. $[*****] per hour for Product Definition and Product development tasks as
specified in CCNs issued pursuant to Section II.E. above. This rate will be
escalated from 2006 to the midpoint of the performance of the specific D&MI
Nonrecurring Work using the [*****] index as developed in accordance with
Attachment 23, Section H. The resultant wrap rate will be applied to the agreed
hours for Spirit internal direct charged, or sub-contracted, Product Definition
and Product development tasks in the following categories: i) design
engineering, ii) stress engineering, iii) project manufacturing engineering, iv)
tool engineering, v) Numerical Control programming, vi) process manufacturing
engineering - which is defined as planning tasks and tasks required to ensure a
Product Definition that meets the requirements of the airplane and is
producible, and vii) LCPT support - which is defined as the effort of certain
direct charge shop personnel that work with the LCPT to develop producible
design solutions.
2.
$[*****] per hour for tooling fabrication tasks as specified in the CCNs issued
pursuant to Section II.E. above. This rate will be escalated from 2006 to the
midpoint of the performance of the specific D&MI Nonrecurring Work using the
[*****] index as developed in accordance with Attachment 23, Section H. The
resultant wrap rate will be applied to the agreed value for either: i) Spirit’s
internal direct charged Basic Factory Labor hours; or ii) In the case of
Spirit’s AeroStructures Business Unit, the equivalent of internal direct charged
Basic Factory Labor hours.

G.
Dispute Resolution - In the event the Parties are unable to reach agreement on
the D&MI NR Value, the Parties agree to utilize the process specified in this
Section III.G to determine the D&MI NR Value.

1.
If the difference in each Party’s valuation of each disputed task is less than
[*****]% of the lower value, the Parties will agree to settle the D&MI NR Value
by splitting the difference between the Party’s positions equally.











- 148 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].






SBP ATTACHMENT 23 TO
SPECIAL BUSINESS PROVISIONS


Derivatives and Mission Improvement Performance to Plan (cont.)


2.
If the difference in each Party’s valuation of each disputed task is greater
that [*****]% of the lower value, the Party’s technical and business teams will
convene a special meeting to discuss the Parties respective positions and
attempt to reach an agreement. In addition, Boeing will provide Spirit with
written direction to either continue or delay work on specified tasks. If the
Parties close the difference to within [*****]% of the lower value the process
in Section III.G.1 of this Attachment 23 will be used to settle the D&MI NR
Value. If the difference in the Party’s’ positions remains greater than [*****]%
of the lower value, and the difference is greater than $[*****] the parties will
elevate the issues to the leadership of the Procurement Representative and the
LCPT organizations, or their designees, in the case of Boeing and to the
leadership of the Contracts and applicable Business Unit organizations, or their
designees, in the case of Spirit, for resolution. If the leadership teams are
unable to totally resolve the issue, but the remaining difference is within
[*****]% of the lower value, the process in Section III.G.1 of this Attachment
23 will be used to settle the D&MI NR Value.

3.
If the difference in each Party’s valuation is greater than [*****]% of the
lower value but less than $[*****] or if subsequent to the process specified in
Section III.G.2 of this Attachment 23, the remaining difference in each Party’s
valuation of each disputed task is greater than [*****]% of the lower value, the
Parties agree that notwithstanding any other provision of this SBP, Boeing has
the right to perform the disputed tasks itself or hire a third party to perform
such tasks at its sole discretion. Boeing will provide Spirit with written
direction to continue, delay or stop work on specified tasks. If Boeing chooses
not to perform such tasks, the Parties will separate the disputed tasks from
tasks not in dispute and group these disputed tasks into discrete, identifiable,
traceable tasks for reporting and tracking purposes.

















- 149 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].






SBP ATTACHMENT 23 TO
SPECIAL BUSINESS PROVISIONS


Derivatives and Mission Improvement Performance to Plan (cont.)


4.
If the Parties do not reach agreement under Sections III.G.1 or III.G.2 and/or
if Boeing does not elect to perform the disputed tasks pursuant to Section
III.G.3 of this Attachment 23, the following process will be utilized. In the
case of disputed labor D&MI Nonrecurring Work tasks, Spirit will provide data as
agreed between the Parties on a monthly basis regarding the actual hours
expended for the disputed task. Boeing will work with Spirit to validate the
data provided by Spirit. Upon validation of the data by Boeing, the hours will
be multiplied by the following wrap rates to determine the D&MI NR Value:

a) $[*****] per hour for Product Definition and Product development tasks
specified in the CCNs issued pursuant to Section II.E. above. This rate will be
escalated from 2006 to the midpoint of the performance of the specific D&MI
Nonrecurring Work using the [*****] index as developed in accordance with
Attachment 23, Section H. The resultant wrap rate will be applied to:


[*****]
[*****].






































- 150 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].






SBP ATTACHMENT 23 TO
SPECIAL BUSINESS PROVISIONS


Derivatives and Mission Improvement Performance to Plan (cont.)


b)
$[*****] per hour for tooling fabrication tasks specified in the CCNs issued
pursuant to Section II.E. above. This rate will be escalated from 2006 using the
[*****] index as developed in accordance with Attachment 23, Section H. [*****]

[*****].
In the case of disputed non-labor Nonrecurring Work tasks, if the Parties do not
reach agreement under Sections III.G.1 or III.G.2 and/or if Boeing does not
elect to perform the disputed tasks pursuant to Section III.G.3 of this
Attachment 23, the following process will be utilized: Spirit will provide data
as agreed between the Parties on a monthly basis regarding Spirit‘s actual
expenditures for the task. Boeing will work with Spirit to validate the data
provided by Spirit. Upon validation of the data by Boeing, these expenditures
will be the D&MI NR Value for the task. For the avoidance of doubt,
sub-contracted tooling [*****].
5.
Notwithstanding the foregoing, the final D&MI NR Value for any disputed task
shall not exceed Spirit's valuation at the time of entering the dispute process
of this Section III.G.4, or be less than Boeing's valuation at the time of
entering the dispute process of this Section III.G.4.

6.
Throughout this process the Parties will continue to work in good faith to
resolve the disputed issues and nothing shall prohibit the Parties from reaching
agreement at any time and upon such agreement, removing the disputed tasks from
the process specified in this Section (example in Exhibit C hereto).























- 151 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].






SBP ATTACHMENT 23 TO
SPECIAL BUSINESS PROVISIONS


Derivatives and Mission Improvement Performance to Plan (cont.)


H.
Application of Rate Escalation Methodology

1.    Midpoint of the Specific D&MI Non-recurring Work
a.
For the purpose of establishing the midpoint per Sections III.F.1, III.F.2,
III.G.4.a, and III.G.4.b, the specific D&MI Nonrecurring Work is the
non-recurring SOW for a particular MI Blockpoint or Derivatives Phase including
all CNs/PDDMs associated with that Blockpoint or Derivatives Phase (Examples:
787-9 Phase as mutually agreed by the Parties or BP-34 or BP-55 or BP-90 etc.).

b.
The midpoint for the specific D&MI Non-recurring Work will be determined as
follows:

i.
In the case of MI Changes - The year that contains the month that lies halfway
between the month nonrecurring work began on the first CN authorized for the
Blockpoint and the month that the Blockpoint line number is scheduled to be
delivered.

ii.
In the Case of Derivative Changes - The year that contains the month that lies
halfway between the month nonrecurring work under that Phase begins and the
month that non-recurring work under that Phase ends.

a.
Non-recurring Work on MI changes prior to an authorized CN (including Trade
Study (TS) and Change Request (CR) activities) will not be included to determine
the midpoint but will be paid in accordance with the yearly escalation index
forecast value (for the year the work is scheduled to be performed) in effect at
the time the work is negotiated.

2.     Midpoint Rate Determination
The D&MI Nonrecurring Work midpoint rate will be the then current annual
forecasted index rate per Attachment 23 Sections III.F.1, III.F.2, III.G.4.a,
and III.G.4.b for the midpoint year (as established in Attachment 23 Section
III.H.1.b) in effect at the time the particular -9 Phase or first CN for the
particular Blockpoint is negotiated.










- 152 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].






SBP ATTACHMENT 23 TO
SPECIAL BUSINESS PROVISIONS


Derivatives and Mission Improvement Performance to Plan (cont.)


The midpoint rate for the particular specific D&MI Nonrecurring Work will not
change unless the schedule for the beginning and/or ending points of the
specific D&MI Non-recurring Work changes by more than one (1) cumulative year.
If the schedule changes by more than one (1) cumulative year, the parties shall
establish a new midpoint rate by using the then current index value for the new
midpoint year. The new rate will be applied at the time of the schedule change
to future scheduled work only. (any new rate will not be retroactive to work
that was scheduled to be performed prior to the schedule change).
I.
Cost Estimating Relationship (CER) Development - The Parties will cooperate in
good faith to streamline the D&MI Nonrecurring Work value estimating processes,
using cost history and other cost estimating methodologies. The Parties will
establish standard D&MI NR Values with each Party reserving the right to develop
a discrete D&MI NR Value for CRs and CNs that require significantly more or less
work. For the activities in each Phase, the Parties agree that CERs will be
utilized to establish D&MI NR Value agreements. After CERs are established, the
Parties shall utilize CERs to estimate the cost impact of revisions, as provided
in Section III.B, and reach agreement on an adjusted D&MI NR Value

J.
Research and Development - The Price for Research and Development (reference
Attachment 23 Sections III.A and III.D) is incorporated into SBP Attachment 1
"Work Statement and Pricing" and shall be subject to Performance Based Payments
in accordance with SBP Section 5.6 "Performance Based Payments for Research and
Development.”

K.
Other D&MI Nonrecurring Work - The value of Other D&MI Nonrecurring Work
(reference Attachment 23 Sections III.A and III.D) is incorporated into SBP
Attachment 1 "Work Statement and Pricing" and shall be subject to Performance
Based Payments and Performance Based Advance Payments in accordance with SBP
Section 5.8 "Performance Based Payments and Performance Based Advance Payments
for Other D&MI Nonrecurring Work.

                


- 153 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].






SBP ATTACHMENT 23 TO
SPECIAL BUSINESS PROVISIONS


Derivatives and Mission Improvement Performance to Plan (cont.)




L.
Rework - Any claim for the costs associated with re-working partially completed
or completed tooling and Products to be compliant with MI configuration changes
identified in the One Plan Document, and which were incurred by Spirit using
“reasonable ordering and scheduling practices” in relation to Boeing’s master
schedule will be promptly negotiated upon receipt of a fully supported proposal
from Spirit. Such proposal shall contain sufficient detail to explain the
proposed amount. For purposes of this provision, “reasonable ordering and
scheduling practices” include placing timely orders using reasonable lead times
based on the delivery schedules in effect at the time of initial order
placement. It also includes making appropriate and timely modifications in
accordance with Spirit sub-tier supplier contract terms as subsequent delivery
schedules are issued. Spirit will use [*****] efforts to mitigate the impact of
any Spirit sub-tier supplier contract terms which would result in higher re-work
costs. Boeing will issue a priced purchase order within [*****] of completing
negotiations. This purchase order will be paid by Boeing in accordance with SBP
Section 5.0.



M.
Obsolescence - Notwithstanding Section 7.7 of SBP, any claim for the cost of
obsolete tooling, Products, and material specifically authorized in accordance
with the terms of this Attachment 23 resulting from MI configuration changes
identified in the One Plan Document, and which were incurred by Spirit using
“reasonable ordering and scheduling practices” in relation to Boeing’s master
schedule will be promptly negotiated upon receipt of a fully supported claim
from Spirit. Such claim shall contain sufficient detail to explain the claimed
amount. For purposes of this provision, “reasonable ordering and scheduling
practices” include placing timely orders and reasonable lead times based on the
delivery schedules in effect at the time of initial order placement. It also
includes making appropriate and timely modifications in accordance with Spirit
sub-tier supplier contract terms as subsequent delivery schedules are issued.
Spirit will use [********] efforts to mitigate the impact of any Spirit sub-tier
supplier contract terms which would result in higher costs and apply obsolete
parts to other production requirements where possible. Boeing will issue a
priced purchase order within [*****] of completing negotiations. This purchase
order will be paid by Boeing in accordance with SBP Section 5.0

 


- 154 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].






SBP ATTACHMENT 23 TO
SPECIAL BUSINESS PROVISIONS


Derivatives and Mission Improvement Performance to Plan (cont.)


N.
Other Claims - All costs or claims for changes relating to Spirit’s D&MI
Nonrecurring Work, Recurring Work and other activities, other than those changes
specified and mutually agreed in the One Plan Document, are subject to the
change process specified in SBP Sections 6.0 and 7.0.

IV.    Performance Based R&D Payments and Advance Payments
A.
Spirit shall be entitled to payment of a Performance Based Payment for Research
and Development upon the successful accomplishment of the event or performance
criterion ("Performance Event") for which payment is specified. The Parties
shall mutually determine whether the event or performance criterion for which
payment is requested has been successfully accomplished in accordance with
Exhibit D of this Attachment 23.

B.
Spirit shall be entitled to a Performance Based Payment and Performance Based
Advance Payment for Other D&MI Nonrecurring Work upon the successful
accomplishment of the event or performance criterion for which payment is
specified. The Parties shall mutually determine whether the event or performance
criterion for which payment is requested has been successfully accomplished in
accordance with Exhibit D of this Attachment 23



V.    Audit
Spirit agrees to submit data for its actual D&MI Nonrecurring Work costs within
[*****] days after the end of the month that the Phase completes. Submittals
shall include, but not be limited to hours, direct material dollars and total
dollars supporting Spirit actual D&MI Nonrecurring Work costs. Spirit submittals
will be subject to Boeing verification.
After CERs have been developed, actual D&MI Nonrecurring Work costs will be used
to update CERs (increase or decrease) which shall be used to establish future
D&MI NR Values and value change activity.
Previously agreed D&MI NR Values will not be adjusted to reflect updated actual
cost data.


- 155 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].






SBP ATTACHMENT 23 TO
SPECIAL BUSINESS PROVISIONS


Derivatives and Mission Improvement Performance to Plan (cont.)


 
VI.    Amendment
SBP Amendments shall be executed every six (6) months, or as otherwise agreed
between the Parties, for all other revisions to the D&MI NR Values. The
cumulative adjustments to D&MI Nonrecurring Work values resulting from revisions
to the One Plan Document per Section III.B of this Attachment 23 shall be
incorporated by SBP Amendment upon the successful accomplishment of the event or
performance criterion established in Exhibit D of this Attachment 23. As
applicable, SBP Sections to be amended shall include SBP Section 5.8.1, SBP
Attachment 1 and Exhibits D and E to this Attachment 23.




Exhibits:


Exhibit A - Performance to Plan Cycle - Notional Process Flow
Exhibit B - Changes (Example: New Task is identified)
Exhibit C - Start Work Resolution Process Flow
Exhibit D - Criteria for Performance Based R&D Payments and Advance Payments
Exhibit E - One Plan Document Record




















- 156 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].






SBP ATTACHMENT 23 TO
SPECIAL BUSINESS PROVISIONS


Derivatives and Mission Improvement Performance to Plan (cont.)


Exhibit A


    

 
PtP Cycle - Notional Process Flow
 
Tier 1
 
 
 
 
 
 
 
 
 
 
 
[*****]
       

 
 
 
 
 
 
Workshop results support Performance Assessment and Value Determination
 
 
 
 
 
 







































- 157 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].








SBP ATTACHMENT 23 TO
SPECIAL BUSINESS PROVISIONS


Derivatives and Mission Improvement Performance to Plan (cont.)


Exhibit B
img19.jpg [img19.jpg]














- 158 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].






Exhibit C - Start Work Resolution Process Flow
(for Illustration purposes only)



 
[*****]
         



















































- 159 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 23 TO
SPECIAL BUSINESS PROVISIONS


Derivatives and Mission Improvement Performance to Plan (cont.)


Exhibit D - Criteria for Performance Based R&D Payments and Advance Payments


1.    Performance Based Payments for Research and Development (reference SBP
Section 5.6)
Performance Based Payments for Research and Development consist of four (4)
individual performance events plus a final payment. This Exhibit provides a
description of each performance event, the success criterion and verification
for each event.
*The amounts for each event are initially for D&MI work negotiated through
December 21, 2010 and shall be amended as additional D&MI work statement is
negotiated in accordance with this SBP Attachment 23.


Event No.
Performance Event
Completion Criteria
Verification
*Amount (as of 06/19/2012 and Amendment 19)
(Paid in accordance with SBP 5.6)
1.
Section 41 Preliminary Layouts [*****]% Complete
i) [*****]% of Section 41 Preliminary Layouts
ii) all other Section 41 R&D events scheduled prior to or concurrent to planned
Section 41 [**]% milestone are complete and
iii) all Pylon R&D events scheduled prior to or concurrent to planned Section 41
[*****]% milestone are complete and
iv) all WLE R&D events scheduled prior to or concurrent to planned Section 41
[*****]% milestone are complete
Events closed in ETAC
$[*****]







- 160 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 23 TO
SPECIAL BUSINESS PROVISIONS


Derivatives and Mission Improvement Performance to Plan (cont.)


2.
CDR complete for [*****] Pylon
i) CDR completed for Sec 41 and [*****] Pylon
ii) all Section 41 R&D events and all Pylon R&D events and all WLE R&D events
scheduled prior to or concurrent to planned [*****] Pylon CDR
When all actions items are closed following CDR and applicable events are closed
in ETAC
[*****]
3.
Sec 41 Approved Layouts [*****] % Complete
i) [*****]% of Section 41 Approved Layouts
ii) all other Section 41 R&D events scheduled prior to or concurrent to planned
Section 41 [*****]% milestone are complete and
iii) all Pylon R&D events scheduled prior to or concurrent to planned Section 41
[*****]% milestone are complete
iv) all WLE R&D events scheduled prior to or concurrent to planned Section 41
[*****]% milestone are complete
Events closed in ETAC
[*****]
4.
All Products On Dock to the Delivery Point
i) Delivery of all products to Boeing
ii) all Section 41 R&D events scheduled prior to or concurrent to planned
Section 41 delivery milestone are complete and
iii) all Pylon R&D events scheduled prior to or concurrent to planned Section 41
delivery milestone are complete
iv) all WLE R&D events scheduled prior to or concurrent to planned Section 41
delivery milestone are complete
Section 41 on dock at Boeing and applicable events are closed in ETAC
[*****]
5.
Final Payment
 
Airplane Certification
[*****]



2.    Performance Based Payments and Performance Based Advance Payments for
Other D&MI Nonrecurring Work (reference SBP Section 5.8)
Performance Based Payments and Peformance Based Advance Payments for Other D&MI
Nonrecurring Work consist of six (6) individual performance events














- 161 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 23 TO
SPECIAL BUSINESS PROVISIONS


Derivatives and Mission Improvement Performance to Plan (cont.)


plus a final payment. This Exhibit provides a description of each performance
event, the success criterion and verification for each event.
*The amounts for each event are initially for D&MI work negotiated through
December 21, 2010 and shall be amended as additional D&MI work statement is
negotiated in accordance with this SBP Attachment 23.


Event No.
Performance Event
Completion Criteria
Verification
* Amount (as of 06/19/2012 and Amendment 19)
(Paid in accordance with SBP 5.8)
1.
BP [*****] Tooling & Birdstrike Forging
Line Unit [*****] delivered & Birdstrike forgings on dock Spirit
Line Unit [*****] loaded in LCF & FAI complete on forgings
[*****]
2.
BP [*****] Tooling
Line Unit [*****] delivered
Line Unit [*****] loaded in LCF
[*****]
3.
BP [*****] Tooling
Line Unit [*****] delivered
Line Unit [*****] loaded in LCF
[*****]
4.
Begin spinning of 1st 787-9 Sec 41 barrel
Planned Other D&MI NR Work completed prior to the beginning of spinning of
1st 787-9 Sec 41 barrel
Load of barrel in to AFP cell
[*****]
5.
787-9
First 787-9 Delivered
First 787-9 on LCF
[*****]
6.
Final Payment
 
 
[*****]



























- 162 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 23 TO
SPECIAL BUSINESS PROVISIONS


Derivatives and Mission Improvement Performance to Plan (cont.)


Exhibit E - One Plan Document Record


D&MI One Plan Documents:
*
787 Section 41 IPT Derivatives and Mission Improvement One Plan Summary,
Revision New, dated 01-15-09

*
787 Section 41 IPT Derivatives and Mission Improvement One Plan Line [*****],
Revision New, 01-15-09

*
787 Section 41 IPT Derivatives and Mission Improvement One Plan Line [*****],
Revision New, 01-15-09

*
787 Section 41 IPT Derivatives and Mission Improvement One Plan Line [*****],
Revision New, 01-15-09

*
787 Section 41 IPT Derivatives and Mission Improvement One Plan 787-9, Revision
New, 01-15-09

*
Spirit-Tulsa One Plan Grand Total, dated 4/16/09

*
787-9 One-Plan Spirit Pylon April 7-8, 2009

*
787-9 One-Plan Spirit S41 April 1, 2010

*
787-9 One-Plan Spirit WLE (Interim Agreement) May 21, 2010

*
787-9 One-Plan Spirit Pylon March 4, 2010

*
787-9 & MI Phase 2 One-Plan - Wing LE (WP 10 & 12)” (Interim Agreement) dated
09/22/10

*
“787 Pylon Derivatives & Mission Improvement Phase II ONE PLAN UPDATE 2nd
QUARTER - 2010” dated 7/1/2010

*
787 Section 41 IPT Derivatives & Mission Improvement Phase II ONE PLAN dated
6/30/2010

*
787 Section 41 IPT Derivatives & Mission Improvement Phase II ONE PLAN dated
8/26/2010

*
787 Pylon Derivatives & Mission Improvement Phase IIIa ONE PLAN - November 2010
- August 2011 dated 11/4/2010

*
787-9 & MI One-Plan; PtP Plan, Wing Leading Edge, dated 12/13, 2010, Rev 14

*
787 Phase III PtP Negotiation Status Between Spirit Wichita and Boeing as of
March 11, 2011

*
787 Phase III PtP Negotiation Status Between Spirit Wichita and Boeing as of
April 21, 2011

*
787 Section 41 D&MI Improvement “Sec 41 Tooling One Plan Agreements March and
April 2011”









- 163 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 23 TO
SPECIAL BUSINESS PROVISIONS


Derivatives and Mission Improvement Performance to Plan (cont.)
Exhibit E - One Plan Document Record
D&MI One Plan Documents (cont.):
*
787 Section 41 D&MI Improvement “CN 22067 - Sec 41 [*****] dated June 1, 2011

*
787 One Plan - Section 41 | SOW Hours Agreement “D_MI Sec 41 Engineering One
Plan Agreements 6_9_11”

*
787 Section 41 D&MI Improvement “787 D_MI Sec 41 Tooling One Plan Agreements
6_7_11”

*
787 Pylon Derivatives & Mission Improvement Phase IIIa ONE PLAN Rev. B -
November 2010 - June 2011 dated 7/7/2011

*
787-9 One-Plan Phase IIIb; PtP Plan, Wing Leading Edge, dated 7/1/2011

*
787-9 Section 41 D/MI PtP Phase IIIb One Plan Updates for the following NR
changes: CN21389-[*****], dated 11-4-11, CN26217-[*****], dated 12-22-11,
CN27164-ME Impact, dated 2-1-12, CN28726-[*****], dated 12-22-11,
CN29139-[*****] dated 12-1-11, LMA CN643-[*****] dated 12-1-11, LMA CN646, dated
11-16-11, LMA CN647-[*****], dated 11-17-11, LMA CN648-[*****], dated 11-16-11,
LMA CN651-[*****], dated 11-17-11, LMA CN655, dated 11-17-11, LMA CN659-[*****],
dated 11-17-11, LMA CN665-dated 11-17-11, LMA CN671-[*****], dated 12-1-11, LMA
CN677-[*****], dated 12-1-11, LMA CN688-[*****], dated 1-12-12, LMA CN705-
[*****], dated 1-12-12, LMA CN727-[*****], dated 1-12-12, LMA CN689-[*****],
dated 1-12-12, LMA CN690-[*****], dated 12-15-11, LMA CN691-[*****], dated
1-12-12

*
787-9 Section 41 D/MI Tooling Phase IIIb One Plan Updates for non-recurring
activities for the following changes: CN 22067, [*****], dated 6-1-11, CN 25334,
[*****], dated 11-1-11, 787-9 [*****], dated 11-8-11

*
787-9 Pylon Derivatives & Mission Improvement Phase IIIb One Plan -- July 2011 -
[*****], dated 12/19/2011

*
787-9 One Plan Phase IIIb, PTP Plan, Wing Leading Edge, Spirit AeroSystems,
Tulsa, Dated 7/1/2011

















- 164 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 24 TO
SPECIAL BUSINESS PROVISIONS




ANTI-LOBBYING CERTIFICATE
(Reference SBP Section 37.0)


      
________, 20__




Export-Import Bank of the United States
811 Vermont Avenue, N.W.
Washington, D.C. 20571
Attention: Operations & Data Quality Division




Subject:
Ex-Im Bank Credit No. _______ - [Name of Country]

[Name of Borrower] ("Borrower")
Anti-Lobbying Certificate


Ladies and Gentlemen:


The undersigned certifies, to the best of his or her knowledge and belief, that:


(1)    No Federal appropriated funds have been paid or will be paid, by or on
behalf of the undersigned, to any person for influencing or attempting to
influence an officer or employee of any agency, a Member of Congress, an officer
or employee of Congress, or an employee of a Member of Congress in connection
with the awarding of any Federal contract, the making of any Federal grant, the
making of any Federal loan, the entering into of any cooperative agreement and
the extension, continuation, renewal, amendment or modification of any Federal
contract, grant, loan or cooperative agreement.


(2)    If any funds other than Federal appropriated funds have been paid or will
be paid to any person for influencing or attempting to influence an officer or
employee of any agency, a Member of Congress, an officer or employee of Congress
or an employee of a Member of Congress in connection with this Federal contract,
grant, loan or cooperative agreement, the undersigned shall complete and submit
Standard Form-LLL, "Disclosure Form to Report Lobbying" in accordance with its
instructions.








- 165 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].








SBP ATTACHMENT 24 TO
SPECIAL BUSINESS PROVISIONS


ANTI-LOBBYING CERTIFICATE (cont.)


(3)    The undersigned shall require that the language of this certification be
included in the award documents for all subawards at all tiers (including
subcontracts, subgrants, and contracts under grants, loans and cooperative
agreements) and that all subrecipients shall certify and disclose accordingly.


This certification is a material representation of fact upon which reliance was
placed when this transaction was made or entered into. Submission of this
certification is a prerequisite for making or entering into this transaction
imposed by Section 1352, Title 31, U.S. Code. Any person who fails to file the
required certification shall be subject to a civil penalty of not less than
$10,000 and not more than $100,000 for each such failure.


[NAME OF SELLER]     


By:_______________________________________
(Signature of Authorized Representative)






Name:_____________________________________
(Print)




Title:____________________________________
(Print)
Address
_________________________________
1    Include Dun & Bradstreet Number.




2    This Certificate must be signed by the President, Chief Executive Officer
(if different) and/or Chief Financial Officer, and/or by any other authorized
officer(s) of the undersigned. Execution of this certificate constitutes a
representation that the signer(s) are fully authorized to do so on behalf of the
undersigned. Any person who makes a false representation to Ex-Im Bank may be
subject to fine and/or imprisonment pursuant to 18 U.S.C. §1001. The undersigned
agrees that, upon request, it will provide Ex-Im Bank with evidence of authority
with respect to the person(s) signing this certificate.
3    Include Zip Code of company facility that produced the Item.


- 166 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].






SBP ATTACHMENT 25 TO
SPECIAL BUSINESS PROVISIONS


Incentive Payment
(Reference SBP Sections 4.9)




A.    Incentive Payment Plan


An Incentive Payment plan is provided to improve and assure the execution of
Spirit's Derivatives and Mission Improvement (D&MI) Nonrecurring Work
("Incentive Payment Plan"). This Incentive Payment Plan relies upon the
collaborative efforts of Boeing and Spirit to maximize achievement of these
performance improvements.


The Incentive Payment Plan establishes the basis for providing incentives to
Spirit, to improve and/or enhance contract performance in support of D&MI. This
Incentive Payment Plan provides the means by which Spirit’s performance
evaluation will be conducted and amounts to be paid will be determined. The
criteria and grading standards will be established to obtain specific 787
program benefits from Spirit. For clarity, Boeing shall further evaluate all
Spirit activities, including those requested by Spirit, in order to
appropriately adjust Incentive Payment scores for extenuating circumstances,
e.g. impact of late Boeing Furnished Property and/or information, demonstrated
effectiveness in working around unforeseen obstacles, and deliverables that
require waivers or deviations. The Incentive Payment Plan is contained in
Document [*****].




B.    Incentive Payment Pool


The available Incentive Payment amount (“Incentive Payment Pool”) is $[*****]
for Research and Development plus Other D&MI Nonrecurring Work and $[*****] for
Tooling. Boeing shall pay Spirit the Incentive Payment amount as determined in
accordance with Document [*****].


The Incentive Payment Pool will be updated by SBP Amendment in conjunction with
the establishment of, and updates to, the D&MI SOW as described in SBP
Attachment 23.
Incentive Payment Pool Methodology: The Incentive Payment Pool shall be
established at [*****]% of the agreed D&MI NR Value (as defined in SBP
Attachment 23, Section III.A), provided that if any D&MI Nonrecurring Work is to






- 167 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 25 TO
SPECIAL BUSINESS PROVISIONS
Incentive Payment (cont.)
be paid in accordance with the Dispute Resolution clause of SBP Attachment 23,
Section III.G, such work shall contribute to the Incentive Payment Pool at
[*****]% of the Boeing initial estimate of the disputed value.


C.    Incentive Payment Plan Changes


The Incentive Payment Plan is not a negotiated document and Boeing may change
any aspect of the Incentive Payment Plan in its sole discretion before the start
of any upcoming [*****] evaluation period. Such changes shall be made for the
purpose of supporting Program requirements or goals, as determined by Boeing in
good faith. Changes to the Incentive Payment Plan affecting any current
evaluation period may only be implemented upon mutual agreement of the parties.
Boeing will notify Spirit in writing of any change(s) to the Incentive Payment
Plan.


D.    Incentive Payment Plan Term and Termination


The term of the Incentive Payment Plan is [*****], consisting of [*****]
evaluation periods of [*****] each, provided that Boeing may terminate the
Incentive Payment Plan at the end of any evaluation period by providing thirty
(30) day advance written notice to Spirit. In the event that Boeing terminates
the Incentive Payment Plan, effective as of the date of termination, the 2006
base year wrap rates specified in Section III.F of SBP Attachment 23
“Derivatives and Mission Improvement Performance to Plan” shall change to
$[*****] per hour for Product Definition and Product development task and
$[*****] per hour for tooling fabrication tasks and the 2006 base year wrap
rates specified in Section III.G of SBP Attachment 23 “Derivatives and Mission
Improvement Performance to Plan” shall change to $[*****] per hour for Product
Definition and Product development task and $[*****] per hour for tooling
fabrication tasks.


E.    Contract Termination


If this SBP is terminated after the start of an Incentive Payment evaluation
period, the Incentive Payment deemed earned for that period shall be determined
by Boeing using the Incentive Payment evaluation process, as specified in
Document [*****] , provided that the Incentive Payment amounts earned will be
pro-rated based on the time period the SBP is in effect during the evaluation
period. After termination, the remaining Incentive Payment amounts allocated to
all subsequent Incentive Payment evaluation periods cannot be earned by Spirit
and, therefore, shall not be paid.




- 168 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 25 TO
SPECIAL BUSINESS PROVISIONS


Incentive Payment (cont.)




F. Incentive Payments Granted


1. Record of total amount of Incentive Payment payments for Research and
Development (reference SPB Section 5.7)


Period
Dates
Amount
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
 
[*****]
[*****]
 
[*****]
[*****]
 
[*****]
[*****]
 



2. Record of Incentive Payments for Other D&MI Nonrecurring Work (reference SBP
Sections 4.9 and 5.7)


Period
Dates
Amount
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
 
[*****]
[*****]
 
[*****]
[*****]
 
[*****]
[*****]
 

































- 169 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 26 TO
SPECIAL BUSINESS PROVISIONS
    
TOTAL COST MANAGEMENT
(Reference SBP Section 7.5)
1.0
Introduction

For purposes of enabling Price reductions as contemplated in SBP Section 7.5,
the Parties shall utilize the Total Cost Management (TCM) methodology described
in this SBP Attachment. This TCM methodology facilitates identification of cost
reduction opportunities for prioritization, business case evaluation,
commitment, authorization and implementation of ideas with the purpose of
reducing costs of Spirit's contracted statement of work.
2.0
Cost Saving Categories

With respect to Spirit’s contracted statement of work, the Parties shall
collaborate to identify and implement cost reduction projects. Cost reduction
projects shall be evaluated in the context of the overall benefit or impact to
the Program and the Program Airplane. For purposes of illustration, but not
limitation, the Parties may consider the following categories, ideas, and
concepts when identifying potential cost reduction opportunities:
Supply Chain Architecture: - Reduce non-value added flow time, transactions,
transportation and the associated costs. Align to “best value” suppliers taking
into consideration the following non-exclusive list: lowest cost, highest
quality, ability to offer higher assembly builds that align with Spirit’s
strategic objective. Evaluate the benefits and the opportunities of various
strategies, including: establishment of second sources, re-evaluation of make
versus buy, establishment of common commodity purchases between Boeing’s major
structure suppliers or where appropriate, re-evaluation of Boeing Furnished
Material plans.
Raw Material Optimization - Review procurement practices to facilitate
leveraging raw material costs to the fullest extent possible by utilizing the
combined market forecast requirements of Spirit, Spirit’s sub-tier suppliers and
Boeing as applicable and where appropriate.
Value Engineering - Changes to configuration, design requirements, material and
process requirements that improve the manufacturability and/or producibility of
the Product.




- 170 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 26 TO
SPECIAL BUSINESS PROVISIONS
TOTAL COST MANAGEMENT (cont.)
Manufacturing optimization (metals and composites) - Reduce flow-time, improve
machining feeds and speeds, improving composite lay-down rates, optimize
equipment selection and tooling, and optimize material buy to fly ratios.
Restructure - Evaluate the benefits of restructuring the subcontracted build
products that are delivered, or could be delivered, directly to the next higher
level of assembly or integration.
Technology Insertion - Utilization and implementation of new technology that
significantly improves raw material usage, design and manufacturability.
Tools and Processes: Evaluate the opportunity to optimize or simplify the
design, build and project management requirements defined in the applicable
commonality matrix referred to in Attachment 4 to the SBP; e.g. processes to
manage PMI and design tools.
The Parties shall also consider in good faith such other cost reduction
opportunities as may be jointly developed or independently developed by either
Party.
3.0
Boeing and Spirit Engagement Processes

The parties will assign dedicated full-time personnel as necessary to develop
and utilize a prioritized list of TCM ideas and provide schedule, technical and
cost information that enables both parties to develop and evaluate a business
case and implementation plan for each TCM idea.
3.1
Identify, Prioritize and Provide Business Case Information

3.1.1
Identify and Prioritize - The parties shall generate, prioritize and present
ideas for review. Generating and prioritizing ideas for further review may be
done independently or in collaboration with the other party when requested.



3.1.2
For ideas selected for further consideration, a business case shall be developed
in accordance with the template provided in paragraph 5.0 below. Notwithstanding
anything to the contrary herein, the Parties do not intend to modify or waive
Boeing’s right to request information or Spirit’s obligation to provide
information as set forth in other provisions of this SBP or the GTA, including
without limitation SBP Section 7.2.1





- 171 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 26 TO
SPECIAL BUSINESS PROVISIONS
TOTAL COST MANAGEMENT (cont.)
and GTA Section 5.0. The template provided in paragraph 5.0 is an initial
definition of the appropriate level of detail intended to accomplish the
objectives of SBP Section 7.5 and this Attachment 26. Either party may request
reasonable adjustments to the template to better support these objectives.
Upon review of the business case information, if either party believes the TCM
idea does not support the objectives set forth herein that party may provide a
written explanation to the other.
3.2
Evaluate and Authorize TCM Ideas

3.2.1
For TCM ideas intended to be incorporated into the program approved baseline
configuration of each Aircraft (pre-firm configuration), the Parties will use
787 trade study management product development processes including, but not
limited to, airplane level studies, preliminary design decision memos, and
configuration descriptions memos to evaluate, authorize, and implement such TCM
ideas.

3.2.2
For TCM ideas intended to be incorporated after the program declares firm
configuration for each Aircraft (post-firm configuration), the Parties will use
the 787 common change process including, but not limited to, technical studies,
change requests and change notices to evaluate, authorize and implement such TCM
ideas.

3.2.3
For TCM ideas not related to Aircraft configuration, the Parties shall evaluate
and authorize such TCM ideas in a manner consistent with the objectives of TCM
and their respective RAA’s.

3.3
Pricing and Contract Amendment



The benefits of TCM on Prices shall not be incorporated discretely but shall be
integrated with the Price Adjustment and Risk Sharing processes established in
accordance with SBP Sections 4.10 and 7.2 and Attachments 16 and 27.


4.0
Changes Determined Not to Support Cost Reduction

In the event either Party determines a change does not meet the purpose of TCM,
the change may be evaluated, authorized and compensated as any other change in
accordance with SBP Sections 6 and 7.


- 172 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 26 TO
SPECIAL BUSINESS PROVISIONS


TOTAL COST MANAGEMENT (cont.)


5.0
Business Case Development



In support of SBP Attachment 26, paragraph 3.0, a notional template for business
analysis information is provided below:
img20.jpg [img20.jpg]






- 173 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 27 TO
SPECIAL BUSINESS PROVISIONS




Risk Sharing
(Reference SBP Section 4.10)
I.
Introduction

A.
The Prices for Shipsets set forth in SBP Attachment 1 are subject to an annual
risk sharing supplemental payment or credit as set forth in this Attachment 27.
The evaluation of a supplemental payment or credit shall take place beginning in
the second calendar quarter of the year following the delivery of Shipset
[*****] and in each second calendar quarter annually thereafter. The final
evaluation of a supplemental payment or credit shall be made in the second
calendar quarter of the year following Spirit’s delivery to Boeing of Shipset
[*****].

B.
The evaluation of Spirit’s cost and any supplemental payment or credit hereunder
shall begin upon receipt of Spirit’s costs in accordance with the templates in
this SBP Attachment 27, Section VI (the “Cost Templates”), which shall be
submitted no later than [*****], and conclude no later than the [*****].



C.
An annual supplemental payment or credit shall be determined based on the
combined result of 2 evaluations: 1) the Price effect of all change as
calculated annually in accordance with SBP Section 7.2 and Attachment 16; and 2)
a risk sharing calculation when certain Spirit cost conditions exist as
specified and calculated in this Attachment 27.



D.
Notwithstanding the above provisions, for purposes of evaluating risk and
identifying opportunity, Spirit shall provide its costs to Boeing on or about
[*****] utilizing the templates in this SBP Attachment 27, Section VI (the “Cost
Templates”).



























- 174 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 27 TO
SPECIAL BUSINESS PROVISIONS


Risk Sharing (cont.)


I.
Baseline Prices and Risk Sharing Control Limits

A.
The annual supplemental payment or credit process contained in this Attachment
27 shall utilize the following baseline prices and risk sharing control limits.
All prices and calculations shall be made on a total Shipset basis and not at an
individual Work Package basis. Upon the establishment of Pricing for a
Derivative, a table applicable to such Derivative shall be established and used.
Prior to each annual calculation of the supplemental payment or credit, Column
(A) shall be updated to reflect the Shipset Prices as determined in each first
calendar quarter update in accordance with SBP Section 7.2 and Attachment 16:

 
787-8 Model
(A)
(B)
(C)
 
Attachment 1 Price
Upper Limit
Lower Limit
Shipsets [*****]- [*****]
$[*****]
+ [*****]%
-[*****]%
Shipsets [*****]-[*****]
$[*****]
+[*****]%
-[*****]%
Shipsets [*****] - [*****]
$[*****]
+[*****]%
-[*****]%
Shipsets [*****] - [*****]
$[*****]
+[*****]%
-[*****]%
Shipsets [*****]- [*****]
$[*****]
+[*****]%
-[*****]%
Shipsets [*****]- [*****]
$[*****]
+[*****]%
-[*****]%

































- 175 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].






SBP ATTACHMENT 27 TO
SPECIAL BUSINESS PROVISIONS


Risk Sharing (cont.)


III.
Annual Supplemental Payment or Credit

A.
Process Flow

 
[*****]
         



B.
No later than [*****] of each year, Spirit shall submit its costs to Boeing in
accordance with the templates in this SBP Attachment 27, Section VI (the “Cost
Templates”).

C.
The average Shipset Prices for Shipsets delivered in the prior calendar year
shall be compared to these costs and result in a risk sharing calculation.

D.
Risk Sharing Calculation - The risk sharing supplemental payment or credit shall
be determined on the basis of Spirit’s cost condition as follows:

1.
Spirit costs exceed the updated average Shipset Price for the prior calendar
year but are less than the Upper Limit (B)

a.
Supplemental payment calculation: [*****]

b.
Example: [*****].

















- 176 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 27 TO
SPECIAL BUSINESS PROVISIONS


Risk Sharing (cont.)




2.
Spirit costs for the prior calendar year are greater than the average Upper
Limit (B)

a.
Supplemental payment calculation: [*****]



b.
Example: [*****].



3.
Spirit costs are less than the updated average Shipset Price for the prior
calendar year but are greater than the Lower Limit (C)

a.
Supplemental credit calculation:[*****]



b.
Example: [*****].



4.
Spirit costs for the prior calendar year are less than the Lower Limit (C)

a.
Supplemental credit calculation: [*****]



b.
Example: [*****].



IV. Support of Annual Review
A.
In the event Boeing determines in good faith, using standards that are
commercially reasonable, that Spirit has not provided adequate data, records or
support for its Cost Template in a manner to support the conclusion of the
Annual Review set forth in Section I.B, Boeing shall notify Spirit of this
determination in writing as soon as possible, but in any event, prior to the
conclusion of the Annual Review period. In such notice, Boeing shall identify
with specificity the reason it believes that Spirit has not provided adequate
data, records or support. Spirit shall have [*****] days following the scheduled
conclusion of such Annual Review to address any issues identified by Boeing in
such notice. In the event Spirit does not adequately address the issues during
this [*****] day cure period, Boeing shall be entitled to a supplemental credit
payment

















- 177 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 27 TO
SPECIAL BUSINESS PROVISIONS


Risk Sharing (cont.)


for Shipsets delivered in the prior calendar year in the amount of [*****] of
the Prices paid for such Shipsets. In no event shall Boeing take action on the
supplemental credit during the [*****] day cure period.
V.
Validation and Audit process

Spirit agrees to provide any supplemental information as reasonably requested by
Boeing and Boeing shall have the right to verify such information at Spirit’s
facilities.
VI.
Cost Review Cost Templates

A.
Spirit will provide several reports. These reports will support both the annual
risk sharing adjustment as well as provide information to further guide cost
reduction activities. The Parties agree that reports provided by Spirit shall
meet the following general requirements:  (1) data included in the reports shall
allow for direct comparison to the contract price, (2) report formats shall be
established to be consistent with Spirit's existing systems for tracking costs
and to minimize the amount of data translation required by Spirit, and (3) data
provided in the reports shall be auditable.



These reports will be provided by [*****] for the prior calendar year and by
[*****] for [*****] of the current calendar year.


Other general features include:
1.
All costs, including recurring and nonrecurring, associated with production end
items (exclude spares/POA’s/-9 NR)

2.
Data can be summarized to total line unit for comparison to Total Spirit
Contract Price.

3.
Detail available at the end item level.

4.
Capability to drill down as necessary (reference Paragraph V)

















- 178 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 27 TO
SPECIAL BUSINESS PROVISIONS




Risk Sharing (cont.)


B.
Templates and Descriptions



The templates in this Section are an initial definition of the appropriate level
of detail intended to accomplish the required objectives of SBP Section 4.10 and
this Attachment 27. Boeing shall advise Spirit of any reasonable adjustments to
these templates for the purpose of providing Boeing better insight and
accountability in the pursuit of these objectives. Boeing’s requests for
adjustment shall recognize the capabilities of Spirit’s accounting systems and
Spirit shall provide these adjusted templates. These templates are also subject
to revision based on changes to Spirit’s accounting systems.
























































- 179 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 27 TO
SPECIAL BUSINESS PROVISIONS
Risk Sharing (cont.)
a)
Assigned Value Template - primary function: support annual risk sharing
adjustment. The actual annual risk sharing adjustment shall be calculated from
the values in this report. The template will include the following (Example
templates are in the noted Exhibits to this Attachment 27):

 
Section 41 (Exhibit A)
Pylon (Exhibit B)
Wing Leading Edge (Exhibit C)
 
[*****]
        















- 180 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 27 TO
SPECIAL BUSINESS PROVISIONS
Risk Sharing (cont.)
b)
Incurred Value Templates - primary functions: i) aid in validating the Assigned
Value Template, and ii) guide cost reduction activities.

Incurred Cost Performance Report for total 787 Program Work Packages by major
function with the Total Operations level broken down by Cost Center where
available and will include the following:

 
Section 41 and Pylon (Exhibit D)
Sect 41 and Pylon Costing Rate Templates (Exhibit L)
[*****]
 
[*****]
[*****]
               
 
 
Sect 41 and Pylon Purchased Parts Extract (Exhibit M)
 
[*****]
              
 
 
 
787 Sec 41 Control Station to Cost Center Matrix (Exhibit J)
 
 
 
 







- 181 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 27 TO
SPECIAL BUSINESS PROVISIONS
Risk Sharing (cont.)

 
Wing Leading Edge Equivalent Personnel (Exhibit E)
Wing Leading Edge Incurred Hours by Line Number (Exhibit F)
 
[*****]
[*****]
    
 
 
Wing Leading Edge Incurred Work In Process (Exhibit G)
 
[*****]
      
787 WLE Program Cost (Exhibit H)
 
[*****]
    
787 WLE Rate Flow Template (Exhibit I)
 
[*****]
   
787 WLE Costing Rate Templates (Exhibit K)
[*****]
 
[*****]
       
787 WLE Purchased Parts Extract (Exhibit M)
 
[*****]
      











- 182 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 27 TO
SPECIAL BUSINESS PROVISIONS


Risk Sharing (cont.)


Exhibit A
Section 41 Assigned Value Template
img24.jpg [img24.jpg]












































- 183 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 27 TO
SPECIAL BUSINESS PROVISIONS


Risk Sharing (cont.)


Exhibit B
Pylon Assigned Value Template:
img25.jpg [img25.jpg]








































- 184 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 27 TO
SPECIAL BUSINESS PROVISIONS


Risk Sharing (cont.)


Exhibit C
Wing Leading-Edge Assigned Value Template - MLE & FLE
img26.jpg [img26.jpg]












































- 185 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 27 TO
SPECIAL BUSINESS PROVISIONS


Risk Sharing (cont.)


Exhibit D


Section 41 and Pylon Incurred Value Template




img67.jpg [img67.jpg]


























- 186 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 27 TO
SPECIAL BUSINESS PROVISIONS


Risk Sharing (cont.)


Exhibit E
787 Wing Leading Edge Equivalent Personnel -
•
787 WLE Equivalent Personnel

•
787 FLE Equivalent Personnel

•
787 MLE Equivalent Personnel



img68.jpg [img68.jpg]
























- 187 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 27 TO
SPECIAL BUSINESS PROVISIONS


Risk Sharing (cont.)


Exhibit F
Wing Leading Edge [*****] by Line Unit





 
[*****]
         





















- 188 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 27 TO
SPECIAL BUSINESS PROVISIONS


Risk Sharing (cont.)


Exhibit G
Wing Leading Edge Incurred Work In Process


img72.jpg [img72.jpg]








- 189 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




SBP ATTACHMENT 27 TO
SPECIAL BUSINESS PROVISIONS


Risk Sharing (cont.)


Exhibit H


787 WLE Program Cost




img31.jpg [img31.jpg]






















- 190 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].






SBP ATTACHMENT 27 TO
SPECIAL BUSINESS PROVISIONS


Risk Sharing (cont.)


Exhibit I


Rate Flow Template - depicts Control Station relationship to Flow and Build
process to include Control Stations to Cost Centers matrix.



 
[*****]
         

















































- 191 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].






SBP ATTACHMENT 27 TO
SPECIAL BUSINESS PROVISIONS


Risk Sharing (cont.)


Exhibit J




Section 41 Control Station to Cost Center Matrix



 
Factory
Factory
Factory
Factory
 
Composite Fabrication
Structure
System
QA
 
 
 
 
 
 
 
 
 
 
 
[*****]
     

























- 192 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
































SBP ATTACHMENT 27 TO
SPECIAL BUSINESS PROVISIONS


Risk Sharing (cont.)


Exhibit K


787 WLE Costing Rate Templates




- 193 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




img70.jpg [img70.jpg]








SBP ATTACHMENT 27 TO
SPECIAL BUSINESS PROVISIONS


Risk Sharing (cont.)


Exhibit L
Costing Rate Templates


- 194 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




img34.jpg [img34.jpg]


SBP ATTACHMENT 27 TO
SPECIAL BUSINESS PROVISIONS


Risk Sharing (cont.)


Exhibit M




- 195 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




787 Section 41, Pylon and Wing Leading Edge Purchased Parts Extract


Report of procured engineered parts by Work Package containing part number, part
nomenclature, quantity per shipset, then-current price, supplier name and
contract expiration.


































































SBP ATTACHMENT 28 TO
SPECIAL BUSINESS PROVISIONS


Business Case for Rates Greater Than [*****] Shipsets Per Month
(Reference SBP Section 3.2.1)




- 196 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




All values are established at the time of calculation based on current delivery
schedule, increased delivery forecast and Shipset pricing in place at that time.
Variables:
B1, B2, B3…B10 = Current Boeing forecasted deliveries by year for the [*****]
years beginning in the year rates are projected to be greater than [*****]
Shipsets per month, but capped at [*****] Shipsets per month.
C1, C2, C3…C10 = Boeing projected deliveries by year for [*****]years beginning
in the year rates are projected to be greater than [*****] Shipsets per month,
but not capped.
R1 R2, R3 …- R10 = Average Shipset prices by year for the [*****] year period
beginning at the point rates are projected to be greater than [*****] Shipsets
per month (note: if the [*****] year period extends beyond those priced in
Attachment 1, the average price for the [*****]priced shipsets priced in
Attachment 1 will be applied to those Shipsets beyond those priced in Attachment
1 to establish the total [*****] year period).
[*****]% = Profit margin value resulting in a factor of [*****] applied to
calculation below.
[*****]% = Contribution margin value.
[*****]% = NPV annual discount rate.


























SBP ATTACHMENT 28 TO
SPECIAL BUSINESS PROVISIONS


Business Case for Rates Greater Than [*****] Shipsets Per Month (cont.)
Calculations:


- 197 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




I1, I2, …IN = Estimate of Spirit capital investment by year.
S1, S2, S3…S10 = the additional projected contribution margin by year based on
additional projected deliveries which shall be calculated as [*****]
•
NPV Calculation: If n is the number of cash flows in the list of values, the
formula for NPV is:





img35.jpg [img35.jpg]
Result: If NPV of S1,S2,S3,S4,S5,S6,S7,S8,S9,S10 > NPV of I1,I2…,IN, Spirit
investments are covered.
Example:
Assumes the following Capital Investments.         
Tooling     $[*****]
PP & E     $[*****]
Assume [*****] APM going to [*****] APM        
Assume [*****] APM first line unit is [*****] so average price would be the
average of Units [*****].












SBP ATTACHMENT 28 TO
SPECIAL BUSINESS PROVISIONS


Business Case for Rates Greater Than [*****] Shipsets Per Month (cont.)


- 198 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




img36.jpg [img36.jpg]


























SBP ATTACHMENT 29 TO
SPECIAL BUSINESS PROVISIONS


Incentive Payment for Quality


- 199 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




(Reference SBP Section 4.11)


A.    Incentive Payment for Quality


An Incentive Payment for Quality is provided to further enhance quality
performance in the execution of Spirit's statement of work.


B.    Incentive Payment for Quality Pool


The available Incentive Payment for Quality amount (“Incentive Payment for
Quality Pool”) is [*****] dollars ($[*****]). Boeing shall pay Spirit any
awarded Incentive Payment for Quality amount as set forth in this SBP Attachment
29.




C.    Incentive Payment for Quality Plan Term


The term of the Incentive Payment for Quality is [*****], consisting of [*****]
evaluation periods of [*****] each. The [*****] evaluated shall be [*****]
through [*****]. The Incentive Payment for Quality Pool shall be equally divided
among each [*****] resulting in an available Incentive Payment for Quality
amount of [*****] dollars ($[*****]) for each of the [*****] evaluated. A base
year of 2012 shall establish the basis for evaluation for each of the [*****]
though [*****].


D.    Evaluation Methodology


D.1.1        In [*****], Boeing shall calculate the total quantity of
Nonconformance EPDs assigned to Spirit in accordance with SBP Attachment 16 for
those Shipsets both 1) delivered by Spirit to Boeing after [*****] (see table at
end of this paragraph D.1.1) and 2) delivered by Boeing to its customers in the
[*****]. This total quantity of Nonconformance EPDs shall be divided by the
quantity of Shipsets both 1) delivered by Spirit to Boeing after [*****] and 2)
delivered by Boeing to its customers in the [*****] to establish an average
Nonconformance EPDs per Shipset value. An example of this calculation is set
forth in Exhibit A to this Attachment 29.
















SBP ATTACHMENT 29 TO
SPECIAL BUSINESS PROVISIONS


Incentive Payment for Quality (cont.)


- 200 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




The following shall be considered delivered by Spirit to Boeing for each of
Spirit’s Work Packages as of [*****]:
Work Package
Units Delivered As of [*****]
Section 41
[*****]
Pylon
[*****]
Wing
 
     MLE
[*****]
     FLE
[*****]





D.1.2         In [*****], Spirit shall calculate the total quantity of Spirit
Tags for those Shipsets both 1) delivered by Spirit to Boeing after [*****] and
2) delivered by Boeing to its customers in the [*****]. This total quantity of
Spirit Tags shall be divided by the quantity of Shipsets both 1) delivered by
Spirit to Boeing after [*****] and 2) delivered by Boeing to its customers in
the [*****] to establish an average Spirit Tags per Shipset value. An example of
this calculation is set forth in Exhibit A to this Attachment 29.


D.1.3        Introduction of 787-9: In the [*****] Boeing delivers the first
787-9 Derivative, all of the 787-9 Shipsets delivered by Boeing to its Customers
in [*****] shall be excluded from the performance calculation set forth in
D.2.1, D.2.2, D.3 or D4 as applicable. All such 787-9 Shipsets excluded from
such performance calculation shall be included in the calculation establishing
the performance basis for [*****]. An example of this provision is set forth in
Exhibit B to this Attachment 29.


D.2.1        In the [*****], Boeing shall calculate the total quantity of
Nonconformance EPDs assigned to Spirit in accordance with SBP Attachment 16 for
those Shipsets delivered by Boeing to its customers in the [*****]. This total
quantity of Nonconformance EPDs shall be divided by the quantity of Shipsets
delivered by Boeing to its customers in the [*****] to establish an average
Nonconformance EPDs per Shipset value for [*****].












SBP ATTACHMENT 29 TO
SPECIAL BUSINESS PROVISIONS


Incentive Payment for Quality (cont.)


- 201 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].






D.2.2        In the [*****], Spirit shall calculate the total quantity of Spirit
Tags for those Shipsets delivered by Boeing to its customers in the [*****].
This total quantity of Spirit Tags shall be divided by the quantity of Shipsets
delivered by Boeing to its customers in the [*****] to establish an average
Spirit Tags per Shipset value for [*****].


D.3        Both the average Nonconformance EPDs and Spirit Tags per Shipset for
[*****] shall be compared to the average Nonconformance EPDs and Spirit Tags per
Shipset for [*****]. If both the average Nonconformance EPDs and Spirit Tags per
Shipset for [*****] are equal to or less than [*****] percent ([*****]%) of the
average Nonconformance EPDs and Spirit Tags per Shipset for [*****] Spirit shall
be awarded an Incentive Payment for Quality of [*****] dollars ($[*****]). If
neither the average Nonconformance EPDs or Spirit Tags are greater than [*****]
percent ([*****]%) of the average Nonconformance EPDs and Spirit Tags per
Shipset for [*****], Spirit shall be awarded an Incentive Payment for Quality of
[*****] dollars ($[*****]). If neither the average
Nonconformance EPDs or Spirit Tags are greater than [*****] percent ([*****]%)
of the average Nonconformance EPDs and Spirit Tags per Shipset for [*****],
Spirit shall be awarded an Incentive Payment for Quality of [*****] dollars
($[*****]). If either the average Nonconformance EPDs or Spirit Tags per Shipset
for [*****] are greater than [*****] percent ([*****]%) of the average
Nonconformance EPDs or Spirit Tags per Shipset for [*****], Spirit shall not be
awarded any Incentive Payment for Quality for the [*****]. An example of this
calculation is set forth in Exhibit A to this Attachment 29.


D.4        In the [*****], Boeing and Spirit shall make the same calculation as
described in D.2 to establish the average Nonconformance EPDs and Spirit Tags
per Shipset for [*****]. Such calculation shall be compared to the lowest value
for average Nonconformance EPDs and Spirit Tags per Shipset of [*****] prior to
that being evaluated and the calculation of any Incentive Payment for Quality
shall be between those two values utilizing the same thresholds and Incentive
Payment for Quality values described in paragraph D.3 of this Attachment 29.
When determining the lowest value of [*****], such value shall exclude 787-9
Shipsets for the [*****].














SBP ATTACHMENT 29 TO
SPECIAL BUSINESS PROVISIONS


Incentive Payment for Quality (cont.)


- 202 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].






E.    Contract Termination


If this SBP is terminated after the start of an Incentive Payment for Quality
evaluation period, the Incentive Payment for Quality deemed earned for that
period shall be determined by Boeing using the Incentive Payment for Quality
evaluation process, as specified herein, provided that the Incentive Payment for
Quality amounts earned will be pro-rated based on the time period the SBP is in
effect during the evaluation period. After termination, the remaining Incentive
Payment for Quality amounts allocated to all subsequent Incentive Payment for
Quality evaluation periods cannot be earned by Spirit and, therefore, shall not
be paid.


`






















































SBP ATTACHMENT 29 TO
SPECIAL BUSINESS PROVISIONS






- 203 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




Incentive Payment for Quality (cont.)
Exhibit A




All stated Shipset deliveries, Nonconformance EPD quantities and calculation
results are notional and for example purposes only.
1.
[*****] baseline calculation example per Attachment 29, paragraphs D.1.1 and
D.1.2. Calculated in the [*****]

A.    Establish Shipsets to be included in base calculation:
The final Shipset delivered by Spirit to Boeing prior to [*****] was Shipset
[*****].
From [*****] through [*****], Spirit delivers Shipsets [*****] to Boeing.
In the [*****] Spirit delivers Shipsets [*****] to Boeing.
In the [*****], Boeing delivers Shipsets [*****] to its customers.
Result: The Shipsets used to establish the [*****] baseline calculation shall be
Shipsets [*****].
B.    Establish total Nonconformance EPD count:
The total quantity of Nonconformance EPDs assigned to Shipsets [*****] in
accordance with SBP Attachment 16 are [*****].
C.    Establish total Spirit Tags count:
The total quantity of Spirit Tags assigned to Shipsets [*****] are [*****]
D.    Calculation:
Total Nonconformance EPDs of [*****] are divided by total Shipset count of
[*****] (Shipsets [*****]). Result is average of [*****] Nonconformance EPDs per
Shipset.
Total Spirit Tags of [*****] are divided by total Shipset count of [*****]
(Shipsets [*****]). Result is average of [*****] Spirit Tags per Shipset.








SBP ATTACHMENT 29 TO
SPECIAL BUSINESS PROVISIONS




Incentive Payment for Quality (cont.)


- 204 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




Exhibit A (cont.)


2.
Quality Incentive Payment Calculation - Notional Calculations for [*****].
Calculated in the [*****]

2.1
Scenario 1

A.    Establish Shipsets to be included in calculation:
In [*****], Boeing delivers Shipsets [*****] to its customers.
B.    Establish total Nonconformance EPD count:
The total quantity of Nonconformance EPDs assigned to Shipsets [*****] is
[*****].
The total quantity of Spirit Tags assigned to Shipsets [*****] is [*****].
C.    Calculation:
Total Nonconformance EPDs of [*****] are divided by total Shipset count of
[*****] (Shipsets [*****]). Result is average of [*****] Nonconformance EPDs per
Shipset. This represents [*****]% of the [*****] baseline value of [*****].
Total Spirit Tags of [*****] are divided by total Shipset count of [*****].
Result is an average of [*****] Spirit Tags per Shipset. This represents
[*****]% of the [*****] baseline value of [*****].
Both calculations are less than the [*****]% threshold required for the full
Incentive Payment for Quality value and Spirit is awarded $[*****] for [*****].


2.2
Scenario 2

A.    Establish Shipsets to be included in calculation:
In [*****], Boeing delivers Shipsets [*****] to its customers.
B.    Establish total Nonconformance EPD count:
The total quantity of Nonconformance EPD’s assigned to Shipsets [*****] is
[*****].
The total quantity of Spirit Tags assigned to Shipsets [*****] is [*****].
SBP ATTACHMENT 29 TO
SPECIAL BUSINESS PROVISIONS




Incentive Payment for Quality (cont.)


- 205 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




Exhibit A (cont.)


C.    Calculation:
Total Nonconformance EPDs of [*****] are divided by total Shipset count of
[*****] (Shipsets [*****]). Result is average of [*****] Nonconformance EPDs per
Shipset. This represents [*****]% of the [*****] baseline value of [*****].
Total Spirit Tags of [*****] are divided by total Shipset count of [*****].
Result is an average of [*****] Spirit Tags per Shipset. This represents
[*****]% of the [*****] baseline value of [*****].
Neither calculation is greater than the [*****]% threshold required for the
Incentive Payment for Quality value of $[*****] and Spirit is awarded $[*****]
for [*****].


2.3
Scenario 3

A.    Establish Shipsets to be included in calculation:
In [*****], Boeing delivers Shipsets [*****] to its customers.
B.    Establish total Nonconformance EPD count:
The total quantity of Nonconformance EPD’s assigned to Shipsets [*****] is
[*****].
The total quantity of Spirit Tags assigned to Shipsets [*****] is [*****].
C.    Calculation:
Total Nonconformance EPDs of [*****] are divided by total Shipset count of
[*****] (Shipsets [*****]). Result is average of [*****] Nonconformance EPDs per
Shipset. This represents [*****]% of the [*****] baseline value of [*****].
Total Spirit Tags of [*****] are divided by total Shipset count of [*****].
Result is an average of [*****] Spirit Tags per Shipset. This represents
[*****]% of the [*****] baseline value of [*****].
Neither calculation is greater than the [*****]% threshold required for the
Incentive Payment for Quality value of $[*****] and Spirit is awarded $[*****]
for [*****].
SBP ATTACHMENT 29 TO
SPECIAL BUSINESS PROVISIONS




Incentive Payment for Quality (cont.)


- 206 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




Exhibit A (cont.)


2.4
Scenario 4

A.    Establish Shipsets to be included in calculation:
In [*****], Boeing delivers Shipsets [*****] to its customers.
B.    Establish total Nonconformance EPD count:
The total quantity of Nonconformance EPDs assigned to Shipsets [*****] is
[*****].
The total quantity of Spirit Tags assigned to Shipsets [*****] is [*****].
C.    Calculation:
Total Nonconformance EPDs of [*****] are divided by total Shipset count of
[*****] (Shipsets [*****]). Result is average of [*****] Nonconformance EPDs per
Shipset. This represents [*****]% of the [*****] baseline value of [*****].
Total Spirit Tags of [*****] are divided by total Shipset count of [*****].
Result is an average of [*****] Spirit Tags per Shipset. This represents [*****]
% of the [*****] baseline value of [*****].
One of the calculations is greater than the [*****]% threshold required for any
Incentive Payment for Quality and no Incentive Payment for Quality is awarded
for [*****].




























SBP ATTACHMENT 29 TO
SPECIAL BUSINESS PROVISIONS




Incentive Payment for Quality (cont.)


- 207 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012



--------------------------------------------------------------------------------



Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].




Exhibit B


All stated Shipset deliveries are notional and for example purposes only.


1.    Introduction of the 787-9


Assumptions: the first 787-9 is delivered by Boeing to its Customer in the
[*****][*****]. A total of [*****] 787-9’s are delivered by Boeing to its
Customers in the [*****]. They are Shipsets [*****]. Boeing delivers Shipsets
[*****] to its Customers in [*****].


In calculating the average Boeing EPDs per Shipset and Spirit Tags per Shipset
for the [*****], Shipsets [*****] and any Boeing EPDs or Spirit Tags associated
with Shipsets [*****] are not included in the calculation when comparing to
[*****] results. However, Shipsets [*****],[*****] and any Boeing EPDs or Spirit
Tags associated with Shipsets [*****] are included in the [*****] values when
the [*****] results are compared to [*****].






- 208 -
787 SBP between Boeing and Spirit
Conformed SBP BCA-MS-65530-0019, August 20, 2012

